Exhibit 10.1

CREDIT AGREEMENT

dated as of December 14, 2012

among

FLAG INTERMEDIATE HOLDINGS CORPORATION,

METALS USA, INC.,

as Borrower,

THE LENDERS FROM TIME TO TIME PARTY HERETO

and

CREDIT SUISSE AG,

as Administrative Agent

 

 

CREDIT SUISSE SECURITIES (USA) LLC

as Lead Arranger

and

J.P. MORGAN SECURITIES LLC

as Co-Lead Arranger

CREDIT SUISSE SECURITIES (USA) LLC,

J.P. MORGAN SECURITIES LLC,

DEUTSCHE BANK SECURITIES INC.,

MORGAN STANLEY SENIOR FUNDING, INC.

and

WELLS FARGO SECURITIES, LLC

as Joint Bookrunners

MOELIS & COMPANY LLC

and

APOLLO GLOBAL SECURITIES LLC,

as Co-Managers



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

          Page  

ARTICLE I

DEFINITIONS

  

  

Section 1.01

       Defined Terms      1   

Section 1.02

       Terms Generally      41   

Section 1.03

       Effectuation of Transactions      42   

ARTICLE II

THE CREDITS

  

  

Section 2.01

       Commitments      42   

Section 2.02

       Loans and Borrowings      42   

Section 2.03

       Requests for Borrowings      43   

Section 2.04

       Funding of Borrowings      43   

Section 2.05

       Interest Elections      43   

Section 2.06

       Agreement to Repay Loans; Evidence of Debt      45   

Section 2.07

       Repayment of Term Loans      45   

Section 2.08

       Prepayment of Loans      47   

Section 2.09

       Fees      51   

Section 2.10

       Interest      51   

Section 2.11

       Payments Generally; Pro Rata Treatment; Sharing of Set offs      52   

Section 2.12

       Incremental Commitments      54   

Section 2.13

       Defaulting Lenders      55    ARTICLE III    TAXES, YIELD PROTECTION AND
ILLEGALITY   

Section 3.01

       Taxes      56   

Section 3.02

       Illegality      61   

Section 3.03

       Inability to Determine Rates      61   

Section 3.04

       Increased Costs      62   

Section 3.05

       Compensation for Losses      63   

Section 3.06

       Mitigation Obligations; Replacement of Lenders      63   

Section 3.07

       Survival      64    ARTICLE IV    REPRESENTATIONS AND WARRANTIES   

Section 4.01

       Organization; Powers      64   

Section 4.02

       Authorization      64   

Section 4.03

       Enforceability      65   

Section 4.04

       Governmental Approvals      65   

Section 4.05

       Financial Statements      65   

Section 4.06

       No Material Adverse Effect      65   

Section 4.07

       Title to Properties; Possession Under Leases      65   

Section 4.08

       Subsidiaries      66   

Section 4.09

       Litigation; Compliance with Laws      66   



--------------------------------------------------------------------------------

Table of Contents (cont.)

 

          Page  

Section 4.10

       Federal Reserve Regulations      66   

Section 4.11

       Investment Company Act      67   

Section 4.12

       Use of Proceeds      67   

Section 4.13

       Taxes      67   

Section 4.14

       No Material Misstatements      67   

Section 4.15

       Employee Benefit Plans      68   

Section 4.16

       Environmental Matters      68   

Section 4.17

       Security Documents      69   

Section 4.18

       Location of Real Property and Leased Premises      69   

Section 4.19

       Solvency      70   

Section 4.20

       Labor Matters      70   

Section 4.21

       Insurance      70   

Section 4.22

       No Default      70   

Section 4.23

       Intellectual Property; Licenses, etc.      71   

Section 4.24

       Senior Debt      71   

Section 4.25

       OFAC      71   

Section 4.26

       Foreign Corrupt Practices Act      71   

Section 4.27

       Anti-Terrorism Law      71   

ARTICLE V

CONDITIONS OF LENDING

  

  

Section 5.01

       All Credit Events      72   

Section 5.02

       First Credit Event      72   

ARTICLE VI

AFFIRMATIVE COVENANTS

  

  

Section 6.01

       Existence; Businesses and Properties      75   

Section 6.02

       Insurance      75   

Section 6.03

       Taxes      76   

Section 6.04

       Financial Statements, Reports, etc.      76   

Section 6.05

       Litigation and Other Notices      78   

Section 6.06

       Compliance with Laws      79   

Section 6.07

       Maintaining Records; Access to Properties and Inspections      79   

Section 6.08

       Use of Proceeds      79   

Section 6.09

       Compliance with Environmental Laws      79   

Section 6.10

       Further Assurances; Additional Security      79   

Section 6.11

       Rating      82   

ARTICLE VII

NEGATIVE COVENANTS

  

  

Section 7.01

       Indebtedness      82   

Section 7.02

       Liens      85   

Section 7.03

       Sale and Lease Back Transactions      89   

Section 7.04

       Investments, Loans and Advances      89   

Section 7.05

       Mergers, Consolidations, Sales of Assets and Acquisitions      93   

Section 7.06

       Dividends and Distributions      96   

Section 7.07

       Transactions with Affiliates      98   

 

- ii -



--------------------------------------------------------------------------------

Table of Contents (cont.)

 

          Page  

Section 7.08

       Business of the Borrower and its Subsidiaries      101   

Section 7.09

       Limitation on Modifications of Indebtedness; Modifications of Certificate
of Incorporation, By Laws and     Certain Other Agreements; etc.      101   

Section 7.10

       [Reserved]      103   

Section 7.11

       Holdings Covenants      103   

ARTICLE VIII

EVENTS OF DEFAULT

  

  

Section 8.01

       Events of Default      104   

Section 8.02

       Exclusion of Immaterial Subsidiaries      106   

Section 8.03

       Application of Funds      107   

ARTICLE IX

THE AGENCY PROVISIONS

  

  

Section 9.01

       Appointment and Authority      107   

Section 9.02

       Rights as a Lender      108   

Section 9.03

       Exculpatory Provisions      108   

Section 9.04

       Reliance by Administrative Agent      108   

Section 9.05

       Delegation of Duties      109   

Section 9.06

       Resignation of Administrative Agent      109   

Section 9.07

       Non-Reliance on Administrative Agent and Other Lenders      109   

Section 9.08

       No Other Duties, Etc.      109   

Section 9.09

       Administrative Agent May File Proofs of Claim      110   

Section 9.10

       Collateral and Guaranty Matters      110   

Section 9.11

       Secured Hedge Agreements      111   

ARTICLE X

MISCELLANEOUS

  

  

Section 10.01

       Amendments, Etc.      112   

Section 10.02

       Notices; Effectiveness; Electronic Communication      114   

Section 10.03

       No Waiver; Cumulative Remedies; Enforcement      116   

Section 10.04

       Expenses; Indemnity; Damage Waiver      116   

Section 10.05

       Payments Set Aside      119   

Section 10.06

       Successors and Assigns      119   

Section 10.07

       Treatment of Certain Information; Confidentiality      124   

Section 10.08

       Platform; Borrower Materials      125   

Section 10.09

       Right of Setoff      126   

Section 10.10

       Interest Rate Limitation      126   

Section 10.11

       Counterparts; Integration; Effectiveness      127   

Section 10.12

       Survival of Representations and Warranties      127   

Section 10.13

       Severability      127   

Section 10.14

       Replacement of Lenders      127   

Section 10.15

       Governing Law; Jurisdiction Etc.      128   

Section 10.16

       Waiver of Jury Trial      129   

Section 10.17

       No Advisory or Fiduciary Responsibility      129   

Section 10.18

       Electronic Execution of Assignments and Certain Other Documents      130
  

Section 10.19

       USA Patriot Act Notice      130   

 

- iii -



--------------------------------------------------------------------------------

Table of Contents (cont.)

 

          Page  

Section 10.20

       Intercreditor Agreement      130   

Section 10.21

       Release of Liens and Guarantees      131   

Section 10.22

       Headings      131   

Exhibits:

 

            Exhibit A-1    –    Form of Assignment and Acceptance
            Exhibit A-2    –    Form of Affiliated Lender Assignment and
Acceptance             Exhibit A-3    –    Form of Permitted Loan Purchase
Assignment and Acceptance             Exhibit B    –    Form of Solvency
Certificate             Exhibit C    –    Form of Borrowing Request
            Exhibit D    –    Form of Mortgage             Exhibit E    –   
Form of Collateral Agreement             Exhibit F    –    Form of Discounted
Prepayment Option Notice             Exhibit G    –    Form of Lender
Participation Notice             Exhibit H    –    Form of Discounted Voluntary
Prepayment Notice             Exhibit I-1    –    Form of U.S. Tax Compliance
Certificate             Exhibit I-2    –    Form of U.S. Tax Compliance
Certificate             Exhibit I-3    –    Form of U.S. Tax Compliance
Certificate             Exhibit I-4    –    Form of U.S. Tax Compliance
Certificate             Exhibit J    –    Form of Guaranty Agreement

Schedules:

 

            Schedule 1.01(a)    –    Certain U.S. Subsidiaries
            Schedule 1.01(b)    –    Mortgaged Properties
            Schedule 1.01(c)    –    Immaterial Subsidiaries
            Schedule 1.01(d)    –    Pro Forma Adjustments
            Schedule 1.01(e)    –    Unrestricted Subsidiaries
            Schedule 2.01    –    Commitments             Schedule 4.01    –   
Organization and Good Standing             Schedule 4.04    –    Governmental
Approvals             Schedule 4.07(b)    –    Leased Properties
            Schedule 4.08(a)    –    Subsidiaries             Schedule 4.08(b)
   –    Subscriptions             Schedule 4.13    –    Taxes
            Schedule 4.16    –    Environmental Matters
            Schedule 4.21    –    Insurance             Schedule 4.23    –   
Intellectual Property             Schedule 5.02(b)    –    Local Counsel
            Schedule 5.02(d)    –    Post-Closing Interest Deliveries
            Schedule 7.01    –    Indebtedness             Schedule 7.02(a)    –
   Liens             Schedule 7.04    –    Investments             Schedule 7.07
   –    Transactions with Affiliates             Schedule 10.02    –    Notice
Information

 

- iv -



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of December 14, 2012 (this “Agreement”), among FLAG
INTERMEDIATE HOLDINGS CORPORATION, a Delaware corporation (“Holdings”), METALS
USA, INC., a Delaware corporation (the “Borrower”), the LENDERS party hereto
from time to time, CREDIT SUISSE AG, as administrative agent and collateral
agent (in such capacities, the “Administrative Agent”) for the Lenders.

WHEREAS, Holdings, the Borrower, the guarantors party thereto and Wells Fargo
Bank, N.A., as trustee and collateral agent, are parties to that certain
Indenture dated as of November 30, 2005, pursuant to which the Borrower issued
11-1/8% Senior Secured Notes due 2015 (the “Existing Notes”); and

WHEREAS, the Borrower has requested that the Lenders extend credit in the form
of term loans on the Closing Date in an aggregate principal amount not in excess
of $225,000,000 to be used by the Borrower (i) to redeem or repurchase all of
its outstanding Existing Notes, (ii) to make a prepayment in respect of ABL
Loans, (iii) to pay the Transaction Expenses and (iv) for general corporate
purposes, including working capital;

NOW, THEREFORE, the Lenders are willing to extend such credit to the Borrower on
the terms and subject to the conditions set forth herein. Accordingly, the
parties hereto agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABL Administrative Agent” means Bank of America, N.A., in its capacity as
administrative agent for the Secured Parties under (and as defined in) the ABL
Credit Agreement, and its successors and assigns in such capacity.

“ABL Bank Products” means any one or more of the following types of services or
facilities extended to any ABL Borrower by any ABL Lender or Affiliate (as
defined in the ABL Credit Agreement) thereof, to the extent secured under the
ABL Loan Documents: (a) commercial credit card, purchase card and merchant
services; (b) ACH Transactions (as defined in the ABL Credit Agreement);
(c) Hedge Agreements (as defined in the ABL Credit Agreement); (d) treasury
management and Cash Management Services (as defined in the ABL Credit
Agreement); (e) foreign exchange contracts; and (f) other banking products or
services as may be requested by any Borrower, other than Letters of Credit (as
defined in the ABL Credit Agreement).

“ABL Borrower” means a Borrower under (and as defined in) the ABL Credit
Agreement, and “ABL Borrowers” means any two or more of them, collectively.

“ABL Collateral Agent” means Bank of America, N.A., in its capacity as
collateral agent for the benefit of the ABL Finance Parties, and its successor
or successors in such capacity.

“ABL Credit Agreement” means the Amended and Restated Loan and Security
Agreement dated as of December 17, 2010 among Holdings, the Borrower, the
guarantors and other borrowers party thereto, the financial institutions party
thereto from time to time, the ABL Administrative Agent, the ABL Collateral
Agent, the letter of credit issuers party thereto from time to time, and any
other agents named therein, as amended, modified or supplemented from time to
time.



--------------------------------------------------------------------------------

“ABL Credit Obligations” means, with respect to each ABL Loan Party, without
duplication:

(i) in the case of the ABL Borrowers, all principal of and interest on any
Revolving Loans or obligations in respect of Letters of Credit under, or any
Revolving Note issued pursuant to, and all as defined in, the ABL Credit
Agreement or any other ABL Loan Document;

(ii) all fees, expenses, indemnification obligations and other amounts of
whatever nature now or hereafter payable by such ABL Loan Party pursuant to the
ABL Credit Agreement or any other ABL Loan Document;

(iii) all expenses of the ABL Administrative Agent, the ABL Collateral Agent or
any other agent under any ABL Loan Document as to which one or more of such
agents have a right to reimbursement by such ABL Loan Party pursuant to the ABL
Credit Agreement or any other ABL Loan Document;

(iv) all amounts paid by any Indemnified Person (as defined in the ABL Credit
Agreement) as to which such Indemnified Person has the right to reimbursement by
such ABL Loan Party under the ABL Credit Agreement or under any other ABL Loan
Document; and

(v) in the case of each guarantor under the ABL Credit Agreement, all amounts
now or hereafter payable by such guarantor under its guaranty of all obligations
of the ABL Borrowers under the ABL Credit Agreement and any other ABL Loan
Document;

together in each case with all renewals, modifications, consolidations or
extensions thereof.

“ABL Finance Document” means (i) each ABL Loan Document and (ii) ABL Bank
Products, and “ABL Finance Documents” means any two or more of them,
collectively.

“ABL Finance Obligations” means all obligations of any ABL Loan Party
outstanding under (i) the ABL Credit Agreement and the other ABL Loan Documents
(including all ABL Credit Obligations) and (ii) ABL Bank Products.

“ABL Finance Party” means each ABL Lender, each Letter of Credit Issuer under
(and as defined in) the ABL Credit Agreement, the ABL Administrative Agent, each
co-agent or sub-agent appointed by the ABL Administrative Agent from time to
time pursuant to the ABL Credit Agreement, the ABL Collateral Agent and each
Indemnified Person (as defined in the ABL Credit Agreement), and “ABL Finance
Parties” means any two or more of them, collectively.

“ABL Guaranty” means each guaranty made by an ABL Loan Party in favor of the ABL
Finance Parties.

“ABL Lenders” means the “Lenders” under and as defined in the ABL Credit
Agreement, and their respective successors and assigns.

“ABL Loan Documents” means the ABL Credit Agreement and the other Loan Documents
(as defined in the ABL Credit Agreement) and each of the other agreements,
documents and instruments providing for or evidencing any other ABL Credit
Obligation, and any other document or instrument executed or delivered at any
time in connection with any ABL Credit Obligations, including any intercreditor,
accession or joinder agreement among holders of ABL Credit Obligations, to the
extent such are effective at the relevant time.

 

- 2 -



--------------------------------------------------------------------------------

“ABL Loans” has the meaning given to the term “Revolving Loans” in the ABL
Credit Agreement.

“ABL Loan Party” means Holdings, the Borrower, each other ABL Borrower and each
Subsidiary of the Borrower which is a guarantor of the ABL Finance Obligations,
and “ABL Loan Parties” means all of them, collectively.

“ABL Priority Collateral” means the Revolving Facility First Lien Collateral (as
defined in the Intercreditor Agreement).

“Acceptable Discount” has the meaning assigned to such term in
Section 2.08(f)(iii).

“Acceptance Date” has the meaning assigned to such term in Section 2.08(f)(ii).

“Accepting Lenders” has the meaning assigned to such term in Section 10.01.

“Additional Mortgage” has the meaning assigned to such term in Section 6.10(c).

“Adjusted Eurodollar Rate” means, with respect to any Eurodollar Rate Borrowing
for any Interest Period, an interest rate per annum equal to the product of
(i) the Eurodollar Base Rate in effect for such Interest Period and
(ii) Statutory Reserves.

“Administrative Agent” has the meaning assigned to such term in the preamble to
this Agreement.

“Administrative Agent Fees” has the meaning assigned to such term in
Section 2.09(a).

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Facility” has the meaning assigned to such term in Section 10.01.

“Affiliate” means, when used with respect to a specified person, another person
that directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the person specified.

“Affiliated Lender” means, at any time, a Lender that is Apollo Management V,
L.P. or any Affiliate of Apollo Management V, L.P., other than (i) Holdings or
any Subsidiary of Holdings or the Borrower or (ii) any natural person.

“Affiliated Lender Assignment and Acceptance” has the meaning assigned to such
term in Section 10.06(f).

 

- 3 -



--------------------------------------------------------------------------------

“Affiliated Loan Fund” means any Affiliated Lender that is a bona fide debt fund
or an investment vehicle that is primarily engaged in, or advises funds or other
investment vehicles that are engaged in, making, purchasing, holding or
otherwise investing in commercial loans, bonds and similar extensions of credit
or securities in the ordinary course and with respect to which neither Apollo
Management V, L.P. nor any other private equity, real estate or alternative
investment funds or vehicles that are Affiliates of Apollo Management V, L.P.,
directly or indirectly, possesses the power to direct or cause the direction of
the investment policies of such entity.

“Agents” means the Administrative Agent and any syndication agents and
documentation agents named on the cover page hereof.

“Agreement” means, on any date, this Agreement as originally in effect on the
Effective Date and as thereafter amended, supplemented, amended and restated or
otherwise modified from time to time and in effect on such date.

“Applicable Discount” has the meaning assigned to such term in
Section 2.08(f)(iii).

“Applicable Margin” means, in respect of the Term B Facility, 4.00 per annum for
Base Rate Loans and 5.00% per annum for Eurodollar Rate Loans.

“Applicable Period” means an Excess Cash Flow Period or an Excess Cash Flow
Interim Period, as the case may be.

“Appropriate Lender” means, at any time, (i) with respect to the Term B
Facility, a Lender that has a Commitment with respect to the Term B Facility at
such time and (ii) with respect to any Incremental Term Facility, an Incremental
Term Lender that has a Commitment with respect to such Incremental Term Facility
at such time.

“Approved Fund” means any Fund that is administered or managed by (i) a Lender,
(ii) an Affiliate of a Lender or (iii) an entity or an Affiliate of an entity
that administers or manages a Lender.

“Asset Sale” means any loss, damage, destruction or condemnation of, or any
sale, transfer or other disposition (including any sale and leaseback of assets
and any mortgage or lease of Real Property) to any person of any asset or assets
of the Borrower or any Subsidiary.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Assignee, and accepted by the Administrative Agent and the
Borrower (if required by such assignment and acceptance), in the form of Exhibit
A-1 or such other form as shall be approved by the Administrative Agent and the
Borrower (such approval not to be unreasonably withheld or delayed).

“Base Rate” means for any day, a rate per annum equal to the greatest of (a) the
Prime Rate in effect on such day, (b) the Federal Funds Rate in effect on such
day plus 1/2 of 1% and (c) the Adjusted Eurodollar Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1.00%; provided that, for the purpose of
clause (c), the Adjusted Eurodollar Rate for any day shall be based on the rate
determined on such day at approximately 11:00 a.m. (London time) by reference to
the British Bankers’ Association Interest Settlement Rates for deposits in
Dollars (as set forth by any service selected by the Administrative Agent that
has been nominated by the British Bankers’ Association as an authorized vendor
for the purpose of displaying such rates). If the Administrative Agent shall
have determined (which determination shall be conclusive absent manifest error)
that it is unable to ascertain the Federal Funds Rate for any reason, including
the inability or failure of the Administrative Agent to obtain sufficient
quotations in accordance with the terms of the definition thereof, the Base Rate
shall be determined without regard to clause (b) of the preceding sentence until
the circumstances giving rise to such inability no longer exist. Any change in
the Base Rate due to a change in the Prime Rate, the Federal Funds Rate or the
Adjusted Eurodollar Rate shall be effective on the effective date of such change
in the Prime Rate, the Federal Funds Rate or the Adjusted Eurodollar Rate, as
the case may be.

 

- 4 -



--------------------------------------------------------------------------------

“Base Rate Borrowing” means a Borrowing comprised of Base Rate Loans.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Board of Directors” means, as to any person, the board of directors or other
governing body of such person, or if such person is owned or managed by a single
entity, the board of directors or other governing body of such entity.

“Borrower” has the meaning assigned thereto in the preamble to this Agreement;
provided that the term “Borrower” shall be deemed to mean any Successor Borrower
determined in accordance with Section 7.05(b)(i).

“Borrower Materials” has the meaning assigned to such term in Section 10.08.

“Borrowing” means a group of Loans of a single Type under a single Facility and
made on a single date and, in the case of Eurodollar Rate Loans, as to which a
single Interest Period is in effect.

“Borrowing Minimum” means $5,000,000.

“Borrowing Multiple” means $1,000,000.

“Borrowing Request” means a request by a Borrower in accordance with the terms
of Section 2.03 and substantially in the form of Exhibit C.

“Budget” has the meaning assigned to such term in Section 6.04(e).

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located, except
that if such day relates to any Eurodollar Rate Loan, such day shall also be a
London Banking Day.

“Capital Expenditures” means, for any person in respect of any period, the
aggregate of all expenditures incurred by such person during such period that,
in accordance with GAAP, are or should be included in “additions to property,
plant or equipment” or similar items reflected in the statement of cash flows of
such person; provided, however, that Capital Expenditures for the Borrower and
its Subsidiaries shall not include:

(i) expenditures to the extent they are made with proceeds of the issuance of
Equity Interests of Holdings or any Parent Entity after the Closing Date or
funds that would have constituted any Net Proceeds under clause (i) of the
definition of the term “Net Proceeds” (but for the application of the first
proviso to such clause (i));

 

- 5 -



--------------------------------------------------------------------------------

(ii) expenditures with proceeds of insurance settlements, condemnation awards
and other settlements in respect of lost, destroyed, damaged or condemned
assets, equipment or other property to the extent such expenditures are made to
replace or repair such lost, destroyed, damaged or condemned assets, equipment
or other property or otherwise to acquire, maintain, develop, construct,
improve, upgrade or repair assets or properties useful in the business of the
Borrower and its Subsidiaries within 15 months of receipt of such proceeds (or,
if not made within such period of 15 months, are committed to be made during
such period);

(iii) interest capitalized during such period;

(iv) expenditures that are accounted for as capital expenditures of such person
and that actually are paid for by a third party (excluding Holdings, the
Borrower or any Subsidiary thereof) and for which neither Holdings, the Borrower
nor any Subsidiary has provided or is required to provide or incur, directly or
indirectly, any consideration or obligation to such third party or any other
person (whether before, during or after such period);

(v) the book value of any asset owned by such person prior to or during such
period to the extent that such book value is included as a capital expenditure
during such period as a result of such person reusing or beginning to reuse such
asset during such period without a corresponding expenditure actually having
been made in such period; provided, that (A) any expenditure necessary in order
to permit such asset to be reused shall be included as a Capital Expenditure
during the period that such expenditure actually is made and (B) such book value
shall have been included in Capital Expenditures when such asset was originally
acquired;

(vi) the purchase price of equipment purchased during such period to the extent
the consideration therefor consists of any combination of (A) used or surplus
equipment traded in at the time of such purchase and (B) the proceeds of a
concurrent sale of used or surplus equipment, in each case, in the ordinary
course of business;

(vii) Investments in respect of a Permitted Business Acquisition; or

(viii) the purchase of property, plant or equipment made or contractually
committed to be made within 15 months of the sale of any asset (other than
inventory) to the extent purchased with the proceeds of such sale.

“Capital Lease Obligations” of any person means the obligations of such person
to pay rent or other amounts under any lease of (or other similar arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such person under GAAP and, for purposes hereof,
the amount of such obligations at any time shall be the capitalized amount
thereof at such time determined in accordance with GAAP.

“Cash Interest Expense” means, with respect to the Borrower for any period,
Consolidated Interest Expense for such period, less the sum of, without
duplication, (i) pay in kind Consolidated Interest Expense or other non-cash
Consolidated Interest Expense (including as a result of the effects of purchase
accounting), (ii) to the extent included in Consolidated Interest Expense, the
amortization of any debt issuance costs or financing fees paid by, or on behalf
of, the Borrower or any Subsidiary, including such fees paid in connection with
the Transactions or upon entering into a Permitted Receivables Financing,
(iii) the amortization of debt discounts, if any, or fees in respect of Swap
Contracts and (iv) cash interest income of the Borrower and its Subsidiaries for
such period; provided, that Cash Interest Expense shall exclude any one time
financing fees, including those paid in connection with the Transactions or upon
entering into a Permitted Receivables Financing or any amendment of this
Agreement.

 

- 6 -



--------------------------------------------------------------------------------

“Cash Management Agreement” means any agreement to provide an overdraft line or
other cash management services, including treasury, depository, overdraft,
credit or debit card, electronic funds transfer and other cash management
arrangements.

“Change in Control” shall be deemed to occur if:

(i) at any time (A) Ultimate Parent shall fail to own, directly or indirectly,
beneficially and of record, 100% of the issued and outstanding Equity Interests
of Holdings, (B) Holdings shall fail to own, directly or indirectly,
beneficially and of record, 100% of the issued and outstanding Equity Interests
of the Borrower, (C) a majority of the seats (other than vacant seats) on the
Board of Directors of Ultimate Parent shall at any time be occupied by persons
who were neither (i) nominated by the Board of Directors of Ultimate Parent or a
Permitted Holder, (ii) appointed by directors so nominated nor (iii) appointed
by a Permitted Holder, or (C) a “change of control” (or similar event) shall
occur under the ABL Finance Documents any Material Indebtedness or any Permitted
Refinancing Indebtedness in respect of any of the foregoing or any Disqualified
Stock (to the extent the aggregate amount of the applicable Disqualified Stock
exceeds $35,000,000); or

(ii) any person or “group” (within the meaning of Rules 13d-3 and 13d-5 under
the Exchange Act as in effect on the Closing Date), other than any combination
of the Permitted Holders or any “group” including any Permitted Holders, shall
have acquired beneficial ownership of 35% or more on a fully diluted basis of
the voting interest in Ultimate Parent’s Equity Interests and the Permitted
Holders shall own, directly or indirectly, less than such person or “group” on a
fully diluted basis of the voting interest in Ultimate Parent’s Equity
Interests.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (i) the adoption or taking effect of any law, rule, regulation
or treaty, (ii) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (iii) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority; provided
that notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.

“Closing Date” means the first date on or after the Effective Date when all the
conditions precedent in Section 5.02 are satisfied or waived in accordance with
Section 10.01.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means all the “Collateral” as defined in any Security Document and
shall also include the Mortgaged Properties and all other property that is
subject to any Lien in favor of the Collateral Agent or any Subagent for the
benefit of the Lenders pursuant to any Security Document.

“Collateral Agent” means the party acting as collateral agent for the Secured
Parties under the Security Documents. On the Closing Date, the Collateral Agent
is the same person as the Administrative Agent. Unless the context otherwise
requires, the term “Administrative Agent” as used herein shall include the
Collateral Agent, notwithstanding various specific references to the Collateral
Agent herein.

 

- 7 -



--------------------------------------------------------------------------------

“Collateral Agreement” means the Collateral Agreement, as amended, supplemented
or otherwise modified from time to time, in the form of Exhibit E, among
Holdings, the Borrower, each Subsidiary Loan Party and the Administrative Agent.

“Collateral and Guarantee Requirement” means the requirement that, subject to
the Intercreditor Agreement:

(i) on the Closing Date, the Collateral Agent shall have received from Holdings,
the Borrower and each Subsidiary Loan Party, counterparts of the Collateral
Agreement and the Guaranty Agreement duly executed and delivered on behalf of
such person;

(ii) on the Closing Date, (A) the Collateral Agent shall have received (i) a
pledge of all the issued and outstanding Equity Interests of (x) the Borrower
and (y) each Domestic Subsidiary (other than Subsidiaries listed on Schedule
1.01(a)) and referred to in clause (ii)(2) of this sentence owned on the Closing
Date directly by or on behalf of the Borrower or any Subsidiary Loan Party and
(ii) a pledge of 100% of the outstanding nonvoting Equity Interests and of 65%
of the outstanding voting Equity Interests of (1) each “first tier” Wholly Owned
Foreign Subsidiary directly owned by any Loan Party and (2) each Domestic
Subsidiary that owns no material assets (directly or through subsidiaries) other
than Equity Interests of one or more “controlled foreign corporations” within
the meaning of Section 957 of the Code and (B) the Collateral Agent shall have
received all certificates or other instruments (if any) representing such Equity
Interests, together with stock powers or other instruments of transfer with
respect thereto endorsed in blank;

(iii) (A) all Indebtedness of the Borrower and each Subsidiary (other than
(i) intercompany current liabilities incurred in the ordinary course of business
in connection with the cash management operations of Holdings and its
Subsidiaries or (ii) to the extent that a pledge of such promissory note or
instrument would violate applicable law) that is owing to any Loan Party shall
have been pledged pursuant to the Collateral Agreement (or other applicable
Security Document as reasonably required by the Collateral Agent), and (B) the
Collateral Agent shall, if any such Indebtedness is evidenced by a promissory
note or an instrument, have received all such promissory notes or instruments,
together with note powers or other instruments of transfer with respect thereto
endorsed in blank;

(iv) in the case of any person that becomes a Subsidiary Loan Party after the
Closing Date, the Collateral Agent shall have received a supplement to the
Collateral Agreement and to the Guaranty Agreement, in the form specified
therein, duly executed and delivered on behalf of such Subsidiary Loan Party;

(v) after the Closing Date, (A) all the outstanding Equity Interests of (i) any
person that becomes a Subsidiary Loan Party after the Closing Date (and which
are owned by a Loan Party) and (ii) subject to Section 6.10(g), any other person
that are acquired by a Loan Party after the Closing Date (including, without
limitation, the Equity Interests of any Special Purpose Receivables Subsidiary
established after the Closing Date) (other than to the extent that a pledge of
such Equity Interest would violate applicable law or regulation) shall have been
pledged pursuant to the Collateral Agreement; provided, that in no event shall
more than 65% of the issued and outstanding voting Equity Interests of any
“first tier” Foreign Subsidiary be pledged to secure Term Credit Obligations,
and in no event shall any of the issued and outstanding Equity

 

- 8 -



--------------------------------------------------------------------------------

Interests of any Foreign Subsidiary that is not a “first tier” Foreign
Subsidiary of a Loan Party or any Domestic Subsidiary of a Loan Party that owns
no material assets (directly or through subsidiaries) other than Equity
Interests of one or more “controlled foreign corporations” within the meaning of
Section 957 of the Code be pledged to secure Term Credit Obligations, and
(B) the Collateral Agent shall have received all certificates or other
instruments (if any) representing such Equity Interests, together with stock
powers or other instruments of transfer with respect thereto endorsed in blank;

(vi) except as otherwise contemplated by any Security Document and subject to
Section 5.02(d), all documents and instruments, including Uniform Commercial
Code financing statements, required by law or reasonably requested by the
Collateral Agent to be filed, registered or recorded to create the Liens
intended to be created by the Security Documents (in each case, including any
supplements thereto) and perfect such Liens to the extent required by, and with
the priority required by, the Security Documents, shall have been filed,
registered or recorded or delivered to the Collateral Agent for filing,
registration or the recording concurrently with, or promptly following, the
execution and delivery of each such Security Document;

(vii) within 90 days (or such longer period as the Collateral Agent shall
determine in its sole discretion) of the Closing Date, the Collateral Agent
shall have received counterparts of each Mortgage to be entered into with
respect to each Mortgaged Property set forth on Schedule 1.01(b) duly executed
and delivered by the record owner of such Mortgaged Property and suitable for
recording or filing and, if such Mortgaged Property is an improved Real
Property, (A)(i) no later than 15 days prior to the execution and delivery of
such Mortgage (or such later date as the Collateral Agent shall determine in its
sole discretion), address and other identifying information with respect to such
Mortgaged Property reasonably satisfactory to the Collateral Agent and (ii) if
any improvements on such Mortgaged Property are located within any area
designated by the Director of the Federal Emergency Management Agency as a
“special flood hazard” area (as may be established by a completed Federal
Emergency Management Agency Standard Flood Hazard Determination with respect to
such Mortgaged Property), no later than 5 days prior to the execution and
delivery of such Mortgage (or such later date as the Collateral Agent shall
determine in its sole discretion), evidence of a flood insurance policy (if such
insurance is required by Law and commercially reasonably available) from a
company and in an amount satisfactory to the Collateral Agent for the applicable
portion of the premises, naming the Collateral Agent, for the benefit of the
Lenders, as mortgagee, or (B) a certification from a registered engineer or land
surveyor in a form reasonably satisfactory to the Collateral Agent or other
evidence reasonably satisfactory to the Collateral Agent that none of the
improvements on such Mortgaged Property is located within any area designated by
the Director of the Federal Emergency Management Agency as a “special flood
hazard” area; provided, however, that the provisions of this paragraph
(vii) shall not apply with respect to Real Property if the Collateral Agent
shall reasonably determine that the costs of obtaining or perfecting such a
security interest or adhering to the provisions of this paragraph (vii) are
excessive in relation to the value of the security to be afforded thereby;

(viii) within 90 days (or such longer period as the Collateral Agent shall
determine in its sole discretion) of the Closing Date, the Collateral Agent
shall have received (A) a policy or policies or marked-up unconditional binder
of title insurance, as applicable, paid for by the Borrower, issued by a
nationally recognized title insurance company, insuring the Lien of each
Mortgage in respect of the Mortgaged Property set forth on Schedule 1.01(b) as a
valid first Lien on the Mortgaged Property described therein, free of any other
Liens except Permitted Liens, together with such customary endorsements
(including zoning endorsements where reasonably appropriate and available),
coinsurance and reinsurance as the Collateral Agent may

 

- 9 -



--------------------------------------------------------------------------------

reasonably request, including with respect to any such property located in a
state in which a zoning endorsement is not available, a zoning compliance letter
from the applicable municipality in a form reasonably acceptable to the
Collateral Agent and (B) a survey of each Mortgaged Property set forth on
Schedule 1.01(b) (including all improvements, easements and other customary
matters thereon reasonably required by the Collateral Agent (taking account of
whether such survey is an aerial or on-ground survey)), for which all necessary
fees (where applicable) have been paid, which is either (i)(w) dated (or
redated) not earlier than six months prior to the date of delivery thereof
unless there shall have occurred within six months prior to such date of
delivery any exterior construction on the site of such Mortgaged Property, in
which event such survey shall be dated (or redated) after the completion of such
construction or if such construction shall not have been completed as of such
date of delivery, not earlier than 20 days prior to such date of delivery;
provided that delivery of a survey dated earlier than six months prior to the
date of delivery thereof shall be sufficient if accompanied by an executed “no
change” affidavit with respect thereto, certifying that no material changes have
occurred with respect to the matters shown on such survey since the date
thereof, or, if there have been any material changes, that all such material
changes are wholly contained within the boundaries of the applicable Mortgaged
Property and do not encroach upon any other property or any applicable building
setbacks, easements or rights of way, (x) certified by the surveyor (in a manner
reasonably acceptable to the Collateral Agent) to the Collateral Agent and the
title insurance company insuring the Mortgage, (y) complying in all respects
with the minimum detail requirements of the American Land Title Association and
American Congress of Surveying and Mapping as such requirements are in effect on
the date of preparation of such survey and (z) sufficient for such title
insurance company to remove all standard survey exceptions from the title
insurance policy relating to such Mortgaged Property or (ii) otherwise
reasonably acceptable to the Collateral Agent; provided, however, that the
provisions of this paragraph (viii) shall not apply with respect to the Real
Property if the Collateral Agent shall reasonably determine that the cost of
obtaining or perfecting a security interest in such Real Property or adhering to
the provisions of this paragraph (viii) are excessive in relation to the value
of the security to be afforded thereby;

(ix) upon or prior to the delivery of the Mortgages, the Collateral Agent shall
have received evidence of the insurance required by the terms of the Mortgages;

(x) except as otherwise contemplated by any Security Document, each Loan Party
shall have obtained all consents and approvals required to be obtained by it in
connection with (A) the execution and delivery of all Security Documents (or
supplements thereto) to which it is a party and the granting by it of the Liens
thereunder and (B) the performance of its obligations thereunder; and

(xi) after the Closing Date, the Collateral Agent shall have received (A) such
other Security Documents as may be required to be delivered pursuant to
Section 6.10, and (B) upon reasonable request by the Collateral Agent, evidence
of compliance with any other requirements of Section 6.10.

“Co-Managers” means Moelis & Company LLC and Apollo Global Securities LLC.

“Commitments” means with respect to any Lender, such Lender’s Term B Loan
Commitment and Incremental Term Loan Commitment.

 

- 10 -



--------------------------------------------------------------------------------

“Consolidated Debt” at any date means the sum of (without duplication) all
Indebtedness (other than letters of credit, bank guarantees, the ABL Credit
Agreement or other revolving facilities, in each case, to the extent undrawn)
consisting of Capital Lease Obligations, Indebtedness for borrowed money,
Disqualified Stock and Indebtedness in respect of the deferred purchase price of
property or services, in each case of the Borrower and its Subsidiaries
determined on a consolidated basis on such date in accordance with GAAP.

“Consolidated Interest Expense” means, with respect to any person (the
“Specified Person”) for any period, the sum, without duplication, of:

(i) consolidated interest expense solely with respect to Indebtedness of the
Specified Person and its Subsidiaries for such period, to the extent such
expense was deducted in computing Consolidated Net Income (including
amortization of original issue discount, the interest component of Capital Lease
Obligations, and net payments and receipts (if any) pursuant to interest rate
Swap Obligations and excluding amortization of deferred financing fees and
expensing of any bridge or other financing fees);

(ii) consolidated capitalized interest of the Specified Person and its
Subsidiaries for such period, whether paid or accrued;

(iii) commissions, discounts, yield and other fees and charges incurred for such
period in connection with any receivables financing of the Specified Person or
any of its Subsidiaries which are payable to persons other than the Borrower and
its Subsidiaries;

(iv) dividends accrued for such period in respect of all Disqualified Stock of
the Specified Person and any of its Subsidiaries and all preferred stock of any
such Subsidiaries, in each case held by persons other than the Borrower or a
Wholly Owned Subsidiary (in each such case other than dividends payable solely
in Equity Interests (other than Disqualified Stock) of the Borrower); and

(v) interest accruing for such period on any Indebtedness of any other person to
the extent such Indebtedness is guaranteed by (or secured by the assets of) the
Specified Person or any of its Subsidiaries;

less, interest income of the Specified Person and its Subsidiaries for such
period.

“Consolidated Net Income” means, with respect to any person for any period, the
aggregate of the Net Income of such person and its Subsidiaries for such period,
on a consolidated basis; provided, however, that, without duplication, the
following items shall be excluded:

(i) any net after-tax extraordinary or nonrecurring or unusual gains or losses
or income or expenses or charges, including any severance expenses and fees,
expenses or charges relating to any equity offering, investment, acquisition or
Indebtedness permitted hereunder (in each case, whether or not successful);

(ii) any increase in amortization or depreciation or any one-time non-cash
charges (such as purchased in-process research and development or capitalized
manufacturing profit in inventory) resulting from purchase accounting in
connection with any acquisition that is consummated after the Closing Date;

(iii) Consolidated Net Income for such period shall not include the cumulative
effect of a change in accounting principles during such period;

 

- 11 -



--------------------------------------------------------------------------------

(iv) any net after-tax income or loss from discontinued operations and any net
after-tax gains or losses on disposal of discontinued operations;

(v) any net after-tax gains or losses, or any subsequent charges or expenses,
attributable to business dispositions or asset dispositions having occurred at
any time other than in the ordinary course of business as determined in good
faith by the Board of Directors of the Borrower;

(vi) any net after-tax gains or losses attributable to the early extinguishment
of Indebtedness;

(vii) the Net Income for such period of any person (other than the referent
person) that is not a Subsidiary of such person, or is an Unrestricted
Subsidiary, or that is accounted for by the equity method of accounting;
provided, however, there shall be included the amount of dividends or
distributions or other payments in respect of capital paid in cash (or to the
extent converted into cash) to the referent person or a Subsidiary thereof in
respect of such period;

(viii) any non-cash impairment charges or asset write-off or write-down
resulting from the application of Statement of Financial Accounting Standards
No. 142;

(ix) any non-cash expense realized or resulting from any employee benefit plans,
post-employment benefit plans, deferred stock compensation plan or grants of
stock appreciation rights or similar rights, stock options, restricted stock or
other rights to officers, directors and employees of such person or any of its
Subsidiaries;

(x) non-cash gains, losses income and expenses resulting from fair value
accounting required by FASB Accounting Standards Codification Section 815
(formerly Statement of Financial Accounting Standards No. 133); and

(xi) non-cash charges for deferred tax asset valuation allowances.

“Consolidated Non-cash Charges” means, with respect to any person for any
period, the aggregate depreciation, amortization and other non-cash expenses or
other non-cash items of such person and its Subsidiaries reducing Consolidated
Net Income of such person for such period on a consolidated basis and otherwise
determined in accordance with GAAP, but excluding any such charge which consists
of or requires an accrual of, or cash reserve for, anticipated cash charges for
any future period.

“Consolidated Taxes” means provisions for taxes based on income, profits or
capital, including state, franchise and similar taxes taken into account in
calculating Consolidated Net Income.

“Consolidated Total Assets” means, as of any date, the total assets of the
Borrower and the consolidated Subsidiaries, determined in accordance with GAAP,
as set forth on the consolidated balance sheet of the Borrower as of such date.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Event” has the meaning assigned to such term in Article V.

 

- 12 -



--------------------------------------------------------------------------------

“Current Assets” means, with respect to the Borrower and its Subsidiaries on a
consolidated basis at any date of determination, the sum of (i) all assets
(other than cash and Permitted Investments or other cash equivalents) that
would, in accordance with GAAP, be classified on a consolidated balance sheet of
the Borrower and its Subsidiaries as current assets at such date of
determination, other than amounts related to current or deferred Taxes based on
income or profits, and (ii) in the event that a Permitted Receivables Financing
is accounted for off balance sheet, (x) gross accounts receivable comprising
part of the Receivables Assets subject to such Permitted Receivables Financing
less (y) collections against the amounts sold pursuant to clause (x).

“Current Liabilities” means, with respect to the Borrower and its Subsidiaries
on a consolidated basis at any date of determination, all liabilities that
would, in accordance with GAAP, be classified on a consolidated balance sheet of
the Borrower and its Subsidiaries as current liabilities at such date of
determination, other than (i) Indebtedness under the ABL Credit Agreement or
other revolving loans and the current portion of any other Indebtedness,
(ii) accruals of Consolidated Interest Expense (excluding Consolidated Interest
Expense that is due and unpaid), (iii) accruals for current or deferred Taxes
based on income or profits, (iv) accruals, if any, of transaction costs
resulting from the Transactions, (v) accruals of any costs or expenses related
to (i) severance or termination of employees prior to the Closing Date or
(ii) bonuses, pension and other post retirement benefit obligations, and
(vi) accruals for add backs to EBITDA included in clauses (iv) through (viii) of
the definition of such term.

“Debt Service” means, with respect to the Borrower and its Subsidiaries on a
consolidated basis for any period, Cash Interest Expense for such period plus
scheduled principal amortization of Consolidated Debt for such period.

“Debtor Relief Laws” means the U.S. Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect.

“Declining Lender” has the meaning assigned to such term in Section 2.08(e).

“Default” means any event or condition that upon notice, lapse of time or both
would constitute an Event of Default.

“Defaulting Lender” means any Lender that (i) has failed (A) to fund all or any
portion of its Loans within two Business Days of the date such Loans were
required to be funded hereunder unless such Lender has notified the
Administrative Agent and the Borrower in writing that such failure is the result
of such Lender’s good faith determination that one or more conditions precedent
to funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (B) to pay to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within two Business Days of the
date when due, (ii) has notified the Borrower or the Administrative Agent in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s good faith determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied), (iii) has failed, within three Business
Days after written request by the Administrative Agent or the Borrower, to
confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (iii) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (iv) has, or has a direct or indirect parent

 

- 13 -



--------------------------------------------------------------------------------

company that has (A) become insolvent, or become generally unable to pay its
debts as they become due, or admitted in writing its inability to pay its debts
as they become due, or made a general assignment for the benefit of its
creditors, (B) become the subject of a proceeding under any Debtor Relief Law,
or (C) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any Equity
Interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (i) through (iv) above, and
of the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender as of
the date established therefor by the Administrative Agent in a written notice of
such determination, which shall be delivered by the Administrative Agent to the
Borrower and, to the extent permitted by law, each other Lender promptly
following such determination.

“Default Rate” has the meaning assigned to such term in Section 2.10(c).

“Deposit Account” means a “deposit account” (as defined in the Uniform
Commercial Code) and also means and includes all demand, time, savings, passbook
or similar accounts maintained by a Loan Party with a bank or other financial
institution, whether or not evidenced by an instrument, all cash and other funds
held therein and all passbooks related thereto and all certificates and
instruments, if any, from time to time representing, evidencing or deposited
into such deposit accounts.

“Deposit Account Control Agreement” means a deposit account control agreement
among the Collateral Agent, the Borrower or other Loan Party maintaining a
Deposit Account at any bank or financial institution (an “Account Bank”) and
such Account Bank, which agreement shall be on terms reasonably satisfactory to
the Administrative Agent, as the same may be amended, supplemented or otherwise
modified from time to time.

“Designated Non-Cash Consideration” means the fair market value (as determined
in good faith by the Borrower) of non-cash consideration received by the
Borrower or one of its Subsidiaries in connection with an Asset Sale that is so
designated as Designated Non-Cash Consideration pursuant to a certificate of a
Responsible Officer, setting forth the basis of such valuation, less the amount
of cash or cash equivalents received in connection with a subsequent sale of
such Designated Non-Cash Consideration.

“Discount Range” has the meaning assigned to such term in Section 2.08(f)(ii).

“Discounted Prepayment Option Notice” has the meaning assigned to such term in
Section 2.08(f)(ii).

“Discounted Voluntary Prepayment” has the meaning assigned to such term in
Section 2.08(f)(i).

“Discounted Voluntary Prepayment Notice” has the meaning assigned to such term
in Section 2.08(f)(v).

 

- 14 -



--------------------------------------------------------------------------------

“Disqualified Stock” means, with respect to any person, any Equity Interests of
such person that, by its terms (or by the terms of any security or other Equity
Interests into which it is convertible or for which it is redeemable or
exchangeable), or upon the happening of any event or condition (i) matures or is
mandatorily redeemable (other than solely for Qualified Equity Interests),
pursuant to a sinking fund obligation or otherwise (except as a result of a
change of control or asset sale so long as any rights of the holders thereof
upon the occurrence of a change of control or asset sale event shall be subject
to the prior repayment in full of the Loans and all other Term Credit
Obligations that are accrued and payable and the termination of the
Commitments), (ii) is redeemable at the option of the holder thereof (other than
solely for Qualified Equity Interests), in whole or in part, (iii) provides for
the scheduled payments of dividends in cash, or (iv) is or becomes convertible
into or exchangeable for Indebtedness or any other Equity Interests that would
constitute Disqualified Stock, in each case, prior to the date that is
ninety-one (91) days after the earlier of (x) the Term B Facility Maturity Date
and (y) the date on which the Loans and all other Term Credit Obligations that
are accrued and payable are repaid in full and the Commitments are terminated;
provided, however, that only the portion of the Equity Interests that so mature
or are mandatorily redeemable, are so convertible or exchangeable or are so
redeemable at the option of the holder thereof prior to such date shall be
deemed to be Disqualified Stock; provided, further, however, that if such Equity
Interests are issued to any employee or to any plan for the benefit of employees
of the Borrower or its Subsidiaries or by any such plan to such employees, such
Equity Interests shall not constitute Disqualified Stock solely because they may
be required to be repurchased by the Borrower in order to satisfy applicable
statutory or regulatory obligations or as a result of such employee’s
termination, death or disability; provided, further; however, that any class of
Equity Interests of such person that by its terms authorizes such person to
satisfy its obligations by delivery of Equity Interests that are not
Disqualified Stock shall not be deemed to be Disqualified Stock.

“Dollars” or “$” means the lawful currency of the United States of America.

“Domestic Subsidiary” means any Subsidiary that is not a Foreign Subsidiary or a
subsidiary listed on Schedule 1.01(a).

“EBITDA” means, with respect any person for any period, the Consolidated Net
Income of such person for such period plus, without duplication, to the extent
the same was deducted in calculating Consolidated Net Income:

(i) Consolidated Taxes; plus

(ii) Consolidated Interest Expense; plus

(iii) Consolidated Non-cash Charges; plus

(iv) the amount of management, monitoring, consulting and advisory fees and
related expenses, if any, paid to Apollo Management V, L.P. or any of its
Affiliates (or any accruals relating to such fees and related expenses) during
such period not to exceed the amounts permitted by Section 7.07; plus

(v) facility closure and severance costs and charges; plus

(vi) impairment charges, including the write-down of investments; plus

(vii) non-operating expenses; plus

 

- 15 -



--------------------------------------------------------------------------------

(viii) restructuring expenses and charges including retention, severance, system
establishment or excess pension costs; plus

(ix) the non-cash portion of straight-line rent expenses;

minus, without duplication, to the extent the same was used to increase
Consolidated Net Income during such period:

(i) non-cash items increasing Consolidated Net Income for such period (excluding
any items which represent the reversal of any accrual of, or cash reserve for,
anticipated cash charges in any prior period, including the amortization of
employee benefit plan prior service costs); and

(ii) non-operating income.

Notwithstanding the foregoing or any other provision of this Agreement, solely
for purposes of determining EBITDA for any period, Metals USA Building Products
Canada, Inc. (the “Canadian Subsidiary”) shall be considered a Subsidiary for
such period (i) so long as the Borrower owns, directly or indirectly, 100% of
the Equity Interests of the Canadian Subsidiary during such period and (ii) the
amount of the total EBITDA of the Borrower and its Subsidiaries represented by
the EBITDA of the Canadian Subsidiary shall be limited to 2.5%.

“Effective Date” means the date this Agreement becomes effective in accordance
with Section 10.11.

“Engagement Letter” means that certain Engagement Letter dated as of October 24,
2012 by and among the Borrower and the Engagement Parties.

“Engagement Parties” means Credit Suisse Securities (USA) LLC, J.P. Morgan
Securities LLC, Deutsche Bank Securities Inc., Morgan Stanley Senior Funding,
Inc., Wells Fargo Securities, LLC, Moelis & Company LLC and Apollo Global
Securities LLC, collectively.

“environment” means ambient and indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, natural resources such as flora and fauna, the workplace or
as otherwise defined in any Environmental Law.

“Environmental Laws” means all applicable laws (including common law), rules,
regulations, codes, ordinances, orders, decrees or judgments, promulgated or
entered into by any Governmental Authority, relating in any way to the
environment, preservation or reclamation of natural resources, the generation,
management, Release or threatened Release of, or exposure to, any Hazardous
Material or to occupational health and safety matters (to the extent relating to
the environment or Hazardous Materials).

“Equity Interests” of any person means any and all shares, interests, rights to
purchase or otherwise acquire, warrants, options, participations or other
equivalents of or interests in (however designated) equity or ownership of such
person, including any preferred stock, any limited or general partnership
interest and any limited liability company membership interest, and any
securities or other rights or interests convertible into or exchangeable for any
of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as the same
may be amended from time to time and any final regulations promulgated and the
rulings issued thereunder.

 

- 16 -



--------------------------------------------------------------------------------

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with Holdings, the Borrower or a Subsidiary, is treated as a
single employer under Section 414(b) or (c) of the Code, or, solely for purposes
of Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

“ERISA Event” means (i) any Reportable Event or the requirements of
Section 4043(b) of ERISA apply with respect to a Plan; (ii) the failure to meet
the minimum funding standards of Sections 412 and 430 of the Code and Sections
302 and 303 of ERISA; (iii) the filing pursuant to Section 412(c) of the Code or
Section 303(d) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan, the failure to make by its due date a
required installment under Section 430(j) of the Code with respect to any Plan
or the failure to make any required contribution to a Multiemployer Plan;
(iv) the incurrence by Holdings, the Borrower, a Subsidiary or any ERISA
Affiliate of any liability under Title IV of ERISA with respect to the
termination of any Plan or Multiemployer Plan; (v) the receipt by Holdings, the
Borrower, a Subsidiary or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or to
appoint a trustee to administer any Plan under Section 4042 of ERISA; (vi) the
incurrence by Holdings, the Borrower, a Subsidiary or any ERISA Affiliate of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; (vii) the receipt by Holdings, the Borrower, a Subsidiary or
any ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from
Holdings, the Borrower, a Subsidiary or any ERISA Affiliate of any notice,
concerning the impending imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA; (viii) the conditions
for imposition of a lien under Section 302(f) of ERISA shall have been met with
respect to any Plan; or (ix) the adoption of an amendment to a Plan requiring
the provision of security to such Plan pursuant to Section 307 of ERISA.

“Eurodollar Base Rate” means, with respect to any Eurodollar Rate Borrowing for
any Interest Period, the rate per annum determined by the Administrative Agent
at approximately 11:00 a.m. (London time) on the date that is two (2) Business
Days prior to the commencement of such Interest Period by reference to the
British Bankers’ Association Interest Settlement Rates for deposits in Dollars
(as set forth by any service selected by the Administrative Agent that has been
nominated by the British Bankers’ Association as an authorized information
vendor for the purpose of displaying such rates) for a period equal to such
Interest Period; provided that, to the extent that an interest rate is not
ascertainable pursuant to the foregoing provisions of this definition, the
“Eurodollar Base Rate” shall be the interest rate per annum determined by the
Administrative Agent to be the average of the rates per annum at which deposits
in Dollars are offered for such relevant Interest Period to major banks in the
London interbank market in London, England by the Administrative Agent at
approximately 11:00 a.m. (London time) on the date that is two Business Days
prior to the beginning of such Interest Period.

“Eurodollar Rate Borrowing” means a Borrowing comprised of Eurodollar Loans.

“Eurodollar Rate Loan” means at any date a Loan which bears interest at a rate
based on the Adjusted Eurodollar Rate.

“Event of Default” has the meaning assigned to such term in Section 8.01.

“Excess Cash Flow” means, with respect to the Borrower and its Subsidiaries on a
consolidated basis for any Applicable Period, EBITDA of the Borrower and its
Subsidiaries on a consolidated basis for such Applicable Period, minus, without
duplication:

(i) Debt Service for such Applicable Period;

 

- 17 -



--------------------------------------------------------------------------------

(ii) the amount of any voluntary prepayment or purchase of Indebtedness during
such Applicable Period, other than (x) any voluntary prepayments or purchases
that are deducted from the calculation in Section 2.08(d), (y) any voluntary
prepayment or cancellation of the Loans pursuant to Sections 2.08(f) or 10.06(g)
and (z) any voluntary prepayments that are already reflected in Debt Service;
provided, for the avoidance of doubt, with respect to any voluntary prepayment
or purchase of Indebtedness at a discount, the amount deducted pursuant to this
clause (ii) shall be equal to the cash expended in such payment or purchase
rather than the face amount of the Indebtedness paid or purchased;

(iii) Capital Expenditures by the Borrower and its Subsidiaries on a
consolidated basis during such Applicable Period that are paid in cash (to the
extent permitted under this Agreement) and (ii) the aggregate consideration paid
in cash during the Applicable Period in respect of Permitted Business
Acquisitions and other Investments permitted hereunder less any amounts received
in respect thereof as a return of capital;

(iv) Capital Expenditures or Permitted Business Acquisitions that the Borrower
or any Subsidiary shall, during such Applicable Period, become obligated to make
but that are not made during such Applicable Period (to the extent permitted
under this Agreement); provided, that (i) the Borrower shall deliver a
certificate to the Administrative Agent not later than 90 days after the end of
such Applicable Period, signed by a Responsible Officer of the Borrower and
certifying that such Capital Expenditures and the delivery of the related
equipment or Permitted Business Acquisitions will be made in the following
Applicable Period, and (ii) any amount so deducted shall not be deducted again
in a subsequent Applicable Period;

(v) Taxes paid in cash by the Borrower (and Restricted Payments paid in cash
pursuant to Section 7.06(b)(v) hereof) and its Subsidiaries on a consolidated
basis during such Applicable Period or that will be paid within six months after
the close of such Applicable Period; provided, that with respect to any such
amounts to be paid after the close of such Applicable Period, (i) any amount so
deducted shall not be deducted again in a subsequent Applicable Period, and
(ii) appropriate reserves shall have been established in accordance with GAAP;

(vi) an amount equal to any increase in Working Capital for such Applicable
Period;

(vii) cash expenditures made in respect of Swap Contracts during such Applicable
Period, to the extent not reflected in the computation of EBITDA or Consolidated
Interest Expense;

(viii) permitted Restricted Payments made in cash by the Borrower during such
Applicable Period and permitted Restricted Payments made by any Subsidiary to
any person other than Holdings, the Borrower or any of its Subsidiaries during
such Applicable Period, in each case in accordance with Section 7.06);

(ix) amounts paid in cash during such Applicable Period on account of (A) items
that were accounted for as non-cash reductions of Net Income in determining
Consolidated Net Income or as non-cash reductions of Consolidated Net Income in
determining EBITDA of the Borrower and its Subsidiaries in a prior Applicable
Period and (B) reserves or accruals established in purchase accounting;

 

- 18 -



--------------------------------------------------------------------------------

(x) to the extent not deducted in the computation of Net Proceeds in respect of
any asset disposition or condemnation giving rise thereto, the amount of any
mandatory prepayment of Indebtedness (other than Indebtedness created hereunder
or under any other Loan Document), together with any interest, premium or
penalties required to be paid (and actually paid) in connection therewith; and

(xi) the aggregate amount of items that were added to or not deducted from Net
Income in calculating Consolidated Net Income or were added to or not deducted
from Consolidated Net Income in calculating EBITDA to the extent such items
represented a cash payment (which had not reduced Excess Cash Flow upon the
accrual thereof in a prior Applicable Period), or an accrual for a cash payment,
by the Borrower and its Subsidiaries or did not represent cash received by the
Borrower and its Subsidiaries, in each case on a consolidated basis during such
Applicable Period;

plus, without duplication:

(i) an amount equal to any decrease in Working Capital of the Borrower for such
Applicable Period;

(ii) all amounts referred to in clauses (ii), (iii), (iv) and (viii) above to
the extent funded with the proceeds of the issuance or the incurrence of
Indebtedness (including Capital Lease Obligations and purchase money
Indebtedness, but excluding, solely as relating to Capital Expenditures,
proceeds of ABL Loans or any replacement revolving credit facility therefor),
the sale or issuance of any Equity Interests (including any capital
contributions) and any loss, damage, destruction or condemnation of, or any
sale, transfer or other disposition (including any sale and leaseback of assets
and any mortgage or lease of Real Property) to any person of any asset or
assets, in each case to the extent there is a corresponding deduction from
Excess Cash Flow above;

(iii) to the extent any permitted Capital Expenditures or Permitted Business
Acquisitions referred to in clause (iv) above and the delivery of the related
equipment do not occur in the following Applicable Period of the Borrower
specified in the certificate of the Borrower provided pursuant to clause
(iv) above, the amount of such Capital Expenditures or Permitted Business
Acquisitions that were not so made in such following Applicable Period;

(iv) cash payments received in respect of Swap Contracts during such Applicable
Period to the extent such payments (A) were not included in the computation of
EBITDA or (B) do not reduce Cash Interest Expense;

(v) any extraordinary or nonrecurring gain realized in cash during such
Applicable Period (except to the extent such gain consists of Net Proceeds
subject to Section 2.08(c));

(vi) to the extent deducted in the computation of EBITDA, cash interest income;
and

(vii) the aggregate amount of items that were deducted from or not added to Net
Income in connection with calculating Consolidated Net Income or were deducted
from or not added to Consolidated Net Income in calculating EBITDA to the extent
either (A) such items represented cash received by the Borrower or any
Subsidiary or (B) such items do not represent cash paid by the Borrower or any
Subsidiary, in each case on a consolidated basis during such Applicable Period.

 

- 19 -



--------------------------------------------------------------------------------

“Excess Cash Flow Interim Period” means (i) during any Excess Cash Flow Period,
any one-, two-, or three-quarter period (A) commencing on the later of (x) the
end of the immediately preceding Excess Cash Flow Period and (y) if applicable,
the end of any prior Excess Cash Flow Interim Period occurring during the same
Excess Cash Flow Period and (B) ending on the last day of the most recently
ended fiscal quarter (other than the last day of the fiscal year) during such
Excess Cash Flow Period for which financial statements are available and
(ii) during the period from the Closing Date until the beginning of the first
Excess Cash Flow Period, any period commencing on the Closing Date and ending on
the last day of the most recently ended fiscal quarter for which financial
statements are available.

“Excess Cash Flow Period” means each fiscal year of the Borrower, commencing
with the fiscal year of the Borrower ending on December 31, 2013.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient: (i) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (A) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(B) that are Other Connection Taxes, (ii) in the case of a Foreign Lender, Taxes
imposed on amounts payable to or for the account of such Foreign Lender with
respect to an applicable interest in a Loan or Commitment pursuant to a law in
effect on the date on which (A) such Foreign Lender acquires such interest in
the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 10.14) or (B) such Foreign Lender changes its Lending
Office, except in each case to the extent that, pursuant to Section 3.01(a)(ii)
or Section 3.01(c), amounts with respect to such Taxes were payable either to
such Foreign Lender’s assignor immediately before such Foreign Lender became a
party hereto or to such Foreign Lender immediately before it changed its Lending
Office, (iii) Taxes attributable to such Recipient’s failure to comply with
Section 3.01(e) and (iv) any U.S. federal withholding Taxes imposed pursuant to
FATCA.

“Exempt Deposit Accounts” means (i) Deposit Accounts the balance of which
consists exclusively of (A) withheld income taxes and federal, state or local
employment taxes in such amounts as are required in the reasonable judgment of
the Borrower to be paid to the Internal Revenue Service or state or local
government agencies with respect to employees of any of the Loan Parties,
(B) amounts required to be paid over to an employee benefit plan pursuant to DOL
Reg. Sec. 2510.3-102 on behalf of or for the benefit of employees of one or more
Loan Parties and (ii) all segregated Deposit Accounts constituting (and the
balance of which consists solely of funds set aside in connection with) taxes
accounts, payroll accounts, trust or similar accounts and (C) other
non-concentration accounts containing less than $1,000,000 individually and in
the aggregate for all such other non-concentration accounts.

“Existing Notes” has the meaning assigned to such term in the first recital
hereof.

“Facility” means the respective facility and commitments utilized in making
Loans and credit extensions hereunder, it being understood that as of the date
of this Agreement there is one Facility, i.e. the Term B Facility (and no
Incremental Term Facility), and thereafter, may include the Incremental Term
Facility.

 

- 20 -



--------------------------------------------------------------------------------

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Rate” means, for any day, the weighted average of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day for such transactions received by the Administrative Agent from three
Federal funds brokers of recognized standing selected by it.

“Fees” means the Administrative Agent Fees.

“Finance Obligations” means, at any date, (i) all Term Credit Obligations and
(ii) all Swap Obligations of a Loan Party then owing under any Secured Hedge
Agreement to any Hedge Bank (other than any Swap Obligations that constitute an
ABL Finance Obligation).

“Financial Officer” of any person means the Chief Financial Officer, principal
accounting officer, Treasurer, Assistant Treasurer or Controller of such person.

“Fixed Charge Coverage Ratio” means, on any date, the ratio of (i) EBITDA to
(ii) Fixed Charges for the period of four consecutive fiscal quarters of the
Borrower most recently ended as of such date, all determined on a consolidated
basis in accordance with GAAP; provided, that, EBITDA shall be determined for
the relevant Test Period on a Pro Forma Basis.

“Fixed Charges” means, with respect to any person for any period, the sum,
without duplication, of:

(i) Consolidated Interest Expense of such person for such period, and

(ii) all cash dividend payments (excluding items eliminated in consolidation) on
any series of preferred stock or Disqualified Stock of such person and its
Subsidiaries.

“Foreign Lender” means a Lender that is not a U.S. Person.

“Foreign Subsidiary” means any Subsidiary that is incorporated or organized
under the laws of any jurisdiction other than the United States of America, any
State thereof or the District of Columbia.

“Funds” means affiliates of Apollo Management V, L.P.

“Fund Affiliates” means (i) each Affiliate of a Fund, and (ii) any individual
who is a partner or employee of Apollo Management, L.P., Apollo Management V,
L.P. or any Fund.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board of
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or in such other
statements by such other entity as have been approved by a significant segment
of the accounting profession, which are in effect on the Closing Date. For
purposes herein, the term “consolidated” means such person consolidated with the
Subsidiaries and shall not include any Unrestricted Subsidiary, but the interest
of such person in an Unrestricted Subsidiary will be accounted for as an
Investment.

 

- 21 -



--------------------------------------------------------------------------------

“Governmental Authority” means any federal, state, provincial, territorial,
municipal, local or foreign court or governmental agency, authority,
instrumentality or regulatory or legislative body.

“Guarantee” of or by any person (the “guarantor”) means (i) any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (A) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation (whether arising by virtue of partnership
arrangements, by agreement to keep well, to purchase assets, goods, securities
or services, to take-or-pay or otherwise) or to purchase (or to advance or
supply funds for the purchase of) any security for the payment of such
Indebtedness or other obligation, (B) to purchase or lease property, securities
or services for the purpose of assuring the owner of such Indebtedness or other
obligation of the payment thereof, (C) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
obligation, (D) entered into for the purpose of assuring in any other manner the
holders of such Indebtedness or other obligation of the payment thereof or to
protect such holders against loss in respect thereof (in whole or in part) or
(E) as an account party in respect of any letter of credit, bank guarantee or
other letter of guaranty issued to support such Indebtedness or other
obligation, or (ii) any Lien on any assets of the guarantor securing any
Indebtedness (or any existing right, contingent or otherwise, of the holder of
Indebtedness to be secured by such a Lien) of any other person, whether or not
such Indebtedness or other obligation is assumed by the guarantor; provided,
however, the term “Guarantee” shall not include endorsements of instruments for
deposit or collection in the ordinary course of business or customary and
reasonable indemnity obligations in effect on the Closing Date or entered into
in connection with any acquisition or disposition of assets permitted by this
Agreement (other than such obligations with respect to Indebtedness). The amount
of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the Indebtedness in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof (assuming such person is required to perform
thereunder) as determined by such person in good faith.

“guarantor” has the meaning assigned to such term in the definition of the term
“Guarantee.”

“Guarantor” means any of Holdings and the Subsidiary Loan Parties and
“Guarantors” means two or more of them, collectively.

“Guaranty” means, collectively, the guaranty made by Holdings and the Subsidiary
Loan Parties under the Guaranty Agreement in favor of the Secured Parties,
together with each other guaranty and guaranty supplement delivered pursuant to
Section 6.10.

“Guaranty Agreement” means the Guaranty Agreement, as amended, supplemented or
otherwise modified from time to time, in the form of Exhibit E, among Holdings,
each Subsidiary Loan Party and the Administrative Agent.

“Hazardous Materials” means all pollutants, contaminants, wastes, chemicals,
materials, substances and constituents, including, without limitation, explosive
or radioactive substances or petroleum or petroleum distillates, asbestos or
asbestos containing materials, polychlorinated biphenyls or radon gas, of any
nature subject to regulation or which can give rise to liability under any
Environmental Law.

 

- 22 -



--------------------------------------------------------------------------------

“Hedge Bank” means, in its capacity as a party to a Swap Contract, (i) the
Administrative Agent, the Lead Arrangers, the Joint Bookrunners, the Co-Managers
or an Affiliate of any of the foregoing or (ii) any person that, at the time it
enters into a Swap Contract permitted under Article VII, is a Lender or an
Affiliate of a Lender.

“Holdings” has the meaning assigned to such term in the preamble to this
Agreement; provided that the terms “Holdings” shall be deemed to mean any
Successor Holdings determined in accordance with Section 7.11.

“Immaterial Subsidiary” means any Subsidiary that, as of the last day of the
fiscal quarter of the Borrower most recently ended, (i) did not have assets with
a value in excess of 5.0% of the Consolidated Total Assets or revenues
representing in excess of 5.0% of total revenues of the Borrower and its
Subsidiaries on a consolidated basis as of such date and (ii) when taken
together with all other Immaterial Subsidiaries as of such date, did not have
assets with a value in excess of 10.0% of the Consolidated Total Assets or
revenues representing in excess of 10.0% of total revenues of the Borrower and
its Subsidiaries on a consolidated basis as of such date. Each Immaterial
Subsidiary as of the Closing Date shall be set forth in Schedule 1.01(c).

“Increased Amount Date” has the meaning assigned to such term in
Section 2.12(a).

“Incremental Amount” means, at any time, the greater of (i) the excess, if any,
of (A) $85,000,000 over (B) the aggregate amount of outstanding Incremental Term
Loan Commitments established pursuant to Section 2.12 and (ii) an amount such
that at the time of such incurrence and after giving effect thereto on a Pro
Forma Basis, the Borrower shall have a Total Net Senior Secured Leverage Ratio
of no greater than 4.00 to 1.00.

“Incremental Assumption Agreement” means an Incremental Assumption Agreement in
form and substance reasonably satisfactory to the Administrative Agent, among
the Borrower, the Administrative Agent and one or more Incremental Term Lenders.

“Incremental Term Borrowing” means a Borrowing comprised of Incremental Term
Loans.

“Incremental Term Facility” means the Incremental Term Loan Commitments and the
Incremental Term Loans made hereunder.

“Incremental Term Facility Maturity Date” means, with respect to any series or
tranche of Incremental Term Loans established pursuant to an Incremental
Assumption Agreement, the maturity date for such Incremental Term Loans as set
forth in such Incremental Assumption Agreement.

“Incremental Term Lender” means a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.

“Incremental Term Loan Commitment” means the commitment of any Lender,
established pursuant to Section 2.12, to make Incremental Term Loans to the
Borrower.

 

- 23 -



--------------------------------------------------------------------------------

“Incremental Term Loan Installment Date” has, with respect to any series or
tranche of Incremental Term Loans established pursuant to an Incremental
Assumption Agreement, the meaning assigned to such term in Section 2.07(a)(ii).

“Incremental Term Loans” means Term Loans made by one or more Lenders to the
Borrower pursuant to Section 2.01(ii). Incremental Term Loans may be made in the
form of additional Term B Loans or, to the extent permitted by Section 2.12 and
provided for in the relevant Incremental Assumption Agreement, Other Term Loans.

“Indebtedness” of any person means, without duplication, (i) all obligations of
such person for borrowed money, (ii) all obligations of such person evidenced by
bonds, debentures, notes or similar instruments, (iii) all obligations of such
person under conditional sale or other title retention agreements relating to
property or assets purchased by such person, (iv) all obligations of such person
issued or assumed as the deferred purchase price of property or services, to the
extent that the same would be required to be shown as a long term liability on a
balance sheet prepared in accordance with GAAP, (v) all Capital Lease
Obligations of such person, (vi) all net payments that such person would have to
make in the event of an early termination, on the date Indebtedness of such
person is being determined, in respect of outstanding Swap Contracts, (vii) the
principal component of all obligations, contingent or otherwise, of such person
as an account party in respect of letters of credit and bank guarantees,
(viii) the principal component of all obligations of such person in respect of
bankers’ acceptances, (ix) all Guarantees by such person of Indebtedness
described in clauses (i) through (viii) above and (x) the amount of all
obligations of such person with respect to the redemption, repayment or other
repurchase of any Disqualified Stock (excluding accrued dividends that have not
increased the liquidation preference of such Disqualified Stock); provided, that
Indebtedness shall not include (A) trade payables, accrued expenses and
intercompany liabilities arising in the ordinary course of business, (B) prepaid
or deferred revenue arising in the ordinary course of business, (C) purchase
price holdbacks arising in the ordinary course of business in respect of a
portion of the purchase price of an asset to satisfy unperformed obligations of
the seller of such asset or (D) earn-out obligations until such obligations
become a liability on the balance sheet of such person in accordance with GAAP.
The Indebtedness of any person shall include the Indebtedness of any partnership
in which such person is a general partner, other than to the extent that the
instrument or agreement evidencing such Indebtedness expressly limits the
liability of such person in respect thereof. To the extent not otherwise
included, Indebtedness shall include the amount of any Receivables Net
Investment.

“Indemnified Taxes” means (i) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (ii) to the extent not otherwise described in
clause (i) above, Other Taxes.

“Indemnitee” has the meaning assigned to such term in Section 10.04(b).

“Ineligible Institution” means the persons identified in writing to the
Administrative Agent by the Borrower on or prior to the Closing Date, and as may
be identified in writing to the Administrative Agent by the Borrower from time
to time thereafter, with the written consent of the Administrative Agent (not to
be unreasonably withheld or delayed), by delivery of a notice thereof to the
Administrative Agent setting forth such person or persons (or the person or
persons previously identified to the Administrative Agent that are to be no
longer considered “Ineligible Institutions”).

“Information” has the meaning assigned to such term in Section 10.07.

“Information Memorandum” means the Confidential Information Memorandum dated
October 25, 2012, as modified or supplemented prior to the Closing Date.

 

- 24 -



--------------------------------------------------------------------------------

“Intellectual Property Rights” has the meaning assigned to such term in
Section 4.23.

“Intercreditor Agreement” means that certain intercreditor agreement dated as of
the date hereof among Holdings, the Borrower, the subsidiaries of the Borrower
party thereto, the Collateral Agent and the ABL Collateral Agent.

“Interest Election Request” means a request by the Borrower to convert or
continue a Term Borrowing in accordance with Section 2.05.

“Interest Payment Date” means (i) with respect to any Eurodollar Rate Loan, the
last day of each Interest Period applicable to the Borrowing of which such Loan
is a part and, in the case of a Eurodollar Rate Borrowing with an Interest
Period of more than three months’ duration, each day that would have been an
Interest Payment Date had successive Interest Periods of three months’ duration
been applicable to such Borrowing and, in addition, the date of any refinancing
or conversion of such Borrowing with or to a Borrowing of a different Type and
(ii) with respect to any Base Rate Loan, the last Business Day of each March,
June, September and December.

“Interest Period” means, as to any Eurodollar Rate Borrowing, the period
commencing on the date of such Borrowing or on the last day of the immediately
preceding Interest Period applicable to such Borrowing, as applicable, and
ending on the numerically corresponding day (or, if there is no numerically
corresponding day, on the last day) in the calendar month that is 1, 2, 3 or 6
months thereafter (or 9 or 12 months, if at the time of the relevant Borrowing,
all relevant Lenders consent to such interest periods), as the Borrower may
elect, or the date any Eurodollar Rate Borrowing is converted to a Base Rate
Borrowing in accordance with Section 2.05 or repaid or prepaid in accordance
with Section 2.06, 2.07 or 2.08; provided, however, that if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day. Interest shall accrue from
and including the first day of an Interest Period to but excluding the last day
of such Interest Period.

“Investment” has the meaning assigned to such term in Section 7.04.

“Joint Book Running Managers” means Deutsche Bank Securities Inc., Morgan
Stanley Senior Funding, Inc. and Wells Fargo Securities, LLC.

“Junior Financing” has the meaning assigned to such term in Section 7.09(b)(i).

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directives, requests, licenses, authorizations
and permits of, and agreements with, any Governmental Authority, in each case
whether or not having the force of Law.

“Lender” means each financial institution listed on Schedule 2.01 (other than
any such person that ceased to be a party hereto pursuant to an Assignment and
Acceptance in accordance with Section 10.06), as well as any person that becomes
a “Lender” hereunder pursuant to Section 10.06.

“Lead Arrangers” means Credit Suisse Securities (USA) LLC and J.P. Morgan
Securities LLC.

 

- 25 -



--------------------------------------------------------------------------------

“Lending Office” means with respect to any Lender and for each Type of Loan, the
“Lending Office” of such Lender (or of an Affiliate of such Lender) designated
for such Type of Loan in such Lender’s Administrative Questionnaire or in any
applicable Assignment and Acceptance pursuant to which such Lender became a
Lender hereunder or such other office of such Lender (or of an Affiliate of such
Lender) as such Lender may from time to time specify to the Administrative Agent
and the Borrower as the office by which its Loans of such Type are to be made
and maintained.

“Lender Participation Notice” has the meaning assigned to such term in
Section 2.08(f)(iii).

“Lien” means, with respect to any asset, (i) any mortgage, deed of trust, lien,
hypothecation, pledge, charge, security interest or similar encumbrance in or on
such asset or (ii) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset, provided, that in no event shall an operating lease or
an agreement to sell be deemed to constitute a Lien.

“Loan Documents” means this Agreement, the Security Documents, the Guaranty
Agreement, the Intercreditor Agreement and any Note issued under
Section 2.06(e), and solely for the purposes of Sections 5.02 and 8.01 hereof,
Section 5 of the Engagement Letter.

“Loan Modification Offer” has the meaning assigned to such term in
Section 10.01.

“Loan Modification Agreement” has the meaning assigned to such term in
Section 10.01.

“Loan Parties” means Holdings, the Borrower and the Subsidiary Loan Parties.

“Loans” means the Term B Loans and the Incremental Term Loans (if any).

“Local Time” means New York City time.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Management Group” means the group consisting of the directors, executive
officers and other key management personnel of the Borrower, Holdings, any
Parent Entity and their Subsidiaries, as the case may be, on the Closing Date
together with (i) any new directors whose election by such boards of directors
or whose nomination for election by the shareholders of the Borrower, Holdings
or any Parent Entity, as the case may be, was approved by a vote of a majority
of the directors of the Borrower, Holdings or Parent Entity, as the case may be,
then still in office who were either directors on the Closing Date or whose
election or nomination was previously so approved and (ii) executive officers
and other key management personnel of the Borrower, Holdings or any Parent
Entity and their Subsidiaries, as the case may be, hired at a time when the
directors on the Closing Date together with the directors so approved
constituted a majority of the directors of the Borrower, Holdings or any Parent
Entity, as the case may be.

“Margin Stock” has the meaning assigned to such term in Regulation U.

“Material Adverse Effect” means a material adverse effect on the business,
property, operations or condition of the Borrower and its Subsidiaries, taken as
a whole, or the validity or enforceability of any of the material Loan Documents
or the rights and remedies of the Administrative Agent and the Lenders
thereunder.

 

- 26 -



--------------------------------------------------------------------------------

“Material Indebtedness” means Indebtedness (other than Loans) of any one or more
of the Borrower or any Subsidiary in an aggregate principal amount exceeding
$25,000,000.

“Material Subsidiary” means any Subsidiary other than an Immaterial Subsidiary.

“Maximum Rate” has the meaning assigned to such term in Section 10.10.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgaged Properties” means the Real Properties owned in fee by the Loan
Parties that are set forth on Schedule 1.01(b) and each additional Real Property
encumbered by a Mortgage pursuant to Section 6.10.

“Mortgages” means, collectively, the mortgages, trust deeds, deeds of trust,
deeds to secure debt, assignments of leases and rents, and other security
documents delivered with respect to Mortgaged Properties, each substantially in
the form of Exhibit D (with such changes as are reasonably consented to by the
Administrative Agent to account for local law matters), as amended, supplemented
or otherwise modified from time to time.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA to which the Borrower, Holdings or any Subsidiary or any ERISA
Affiliate (other than one considered an ERISA Affiliate only pursuant to
subsection (m) or (o) of Code Section 414) is making or accruing an obligation
to make contributions, or has within any of the preceding six plan years made or
accrued an obligation to make contributions.

“Net Debt” at any date means (i) the aggregate principal amount of Consolidated
Debt of the Borrower and its Subsidiaries outstanding at such date, less
(ii) without duplication, the Unrestricted Cash and Permitted Investments of the
Borrower and its Subsidiaries on such date.

“Net Income” means, with respect to any person, the net income (loss) of such
person, determined in accordance with GAAP and before any reduction in respect
of preferred stock dividends.

“Net Proceeds” means:

(i) 100% of the cash proceeds actually received by the Borrower or any
Subsidiary Loan Party (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise and including casualty insurance
settlements and condemnation awards, but only as and when received) from any
Asset Sale (other than those pursuant to Section 7.05(a), (b), (c), (d), (e),
(f), (h), (i), (j) or (o)), net of (A) attorneys’ fees, accountants’ fees,
investment banking fees, survey costs, title insurance premiums, and related
search and recording charges, transfer Taxes, deed or mortgage recording Taxes,
required debt payments and required payments of other obligations relating to
the applicable asset to the extent such debt or obligations are secured by a
Lien permitted hereunder (other than pursuant to the Loan Documents) on such
asset, other customary expenses and brokerage, consultant and other customary
fees actually incurred in connection therewith, (B) Taxes paid or payable as a
result thereof, and (C) the amount of any reasonable reserve established in
accordance with GAAP against any adjustment to the sale price or any liabilities
(other than any Taxes deducted pursuant to clause (A) above) (x) related to any

 

- 27 -



--------------------------------------------------------------------------------

of the applicable assets and (y) retained by the Borrower or any of its
Subsidiaries including, without limitation, pension and other post-employment
benefit liabilities and liabilities related to environmental matters or against
any indemnification obligations (however, the amount of any subsequent reduction
of such reserve (other than in connection with a payment in respect of any such
liability) shall be deemed to be Net Proceeds of such Asset Sale occurring on
the date of such reduction); provided, that, if no Event of Default exists and
the Borrower shall deliver a certificate of a Responsible Officer of the
Borrower to the Administrative Agent promptly following receipt of any such
proceeds setting forth the Borrower’s intention to use any portion of such
proceeds, to acquire, maintain, develop, construct, improve, upgrade or repair
assets useful in the business of the Borrower and its Subsidiaries or to make
investments in Permitted Business Acquisitions, in each case within 15 months of
such receipt, such portion of such proceeds shall not constitute Net Proceeds
except to the extent not, within 15 months of such receipt, so used or
contractually committed to be so used (it being understood that if any portion
of such proceeds are not so used within such 15-month period but within such
15-month period are contractually committed to be used, then, upon the
termination of such contract, such remaining portion shall constitute Net
Proceeds as of the date of such termination or expiry without giving effect to
this proviso); provided, further, that (x) no proceeds realized in a single
transaction or series of related transactions shall constitute Net Proceeds
unless such proceeds shall exceed $5,000,000, (y) no proceeds shall constitute
Net Proceeds in any fiscal year until the aggregate amount of all such proceeds
in such fiscal year shall exceed $10,000,000 and (z) at any time during the
15-month reinvestment period contemplated by the immediately preceding proviso
above, if, on a Pro Forma Basis after giving effect to the Asset Sale and the
application of the proceeds thereof, the Total Net Senior Secured Leverage Ratio
is less than or equal to 4.00 to 1.00, up to $75,000,000 of such proceeds shall
not constitute Net Proceeds; and

(ii) 100% of the cash proceeds from the incurrence, issuance or sale by the
Borrower or any Subsidiary Loan Party of any Indebtedness (other than
Indebtedness permitted to be incurred under Section 7.01), net of all Taxes and
fees (including investment banking fees), commissions, costs and other expenses,
in each case incurred in connection with such issuance or sale.

For purposes of calculating the amount of Net Proceeds, fees, commissions and
other costs and expenses payable to the Borrower or any Affiliate of the
Borrower shall be disregarded, except for financial advisory fees customary in
type and amount paid to Affiliates of the Fund and otherwise not prohibited from
being paid hereunder.

“Non-Consenting Lender” has the meaning assigned to such term in Section 10.01.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Note” has the meaning assigned to such term in Section 2.06(e).

“Offered Loans” has the meaning assigned to such term in Section 2.08(f)(iii).

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of such Recipient engaging or having engaged in a trade or business in
the jurisdiction imposing such Tax or any other present or former connection
between such Recipient and such jurisdiction; provided, that no such Recipient
shall be deemed to be engaged in a trade or business in, or to have any other
connection with, any jurisdiction solely as a result of such Recipient having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document pursuant to an
assignment request by the Borrower under Section 10.14.

 

- 28 -



--------------------------------------------------------------------------------

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06). Other Taxes shall not include any Taxes imposed
on, or measured by reference to, gross income, net income or gain.

“Other Term Loans” has the meaning assigned to such term in Section 2.12(a).

“Parent Entity” means any direct or indirect parent of Holdings, including
Ultimate Holdings.

“Participant” has the meaning assigned to such term in Section 10.06(d).

“Participant Register” has the meaning assigned to such term in
Section 10.06(d).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA.

“Perfection Certificate” means the Perfection Certificate with respect to the
Borrower and the other Loan Parties in a form reasonably satisfactory to the
Administrative Agent.

“Permitted Amendment” has the meaning assigned to such term in Section 10.01.

“Permitted Business Acquisition” means any acquisition of all or substantially
all the assets of, or all or substantially all the Equity Interests (other than
directors’ qualifying shares) in (or that results in the Borrower or its
Subsidiaries owning all or substantially all the Equity Interests in), or
merger, consolidation or amalgamation with, a person or division or line of
business of a person (or any subsequent investment made in a person, division or
line of business previously acquired in a Permitted Business Acquisition), if
immediately after giving effect thereto: (i) no Event of Default shall have
occurred and be continuing or would result therefrom; (ii) all transactions
pursuant thereto shall be consummated in accordance with material applicable
laws; (iii) any acquired or newly formed Subsidiary shall not be liable for any
Indebtedness except for Indebtedness permitted by Section 7.01; (iv) to the
extent required by Section 6.10, any person acquired in such acquisition, if
acquired by the Borrower or a Domestic Subsidiary, shall be merged into the
Borrower or a Subsidiary Loan Party or become upon consummation of such
acquisition a Subsidiary Loan Party, and (v) the aggregate amount of such
acquisitions and investments in assets that are not owned by the Borrower or
Subsidiary Loan Parties or in Equity Interests in persons that are not
Subsidiary Loan Parties or persons that do not become Subsidiary Loan Parties
upon consummation of such acquisition shall not exceed the greater of (x) 5.00%
of Consolidated Total Assets as of the end of the fiscal quarter immediately
prior to the date of such acquisition or investment for which financial
statements have been delivered pursuant to Section 4.05 or 6.04, as applicable
and (y) $50,000,000.

“Permitted Holder” means each of (i) the Funds and the Fund Affiliates, and
(ii) the Management Group.

 

- 29 -



--------------------------------------------------------------------------------

“Permitted Investments” means:

(i) direct obligations of the United States of America or any member of the
European Union or any agency thereof or obligations guaranteed by the United
States of America or any member of the European Union or any agency thereof, in
each case with maturities not exceeding two years;

(ii) bank deposits, checking accounts, time deposit accounts, certificates of
deposit and money market deposits maturing within 180 days of the date of
acquisition thereof issued by a bank or trust company that is organized under
the laws of the United States of America, any state thereof or any foreign
country recognized by the United States of America having capital, surplus and
undivided profits in excess of $250,000,000 and whose long term debt, or whose
parent holding company’s long term debt, is rated A (or such similar equivalent
rating or higher by at least one nationally recognized statistical rating
organization (as defined in Rule 436 under the Securities Act));

(iii) repurchase obligations with a term of not more than 180 days for
underlying securities of the types described in clause (i) above entered into
with a bank meeting the qualifications described in clause (ii) above;

(iv) commercial paper, maturing not more than one year after the date of
acquisition, issued by a corporation (other than an Affiliate of the Borrower)
organized and in existence under the laws of the United States of America or any
foreign country recognized by the United States of America with a rating at the
time as of which any investment therein is made of P 1 (or higher) according to
Moody’s, or A 1 (or higher) according to S&P;

(v) securities with maturities of two years or less from the date of acquisition
issued or fully guaranteed by any State, commonwealth or territory of the United
States of America, or by any political subdivision or taxing authority thereof,
and rated at least A by S&P or A by Moody’s;

(vi) shares of mutual funds whose investment guidelines restrict 95% of such
funds’ investments to those satisfying the provisions of clauses (i) through
(v) above;

(vii) money market funds that (A) comply with the criteria set forth in Rule
2a-7 under the Investment Company Act of 1940, (B) are rated AAA by S&P and Aaa
by Moody’s and (C) have portfolio assets of at least $5,000,000,000;

(viii) time deposit accounts, certificates of deposit and money market deposits
(in each case with or from a bank meeting the qualifications described in clause
(ii) above) in an aggregate face amount not in excess of 0.50% of the total
assets of the Borrower and its Subsidiaries, on a consolidated basis, as of the
end of the Borrower’s most recently completed fiscal year; and

(ix) instruments equivalent to those referred to in clauses (i) through
(viii) above denominated in any foreign currency comparable in credit quality
and tenor to those referred to above and commonly used by corporations for cash
management purposes in any jurisdiction outside the United States to the extent
reasonably required in connection with any business conducted by any Subsidiary
organized in such jurisdiction.

“Permitted Liens” has the meaning assigned to such term in Section 7.02.

 

- 30 -



--------------------------------------------------------------------------------

“Permitted Loan Purchases” has the meaning assigned to such term in
Section 10.06(g).

“Permitted Loan Purchase Assignment and Acceptance” means an assignment and
acceptance entered into by a Lender as an Assignor and the Borrower as an
Assignee, and accepted by the Administrative Agent, in the form of Exhibit A-3
or such other form as shall be approved by the Administrative Agent and the
Borrower (such approval not to be unreasonably withheld or delayed).

“Permitted Receivables Documents” means all documents and agreements evidencing,
relating to or otherwise governing a Permitted Receivables Financing.

“Permitted Receivables Financing” means one or more transactions pursuant to
which (i) Receivables Assets or interests therein are sold to or financed by one
or more Special Purpose Receivables Subsidiaries, and (ii) such Special Purpose
Receivables Subsidiaries finance their acquisition of such Receivables Assets or
interests therein, or the financing thereof, by selling or borrowing against
Receivables Assets; provided that (A) recourse to the Borrower or any Subsidiary
(other than the Special Purpose Receivables Subsidiaries) in connection with
such transactions shall be limited to the extent customary for similar
transactions in the applicable jurisdictions (including, to the extent
applicable, in a manner consistent with the delivery of a “true sale”/”absolute
transfer” opinion with respect to any transfer by the Borrower or any Subsidiary
(other than a Special Purpose Receivables Subsidiary)) and (B) the aggregate
Receivables Net Investment outstanding at any one time shall not exceed the
greater of (i) $50,000,000 and (ii) 10% of the net book value of the accounts
receivable of the Borrower and its Subsidiaries (determined by the most recent
Borrowing Base Certificate (as defined in the ABL Credit Agreement) delivered
pursuant to the ABL Credit Agreement).

“Permitted Refinancing Indebtedness” means any Indebtedness issued in exchange
for, or the net proceeds of which are used to extend, refinance, renew, replace,
defease or refund (collectively, to “Refinance”), the Indebtedness being
Refinanced (or previous refinancings thereof constituting Permitted Refinancing
Indebtedness); provided, that (i) the principal amount (or accreted value, if
applicable) of such Permitted Refinancing Indebtedness does not exceed the
principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus unpaid accrued interest and premium (including tender premiums)
thereon and underwriting discounts, defeasance costs, fees, commissions and
expenses), (ii) except with respect to Section 7.01(i), the weighted average
life to maturity of such Permitted Refinancing Indebtedness is greater than or
equal to the earlier of (x) the weighted average life to maturity of the
Indebtedness being Refinanced and (y) 90 days after the Term B Facility Maturity
Date, (iii) if the Indebtedness being Refinanced is subordinated in right of
payment to the Term Credit Obligations under this Agreement, such Permitted
Refinancing Indebtedness shall be subordinated in right of payment to such Term
Credit Obligations on terms at least as favorable to the Lenders as those
contained in the documentation governing the Indebtedness being Refinanced,
(iv) no Permitted Refinancing Indebtedness shall have different obligors, or
greater guarantees or security, than the Indebtedness being Refinanced (provided
that (x) Indebtedness (A) of any Loan Party may be Refinanced to add or
substitute as an obligor another Loan Party that is reasonably satisfactory to
the Administrative Agent and (B) of any Subsidiary that is not a Loan Party may
be Refinanced to add or substitute as an obligor another Subsidiary that is not
a Loan Party and is reasonably satisfactory to the Administrative Agent and
(y) other guarantees and security may be added to the extent then independently
permitted under Article VII) and (v) if the Indebtedness being Refinanced is
secured by any collateral (whether equally and ratably with, or junior to, the
Secured Parties or otherwise), such Permitted Refinancing Indebtedness may be
secured by such collateral (including in respect of working capital facilities
of Foreign Subsidiaries otherwise permitted under this Agreement only, any
collateral pursuant to after acquired property clauses to the extent any such
collateral secured the Indebtedness being Refinanced) on terms no less favorable
to the Secured Parties than those contained in the documentation governing the
Indebtedness being Refinanced; provided, further, that with respect to a
Refinancing of subordinated

 

- 31 -



--------------------------------------------------------------------------------

Indebtedness permitted to be incurred herein, such Permitted Refinancing
Indebtedness shall (x) be subordinated to the guarantee by Holdings and the
Subsidiary Loan Parties of the Facilities, and (y) be otherwise on terms not
materially less favorable to the Lenders than those contained in the
documentation governing the Indebtedness being refinanced.

“person” means any natural person, corporation, business trust, joint venture,
association, company, partnership, limited liability company or government,
individual or family trusts, or any agency or political subdivision thereof.

“Plan” shall mean any employee pension benefit plan, as such term is defined in
Section 3(2) of ERISA (other than a Multiemployer Plan) (i) subject to the
provisions of Title IV of ERISA, (ii) sponsored or maintained (at the time of
determination or at any time within the five years prior thereto) by Holdings,
the Borrower or any ERISA Affiliate, or (iii) in respect of which Holdings, the
Borrower, any Subsidiary or any ERISA Affiliate is (or, if such plan were
terminated, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.

“Platform” has the meaning assigned to such term in Section 10.08.

“Pledged Collateral” has the meaning assigned to such term in the Collateral
Agreement.

“Prime Rate” means the rate of interest per annum determined from time to time
by Credit Suisse AG as its prime rate in effect at its principal office in New
York City and notified to the Borrower. The prime rate is a rate set by Credit
Suisse AG based upon various factors including Credit Suisse AG’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such rate.

“Pro Forma Basis” means, as to any person, for any events as described below
that occur subsequent to the commencement of a period for which the financial
effect of such events is being calculated, and giving effect to the events for
which such calculation is being made, such calculation as will give pro forma
effect to such events as if such events occurred on the first day of the four
consecutive fiscal quarter period ended on or before the occurrence of such
event (the “Reference Period”): (i) in making any determination of EBITDA,
effect shall be given to any Asset Sale, any acquisition, Investment, capital
expenditure, construction, repair, replacement, improvement, development,
disposition, merger, amalgamation or consolidation (or any similar transaction
or transactions not otherwise permitted under Sections 7.04 or 7.05 that require
a waiver or consent of the Required Lenders and such waiver or consent has been
obtained), any dividend, distribution or other similar payment, any designation
of any Subsidiary as an Unrestricted Subsidiary and any Subsidiary Redesignation
and any restructurings of the business of the Borrower or any of its
Subsidiaries that are expected to have a continuing impact and are factually
supportable, which would include cost savings resulting from head count
reduction, closure of facilities and similar operational and other cost savings,
which adjustments the Borrower determines are reasonable as set forth in a
certificate of a Financial Officer of the Borrower (the foregoing, together with
any transactions related thereto or in connection therewith, the “relevant
transactions”), in each case that occurred during the Reference Period (or, in
the case of determinations made pursuant to the definition of the term
“Permitted Business Acquisition” or pursuant to Sections 2.08(c), 7.01(h),
7.01(r), 7.06(e) or 7.09(b), occurring during the Reference Period or thereafter
and through and including the date upon which the respective Permitted Business
Acquisition or incurrence of Indebtedness or Liens or Asset Sale or dividend is
consummated), (ii) in making any determination on a Pro Forma Basis, (x) all
Indebtedness (including Indebtedness issued, incurred or assumed as a result of,
or to finance, any relevant transactions and for which the financial effect is
being calculated, whether incurred under this Agreement or otherwise, but
excluding normal fluctuations in revolving Indebtedness incurred for working
capital purposes and amounts outstanding under any Permitted Receivables

 

- 32 -



--------------------------------------------------------------------------------

Financing, in each case not to finance any acquisition) issued, incurred,
assumed or permanently repaid during the Reference Period (or, in the case of
determinations made pursuant to the definition of the term “Permitted Business
Acquisition” or pursuant to Sections 2.08(c), 7.01(r), 7.06(e) or 7.09(b),
occurring during the Reference Period or thereafter and through and including
the date upon which the respective Permitted Business Acquisition or incurrence
of Indebtedness or Liens or Asset Sale or dividend is consummated) shall be
deemed to have been issued, incurred, assumed or permanently repaid at the
beginning of such period and (y) Consolidated Interest Expense of such person
attributable to interest on any Indebtedness, for which pro forma effect is
being given as provided in preceding clause (x), (A) bearing floating interest
rates, shall be computed on a pro forma basis as if the rate in effect on the
date of such calculation had been the applicable rate for the entire period
(taking into account any obligations pursuant to Swap Contracts applicable to
such Indebtedness if such Swap Contract has a remaining term in excess of 12
months), and (B) in respect of a Capital Lease Obligation shall be deemed to
accrue at an interest rate reasonably determined by a responsible financial or
accounting officer of the Borrower to be the rate of interest implicit in such
Capital Lease Obligation in accordance with GAAP and (iii) (A) upon any
Subsidiary Redesignation being designated, effect shall be given to such
Subsidiary Redesignation and all other Subsidiary Redesignations after the first
day of the relevant Reference Period and on or prior to the date of the
respective Subsidiary Redesignation then being designated, collectively, and
(B) upon any designation of a Subsidiary as an Unrestricted Subsidiary, effect
shall be given to such designation and all other designations of Subsidiaries as
Unrestricted Subsidiaries after the first day of the relevant Reference Period
and on or prior to the date of the then applicable designation of a Subsidiary
as an Unrestricted Subsidiary, collectively.

Calculations made pursuant to the definition of the term “Pro Forma Basis” shall
be determined in good faith by a Responsible Officer of the Borrower and may
include adjustments to reflect (A) operating expense reductions and other
operating improvements or synergies or cost savings reasonably expected to
result from such relevant transaction, which adjustments are reasonably
anticipated by the Borrower to be realizable in connection with such relevant
transaction (or any similar transaction or transactions made in compliance with
this Agreement or that require a waiver or consent of the Required Lenders), are
estimated on a good faith basis by the Borrower, and are reasonably satisfactory
to the Administrative Agent and (B) all adjustments of the type set forth on
Schedule 1.01(d) to the extent such adjustments, without duplication, continue
to be applicable. The Borrower shall deliver to the Administrative Agent a
certificate of a Financial Officer of the Borrower setting forth such
demonstrable or additional operating expense reductions and other operating
improvements or synergies or cost savings and information and calculations
supporting them in reasonable detail.

“Pro Forma Compliance” means, at any date of determination, that the Borrower
(together with its Subsidiaries on a consolidated basis) shall, on a Pro Forma
Basis after giving effect to the relevant transactions (including the
assumption, the issuance, incurrence and permanent repayment of Indebtedness),
have a Total Net Senior Secured Leverage Ratio not in excess of 4.00 to 1.00,
recomputed as at the last day of the most recently ended fiscal quarter of the
Borrower and its Subsidiaries for which the financial statements and
certificates required pursuant to Section 4.05 or 6.04, as applicable, have been
delivered, and the Borrower shall have delivered to the Administrative Agent a
certificate of a Responsible Officer of the Borrower to such effect, together
with all relevant financial information.

“Projections” means the projections of Holdings, the Borrower and its
Subsidiaries included in the Information Memorandum and any other projections
and any forward looking statements (including statements with respect to booked
business) of such entities furnished to the Lenders or the Administrative Agent
by or on behalf of Holdings, the Borrower or any of its Subsidiaries prior to
the Closing Date.

 

- 33 -



--------------------------------------------------------------------------------

“Proposed Discounted Prepayment Amount” has the meaning assigned to such term in
Section 2.08(f)(ii).

“Public Lender” has the meaning assigned to such term in Section 10.08.

“Qualified Equity Interests” means any Equity Interests other than Disqualified
Stock.

“Qualifying Lenders” has the meaning assigned to such term in
Section 2.08(f)(iv).

“Qualifying Loans” has the meaning assigned to such term in Section 2.08(f)(iv).

“Real Property” means, collectively, all right, title and interest (including
any leasehold estate) in and to any and all parcels of or interests in real
property owned in fee or leased by any Loan Party, together with, in each case,
all easements, hereditaments and appurtenances relating thereto, all
improvements and appurtenant fixtures incidental to the ownership or lease
thereof.

“Receivables Assets” means accounts receivable (including any bills of exchange)
and related assets and property from time to time originated, acquired or
otherwise owned by the Borrower or any Subsidiary.

“Receivables Net Investment” means the aggregate cash amount paid by the lenders
or purchasers under any Permitted Receivables Financing in connection with their
purchase of, or the making of loans secured by, Receivables Assets or interests
therein, as the same may be reduced from time to time by collections with
respect to such Receivables Assets or otherwise in accordance with the terms of
the Permitted Receivables Documents (but excluding any such collections used to
make payments of items included in clause (iii) of the definition of
Consolidated Interest Expense); provided, however, that if all or any part of
such Receivables Net Investment shall have been reduced by application of any
distribution and thereafter such distribution is rescinded or must otherwise be
returned for any reason, such Receivables Net Investment shall be increased by
the amount of such distribution, all as though such distribution had not been
made.

“Recipient” means the Administrative Agent, any Lender or any other recipient of
any payment to be made by or on account of any obligation of any Loan Party
hereunder.

“Reference Period” has the meaning assigned to such term in the definition of
the term “Pro Forma Basis.”

“Refinance” has the meaning assigned to such term in the definition of the term
“Permitted Refinancing Indebtedness,” and “Refinanced” has a meaning correlative
thereto.

“Refinancing” means the refinancing of the Existing Notes to occur on the
Closing Date in accordance with the terms of this Agreement.

“Register” has the meaning assigned to such term in Section 10.06(c).

“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

 

- 34 -



--------------------------------------------------------------------------------

“Related Documents” means the ABL Financing Documents and any documents
effectuating the Refinancing.

“Related Fund” means, with respect to any Lender that is a fund that invests in
bank or commercial loans and similar extensions of credit, any other fund that
invests in bank or commercial loans and similar extensions of credit and is
advised or managed by (i) such Lender, (ii) an Affiliate of such Lender or
(iii) an entity (or an Affiliate of such entity) that administers, advises or
manages such Lender.

“Related Parties” means, with respect to any specified person, such person’s
Affiliates and the respective directors, trustees, officers, employees, agents
and advisors of such person and such person’s Affiliates.

“Related Sections” has the meaning assigned to such term in Section 7.04.

“Release” means any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, emanating or migrating in, into, onto or through the environment.

“Remaining Present Value” means, as of any date with respect to any lease, the
present value as of such date of the scheduled future lease payments with
respect to such lease, determined with a discount rate equal to a market rate of
interest for such lease reasonably determined at the time such lease was entered
into.

“Reportable Event” means any reportable event as defined in Section 4043(c) of
ERISA or the regulations issued thereunder, other than those events as to which
the 30 day notice period referred to in Section 4043(c) of ERISA has been
waived, with respect to a Plan (other than a Plan maintained by an ERISA
Affiliate that is considered an ERISA Affiliate only pursuant to subsection
(m) or (o) of Section 414 of the Code).

“Required Lenders” means, at any time, Lenders having Loans outstanding, that
taken together, represent more than 50% of the sum of all Loans outstanding at
such time. The Loans of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time.

“Required Prepayment Date” has the meaning assigned to such term in
Section 2.08(e).

“Required Percentage” means, with respect to an Applicable Period, 50%;
provided, that (i) if on the last day of such Applicable Period the Total Net
Senior Secured Leverage Ratio is greater than 2.50 to 1.00 but less than or
equal 3.50 to 1.00, the Required Percentage shall be 25%, and (ii) if on the
last day of such Applicable Period the Total Net Senior Secured Leverage Ratio
is less than or equal to 2.50 to 1.00, the Required Percentage shall be 0%.

“Responsible Officer” of any person means any executive officer or Financial
Officer of such person and any other officer or similar official thereof
responsible for the administration of the obligations of such person in respect
of this Agreement.

“Restricted Payments” has the meaning assigned to such term in Section 7.06.

“S&P” means Standard & Poor’s Ratings Group, Inc.

 

- 35 -



--------------------------------------------------------------------------------

“Sale and Lease Back Transaction” has the meaning assigned to such term in
Section 7.03.

“Sanctioned Entity” means (a) an agency of the government of, (b) an
organization directly or indirectly controlled by, or (c) a person resident in,
a country that is subject to a sanctions program identified on the list
maintained and published by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/programs, or as otherwise
published from time to time as such program may be applicable to such agency,
organization or person.

“Sanctioned Person” means a person named on the list of Specially Designated
Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices/enforcement/ofac/sdn /index.html, or as otherwise
published from time to time.

“SEC” means the Securities and Exchange Commission or any successor thereto.

“Secured Hedge Agreement” means any Swap Contract that is entered into by and
between any Loan Party and any Hedge Bank.

“Secured Parties” means the “Secured Parties” as defined in the Collateral
Agreement.

“Securities Act” means the Securities Act of 1933, as amended.

“Security Documents” means the Mortgages, the Collateral Agreement and each of
the security agreements and other instruments and documents executed and
delivered pursuant to any of the foregoing or pursuant to Section 6.10.

“Senior Secured Net Debt” at any date means (i) the aggregate principal amount
of Consolidated Debt of the Borrower and its Subsidiaries outstanding at such
date (which, for the avoidance of doubt, shall not include any amounts undrawn
but available to be drawn under the ABL Credit Agreement or any other revolving
credit facility) that consists of, without duplication, Indebtedness that in
each case is then secured by Liens on property or assets of the Borrower and its
Subsidiaries (other than property or assets held in a defeasance or similar
trust or arrangement for the benefit of the Indebtedness secured thereby), less
(ii) without duplication, the Unrestricted Cash and Permitted Investments of the
Borrower and its Subsidiaries on such date.

“Special Purpose Receivables Subsidiary” means a direct or indirect Subsidiary
of the Borrower established in connection with a Permitted Receivables Financing
for the acquisition of Receivables Assets or interests therein, and which is
organized in a manner intended to reduce the likelihood that it would be
substantively consolidated with Holdings, the Borrower or any of the
Subsidiaries (other than Special Purpose Receivables Subsidiaries) in the event
Holdings, the Borrower or any such Subsidiary becomes subject to a proceeding
under the U.S. Bankruptcy Code (or other insolvency law).

“Statutory Reserves” means a fraction (expressed as a decimal), the numerator of
which is the number one and the denominator of which is the number one minus the
aggregate of the maximum reserve percentages (including any marginal, special,
emergency or supplemental reserves) established by the Board and any other
banking authority, domestic or foreign, to which the Administrative Agent or any
Lender (including any branch, Affiliate or other fronting office making or
holding a Loan) is subject for Eurocurrency Liabilities (as defined in
Regulation D of the Board). Eurodollar Rate Loans shall be deemed to constitute
Eurocurrency Liabilities and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D. Statutory Reserves
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

 

- 36 -



--------------------------------------------------------------------------------

“subsidiary” means, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity
(i) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or more than 50% of
the general partnership interests are, at the time any determination is being
made, directly or indirectly, owned, Controlled or held, or (ii) that is, at the
time any determination is made, otherwise Controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.

“Subsidiary” means, unless the context otherwise requires, a subsidiary of the
Borrower, provided, that (except for purposes of Sections 4.09, 4.13, 4.15,
4.16, 6.03, 6.09 and 8.01(k), and the definition of Unrestricted Subsidiary
contained herein), an Unrestricted Subsidiary shall be deemed not to be a
Subsidiary of the Borrower or any of its Subsidiaries for purposes of this
Agreement.

“Subsidiary Loan Party” means (i) each Wholly-Owned Domestic Subsidiary of the
Borrower, whether existing on the Closing Date or formed or acquired thereafter,
other than a Special Purpose Receivables Subsidiary, (ii) each other Subsidiary
of the Borrower, whether existing on the Closing Date or formed or acquired
thereafter, that is a borrower under or a guarantor of the ABL Credit
Obligations or any other Material Indebtedness in respect of the Borrower, and
(iii) each other Subsidiary of the Borrower that, in the sole discretion of the
Borrower, becomes a party to the Collateral Agreement and the Guaranty Agreement
(or comparable agreements mutually agreed, each in their sole discretion, by the
Borrower and the Administrative Agent) after the Closing Date.

“Subsidiary Redesignation” has the meaning provided in the definition of
“Unrestricted Subsidiary” contained in this Section 1.01.

“Successor Borrower” has the meaning assigned to such term in
Section 7.05(b)(i).

“Successor Holdings” has the meaning assigned to such term in Section 7.11.

“Swap Contract” means (i) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (ii) any and all
transactions of any kind, and the related confirmations, which are subject to
the terms and conditions of, or governed by, any form of master agreement
published by the International Swaps and Derivatives Association, Inc., any
International Foreign Exchange Master Agreement, or any other master agreement
(any such master agreement, together with any related schedules, a “Master
Agreement”), including any such obligations or liabilities under any Master
Agreement; provided, that no phantom stock or similar plan providing for
payments only on account of services provided by current or former directors,
officers, employees or consultants of any Parent Entity, Holdings, the Borrower
or any of its Subsidiaries.

“Swap Obligations” of any person means all obligations (including, without
limitation, any amounts which accrue after the commencement of any bankruptcy or
insolvency proceeding with respect to such person, whether or not allowed or
allowable as a claim under any proceeding under any Debtor Relief Law) of such
person in respect of any Swap Contract.

 

- 37 -



--------------------------------------------------------------------------------

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (i) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (ii) for any date prior to
the date referenced in clause (i), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term B Borrowing” means a Borrowing comprised of Term B Loans.

“Term B Facility” means the Term B Loan Commitments and the Term B Loans made
hereunder.

“Term B Facility Maturity Date” means the seventh anniversary of the Closing
Date.

“Term B Loan Commitment” means with respect to each Lender, the commitment of
such Lender to make Term B Loans as set forth in Section 2.01(i) or Incremental
Term Loans in the form of Term B Loans as set forth in Section 2.01(ii). The
initial amount of each Lender’s Term B Loan Commitment is set forth on Schedule
2.01, or in the Assignment and Acceptance or Incremental Assumption Agreement
pursuant to which such Lender shall have assumed its Term B Loan Commitment (or
its Incremental Term Loan Commitment), as applicable. The aggregate amount of
the Term B Loan Commitments on the Closing Date is $225,000,000.

“Term B Loan Installment Date” has the meaning assigned to such term in
Section 2.07(a)(i).

“Term B Loans” means the term loans made by the Lenders to the Borrower pursuant
to Section 2.01(i) and any Incremental Term Loans in the form of Term B Loans
made by the Incremental Term Lenders to the Borrower pursuant to
Section 2.01(ii).

“Term Borrowing” means any Term B Borrowing or any Incremental Term Borrowing.

“Term Credit Obligations” means, with respect to each Loan Party, without
duplication:

(i) in the case of the Borrower, all principal of, premium, if any, and interest
(including, without limitation, any interest which accrues after the
commencement of any proceeding under any Debtor Relief Law with respect to the
Borrower, whether or not allowed or allowable as a claim in any such proceeding)
on, any Loan under, or any Note issued pursuant to, this Agreement or any other
Loan Document;

(ii) all fees, expenses, indemnification obligations and other amounts of
whatever nature now or hereafter payable by such Loan Party (including, without
limitation, any amounts which accrue after the commencement of any proceeding
under any Debtor Relief Law with respect to such Loan Party, whether or not
allowed or allowable as a claim in any such proceeding) pursuant to this
Agreement or any other Loan Document;

 

- 38 -



--------------------------------------------------------------------------------

(iii) all expenses of the Agents as to which one or more of the Agents have a
right to reimbursement by such Loan Party under Section 10.04(a) of this
Agreement or under any other similar provision of any other Loan Document,
including, without limitation, any and all sums advanced by the Collateral Agent
to preserve the Collateral or preserve its security interests in the Collateral
to the extent permitted under any Loan Document or applicable Law;

(iv) all amounts paid by any Indemnitee as to which such Indemnitee has the
right to reimbursement by such Loan Party under Section 10.04(b) of this
Agreement or under any other similar provision of any other Loan Document; and

(v) in the case of Holdings and each Subsidiary Loan Party, all amounts now or
hereafter payable by Holdings or such Subsidiary Loan Party and all other
obligations or liabilities now existing or hereafter arising or incurred
(including, without limitation, any amounts which accrue after the commencement
of any proceeding under any Debtor Relief Law with respect to the Borrower,
Holdings or such Subsidiary Loan Party, whether or not allowed or allowable as a
claim in any such proceeding) on the part of Holdings or such Subsidiary Loan
Party pursuant to this Agreement, the Guaranty or any other Loan Document;

together in each case with all renewals, modifications, consolidations or
extensions thereof.

“Term Facility Maturity Date” means the Term B Facility Maturity Date and/or any
Incremental Term Facility Maturity Date, as the case may be.

“Term Loan Commitment” means any Term B Loan Commitment or any Incremental Term
Loan Commitment.

“Term Loan Installment Date” means any Term B Loan Installment Date or any
Incremental Term Loan Installment Date.

“Term Loans” means the Term B Loans and/or the Incremental Term Loans.

“Test Period” means, on any date of determination, the period of four
consecutive fiscal quarters of the Borrower then most recently ended (taken as
one accounting period).

“Term Priority Collateral” means all Collateral other than ABL Priority
Collateral.

“Total Net Senior Secured Leverage Ratio” means, on any date, the ratio of
(i) Senior Secured Net Debt outstanding as of such date to (ii) EBITDA for the
period of four consecutive fiscal quarters of the Borrower most recently ended
as of such date, all determined on a consolidated basis in accordance with GAAP;
provided, that, EBITDA shall be determined for the relevant Test Period on a Pro
Forma Basis.

“Transaction Documents” means the Related Documents and the Loan Documents.

“Transaction Expenses” means any fees or expenses incurred or paid by the Funds,
Ultimate Parent, Holdings, the Borrower or any of its Subsidiaries in connection
with the Transactions, this Agreement and the other Loan Documents and the
transactions contemplated hereby and thereby.

 

- 39 -



--------------------------------------------------------------------------------

“Transactions” means, collectively, the transactions to occur pursuant to the
Transaction Documents, including (i) the execution and delivery of the Loan
Documents, the creation of the Liens pursuant to the Security Documents, and the
initial borrowings hereunder; (ii) the redemption or repurchase of all of the
Existing Notes (whether by way of tender offer, satisfaction and discharge or
otherwise); and (iii) the payment of all fees and expenses to be paid on or
prior to the Closing Date and owing in connection with the foregoing.

“Type” means, when used in respect of any Loan or Borrowing, the Rate by
reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall include the
Adjusted Eurodollar Rate and the Base Rate.

“Ultimate Parent” means Metals USA Holdings Corp, a Delaware corporation, or any
successor thereto.

“Ultimate Parent Loan Agreement” means that certain Loan Agreement dated as of
July 26, 2009 between the Borrower and the Ultimate Parent (as amended, amended
and restated, supplemented or otherwise modified prior to the date hereof).

“Unfunded Pension Liability” means the excess of a Plan’s benefit liabilities
under Section 4001(a)(16) of ERISA, over the current value of that Plan’s
assets, determined in accordance with the assumptions used for funding the Plan
pursuant to Section 412 of the Code for the applicable plan year.

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as the same
may from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

“Unrestricted Cash” means domestic cash or cash equivalents of the Borrower or
any of its Subsidiaries that would not appear as “restricted” on a consolidated
balance sheet of the Borrower or any of its Subsidiaries.

“Unrestricted Subsidiary” means (i) any subsidiary of the Borrower identified on
Schedule 1.01(e) and (ii) any subsidiary of the Borrower that is acquired or
created after the Closing Date and designated by the Borrower as an Unrestricted
Subsidiary hereunder by written notice to the Administrative Agent; provided,
that the Borrower shall only be permitted to so designate a new Unrestricted
Subsidiary after the Closing Date and so long as (A) no Default or Event of
Default has occurred and is continuing or would result therefrom,
(B) immediately after giving effect to such designation (as well as all other
such designations theretofore consummated after the first day of such Reference
Period), the Borrower shall be in Pro Forma Compliance, (C) such Unrestricted
Subsidiary shall be capitalized (to the extent capitalized by the Borrower or
any of its Subsidiaries) through Investments as permitted by, and in compliance
with, Section 7.04(j), and any prior or concurrent Investments in such
Subsidiary by the Borrower or any of its Subsidiaries shall be deemed to have
been made under Section 7.04(j), (D) without duplication of clause (C) above,
any assets owned by such Unrestricted Subsidiary at the time of the initial
designation thereof shall be treated as Investments pursuant to Section 7.04(j),
and (E) such Subsidiary shall have been designated an “unrestricted subsidiary”
(or otherwise not be subject to the covenants and defaults) under any other
applicable Indebtedness permitted to be incurred hereby and all applicable
Permitted Refinancing Indebtedness in respect of any of the foregoing and all
applicable Disqualified Stock. The Borrower may designate any Unrestricted
Subsidiary to be a Subsidiary for purposes of this Agreement (each, a
“Subsidiary Redesignation”); provided, that (i) such Unrestricted Subsidiary,
both before and after giving effect to

 

- 40 -



--------------------------------------------------------------------------------

such designation, shall be a Subsidiary of the Borrower, (ii) no Default or
Event of Default has occurred and is continuing or would result therefrom,
(iii) immediately after giving effect to such Subsidiary Redesignation (as well
as all other Subsidiary Redesignations theretofore consummated after the first
day of such Reference Period), the Borrower shall be in Pro Forma Compliance,
and (iv) the Borrower shall have delivered to the Administrative Agent an
officer’s certificate executed by a Responsible Officer of the Borrower,
certifying to the best of such officer’s knowledge, compliance with the
requirements of preceding clauses (i) through (iii), inclusive, and containing
the calculations and information required by the preceding clause (ii).

“U.S. Bankruptcy Code” means Title 11 of the United States Code, as amended, or
any similar federal or state law for the relief of debtors.

“U.S. Person” means any person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(III).

“Waivable Mandatory Prepayment” has the meaning assigned to such term in
Section 2.08(e).

“Wholly Owned Domestic Subsidiary” of any person means a subsidiary of such
person that is both a Domestic Subsidiary and a Wholly Owned Subsidiary.

“Wholly Owned Foreign Subsidiary” of any person means a subsidiary of such
person that is both a Foreign Subsidiary and a Wholly Owned Subsidiary.

“Wholly Owned Subsidiary” of any person means a subsidiary of such person, all
of the Equity Interests of which (other than directors’ qualifying shares or
nominee or other similar shares required pursuant to applicable law) are owned
by such person or another Wholly Owned Subsidiary of such person.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Working Capital” means, with respect to the Borrower and its Subsidiaries on a
consolidated basis at any date of determination, Current Assets at such date of
determination minus Current Liabilities at such date of determination; provided,
that, for purposes of calculating Excess Cash Flow, increases or decreases in
Working Capital shall be calculated without regard to any changes in Current
Assets or Current Liabilities as a result of (i) any reclassification in
accordance with GAAP of assets or liabilities, as applicable, between current
and noncurrent or (ii) the effects of purchase accounting.

Section 1.02 Terms Generally. The definitions set forth or referred to in
Section 1.01 shall apply equally to both the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” All references herein to Articles, Sections, Exhibits and Schedules
shall be deemed references to Articles and Sections of, and Exhibits and
Schedules to, this Agreement unless the context shall otherwise require. Except
as otherwise expressly provided herein, any reference in this Agreement to any
Loan Document

 

- 41 -



--------------------------------------------------------------------------------

shall mean such document as amended, restated, supplemented or otherwise
modified from time to time in accordance with the requirements hereof and
thereof. Except as otherwise expressly provided herein, all terms of an
accounting or financial nature shall be construed in accordance with GAAP, as in
effect from time to time; provided, that, if the Borrower notifies the
Administrative Agent that the Borrower requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the Closing Date in
GAAP or in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith.

Section 1.03 Effectuation of Transactions. Each of the representations and
warranties of Holdings and the Borrower contained in this Agreement (and all
corresponding definitions) are made after giving effect to the Transactions,
unless the context otherwise requires.

ARTICLE II

THE CREDITS

Section 2.01 Commitments. Subject to the terms and conditions set forth herein:

(i) each Lender having a Term B Loan Commitment on the Closing Date agrees to
make Term B Loans to the Borrower on the Closing Date in a principal amount not
to exceed its Term B Loan Commitment, and after the funding of the Term B Loans
on the Closing Date, the Term B Loan Commitment of each Lender shall terminate;
and

(ii) each Lender having an Incremental Term Loan Commitment agrees, subject to
the terms and conditions set forth in the applicable Incremental Assumption
Agreement, to make Incremental Term Loans to the Borrower, in an aggregate
principal amount not to exceed its Incremental Term Loan Commitment, and after
the funding of the applicable Incremental Term Loan Commitment, such Incremental
Term Loan Commitment shall terminate.

Section 2.02 Loans and Borrowings. (a) Each Loan shall be made as part of a
Borrowing consisting of Loans under the same Facility and of the same Type made
by the Lenders ratably in accordance with their respective Commitments under the
applicable Facility. The failure of any Lender to make any Loan required to be
made by it shall not relieve any other Lender of its obligations hereunder;
provided, that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

(b) Subject to Section 3.03, each Borrowing shall be comprised entirely of Base
Rate Loans or Eurodollar Rate Loans as the Borrower may request in accordance
herewith. Each Lender at its option may make any Base Rate Loan or Eurodollar
Rate Loan by causing any domestic or foreign branch or Affiliate of such Lender
to make such Loan; provided, that any exercise of such option shall not affect
the obligation of the Borrower to repay such Loan in accordance with the terms
of this Agreement and such Lender shall not be entitled to any amounts payable
under Section 3.01 or 3.04 solely in respect of increased costs resulting from
such exercise and existing at the time of such exercise.

(c) Borrowings of more than one Type and under more than one Facility may be
outstanding at the same time; provided, that there shall not at any time be more
than a total of 5 Eurodollar Rate Borrowings outstanding under the Term B
Facility.

 

- 42 -



--------------------------------------------------------------------------------

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Term
Facility Maturity Date.

Section 2.03 Requests for Borrowings. To request a Term Borrowing, the Borrower
shall notify the Administrative Agent of such request by telephone (a) in the
case of a Eurodollar Rate Borrowing, not later than 12:00 p.m., Local Time,
three Business Days before the date of the proposed Borrowing or (b) in the case
of a Base Rate Borrowing, not later than 12:00 p.m., Local Time, one Business
Day before the date of the proposed Borrowing. Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Borrowing Request in a form
approved by the Administrative Agent and signed by the Borrower. Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.02:

(i) whether such Borrowing is to be a Borrowing of Term B Loans or Other Term
Loans;

(ii) the aggregate amount of the requested Borrowing;

(iii) the date of such Borrowing, which shall be a Business Day;

(iv) whether such Borrowing is to be a Base Rate Borrowing or a Eurodollar Rate
Borrowing;

(v) in the case of a Eurodollar Rate Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(vi) the location and number of the Borrower’s account to which funds are to be
disbursed.

If the Borrower fails to specify a Type of Loan in a Borrowing Request or if the
Borrower fails to give a timely notice requesting a conversion or continuation,
then the Term Loans shall be made as, or converted to, Base Rate Loans. Any such
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurodollar
Rate Loans. If no Interest Period is specified with respect to any requested
Eurodollar Rate Borrowing, then the Borrower shall be deemed to have selected an
Interest Period of one month’s duration. Promptly following receipt of a
Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.

Section 2.04 Funding of Borrowings. Each Lender shall make each Loan to be made
by it hereunder on the proposed date thereof by wire transfer of immediately
available funds by 12:00 p.m., Local Time, to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the Lenders.
The Administrative Agent will make such Loans available to the Borrower by
promptly crediting the amounts so received, in like funds, to an account of the
Borrower as specified in the Borrowing Request.

Section 2.05 Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Rate Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request. Thereafter, the Borrower may elect to

 

- 43 -



--------------------------------------------------------------------------------

convert such Borrowing to a different Type or to continue such Borrowing and, in
the case of a Eurodollar Rate Borrowing, may elect Interest Periods therefor,
all as provided in this Section. The Borrower may elect different options with
respect to different portions of the affected Borrowing, in which case each such
portion shall be allocated ratably among the Lenders holding the Loans
comprising such Borrowing, and the Loans comprising each such portion shall be
considered a separate Borrowing.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request in a form approved
by the Administrative Agent and signed by the Borrower.

(c) Each telephonic and written Interest Election Request shall be irrevocable
and shall specify the following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be a Base Rate Borrowing or a
Eurodollar Rate Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Rate Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period.”

(v) If any such Interest Election Request requests a Eurodollar Rate Borrowing
but does not specify an Interest Period, then the Borrower shall be deemed to
have selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender to which such Interest Election
Request relates of the details thereof and of such Lender’s portion of each
resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Rate Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to a Base Rate
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the written
request (including a request through electronic means) of the Required Lenders,
so notifies the Borrower, then, so long as an Event of Default is continuing
(i) no outstanding Borrowing may be converted to or continued as a Eurodollar
Rate Borrowing and (ii) unless repaid, each Eurodollar Rate Borrowing shall be
converted to a Base Rate Borrowing at the end of the Interest Period applicable
thereto.

 

- 44 -



--------------------------------------------------------------------------------

Section 2.06 Agreement to Repay Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the then unpaid principal amount of each Term Loan of such Lender as
provided in Section 2.07.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Facility and Type thereof and
the Interest Period (if any) applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) any amount received by the
Administrative Agent hereunder for the account of the Lenders and each Lender’s
share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section 2.06 shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided, that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note (a “Note”). In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) in a form
approved by the Administrative Agent and reasonably acceptable to the Borrower.
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 10.06) be
represented by one or more promissory notes in such form payable to the order of
the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns).

Section 2.07 Repayment of Term Loans.

(a) Subject to the other paragraphs of this Section,

(i) the Borrower shall repay Term B Borrowings on each date set forth below in
the aggregate principal amount set forth opposite such date (each such date
being referred to as a “Term B Loan Installment Date”) (if any such date is not
a Business Day, then the applicable Term B Loan Installment Date shall be deemed
to be the immediately preceding Business Day):

 

Date    Amount of Term B
Borrowings to Be Repaid  

March 31, 2013

   $ 562,500   

June 30, 2013

   $ 562,500   

September 30, 2013

   $ 562,500   

December 31, 2013

   $ 562,500   

March 31, 2014

   $ 562,500   

 

- 45 -



--------------------------------------------------------------------------------

Date    Amount of Term B
Borrowings to Be Repaid  

June 30, 2014

   $ 562,500   

September 30, 2014

   $ 562,500   

December 31, 2014

   $ 562,500   

March 31, 2015

   $ 562,500   

June 30, 2015

   $ 562,500   

September 30, 2015

   $ 562,500   

December 31, 2015

   $ 562,500   

March 31, 2016

   $ 562,500   

June 30, 2016

   $ 562,500   

September 30, 2016

   $ 562,500   

December 31, 2016

   $ 562,500   

March 31, 2017

   $ 562,500   

June 30, 2017

   $ 562,500   

September 30, 2017

   $ 562,500   

December 31, 2017

   $ 562,500   

March 31, 2018

   $ 562,500   

June 30, 2018

   $ 562,500   

September 30, 2018

   $ 562,500   

December 31, 2018

   $ 562,500   

March 31, 2019

   $ 562,500   

June 30, 2019

   $ 562,500   

September 30, 2019

   $ 562,500   

Term B Facility Maturity Date

   $ 209,812,500 or remainder   

(ii) in the event that any Incremental Term Loans are made on an Increased
Amount Date, the Borrower shall repay such Incremental Term Loans on the dates
and in the amounts set forth in the Incremental Assumption Agreement (each such
date being referred to as an “Incremental Term Loan Installment Date”); and

(iii) to the extent not previously paid, outstanding Term Loans shall be due and
payable on the Term Facility Maturity Date.

 

- 46 -



--------------------------------------------------------------------------------

(b) Prepayment of the Term Loans from:

(i) all Net Proceeds pursuant to Section 2.08(c) and Excess Cash Flow pursuant
to Section 2.08(d) shall be applied to the Term Loans pro rata among the Term
Facilities, with the application thereof reducing in direct order the remaining
installments thereof in forward order of maturity.

(ii) any optional prepayments of the Term Loans pursuant to Section 2.08(a)
shall be applied as the Borrower may direct.

(iii) any Discounted Voluntary Prepayments of the Term Loans pursuant to
Section 2.08(f) shall be applied in inverse order of maturity.

(c) Any mandatory prepayment of Term Loans pursuant to Section 2.08(c) or
(d) shall be applied so that the aggregate amount of such prepayment is
allocated among the Term B Loans and Other Term Loans, if any, pro rata based on
the aggregate principal amount of outstanding Term B Loans and Other Term Loans,
if any (unless, with respect to Other Term Loans, the Incremental Assumption
Agreement relating thereto does not so require), irrespective of whether such
outstanding Term Loans are Base Rate Loans or Eurodollar Rate Loans; provided
that if no Lenders exercise the right to waive a given mandatory prepayment of
the Term Loans pursuant to Section 2.08(e), then, with respect to such mandatory
prepayment, prior to the repayment of any Term Loan, the Borrower may select the
Borrowing or Borrowings to be repaid and shall notify the Administrative Agent
by telephone (confirmed by telecopy) of such selection not later than 1:00 p.m.,
Local Time, (i) in the case of a Base Rate Borrowing, one Business Day before
the scheduled date of such repayment and (ii) in the case of a Eurodollar Rate
Borrowing, three Business Days before the scheduled date of such repayment. Each
repayment of a Borrowing shall be applied ratably to the Loans included in the
repaid Borrowing. Repayments of Eurodollar Rate Borrowings shall be accompanied
by accrued interest on the amount repaid, together with any additional amounts
required pursuant to Section 3.05.

Section 2.08 Prepayment of Loans.

(a) The Borrower shall have the right at any time and from time to time to
prepay any Loan in whole or in part, without premium or penalty (other than as
set forth in Section 2.08(b), and subject to Section 3.05), in an aggregate
principal amount that is an integral multiple of the Borrowing Multiple and not
less than the Borrowing Minimum or, if less, the amount outstanding, subject to
prior notice in accordance with the below, which notice shall be irrevocable
except to the extent conditioned on a refinancing of all or any portion of the
Facilities. Each prepayment made pursuant to this Section 2.08(a) shall be made
upon notice to the Administrative Agent, which may be given by telephone (and if
in writing shall be appropriately signed by a Responsible Officer of the
Borrower), which notice must be received by the Administrative Agent not later
than 1:00 p.m. Local Time (x) three Business Days prior to any date of
prepayment of Eurodollar Rate Loans and (y) on the date of prepayment of Base
Rate Loans. Each such notice shall specify the date and amount of such
prepayment, the applicable Facility and Type(s) of Loans to be prepaid and, if
Eurodollar Rate Loans are to be prepaid, the Interest Period(s) of such Loans,
and if such prepayment will be made in connection with a Change in Control. Each
telephonic notice by the Borrower pursuant to this Section 2.08(a) must be
confirmed promptly by delivery to the Administrative Agent of a written
prepayment notice, appropriately completed and signed by a Responsible Officer
of the Borrower. The Administrative Agent will promptly notify each Lender of
its receipt of each such notice, and of the amount of such Lender’s ratable
portion of such prepayment (based on such Lender’s percentage (carried out to
the ninth decimal place) of the applicable Facility). If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of a Eurodollar Rate Loan under this Section 2.08 shall be
accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05.

 

- 47 -



--------------------------------------------------------------------------------

(b) Notwithstanding anything herein to the contrary, in the event that, on or
prior to the first anniversary of the Closing Date, the Borrower makes any
voluntary prepayment of Term Loans pursuant to Section 2.08(a) hereof, the
Borrower shall on the date of such prepayment pay to each Lender 1.00% of the
principal amount of the Term Loans so prepaid; provided that any prepayment,
refinancing, substitution or replacement of any Term Loans made in connection
with a Change in Control shall not require the payment of the 1.00% premium
otherwise provided for in this Section 2.08(b).

(c) Subject to the Intercreditor Agreement, the Borrower shall apply all Net
Proceeds (other than any Net Proceeds from the sale or disposition of any ABL
Priority Collateral) promptly upon receipt thereof to prepay Term Loans in
accordance with paragraphs (b) and (c) of Section 2.07. Notwithstanding the
foregoing, the Borrower may retain Net Proceeds pursuant to clause (i) of the
definition thereof, provided, that the Total Net Senior Secured Leverage Ratio
on the last day of the Borrower’s then most recently completed fiscal quarter
for which financial statements are available shall be less than or equal to 2.50
to 1.00.

(d) Not later than 95 days after the end of each Excess Cash Flow Period, the
Borrower shall calculate Excess Cash Flow for such Excess Cash Flow Period and
shall apply an amount equal to (x) the Required Percentage of such Excess Cash
Flow, minus (y) the sum of the amount of any voluntary prepayments during such
Excess Cash Flow Period of Indebtedness of the Borrower secured by first
priority Liens, including the Loans and the ABL Loans, on property or assets of
the Borrower and its Subsidiaries (provided that, in the case of the prepayment
of Indebtedness under the ABL Credit Agreement or other revolving loans, as
applicable, the amount of such prepayments in any Excess Cash Flow Period shall
be measured in the aggregate by adding all borrowings and subtracting all
prepayments under the ABL Credit Agreement or other revolving loans, as
applicable, over the period commencing on the first day of such Excess Cash Flow
Period and ending on the last day of such Excess Cash Flow Period), to prepay
Term Loans in accordance with paragraphs (b) and (c) of Section 2.07, provided
that, for purposes of this Section 2.08(d), Discounted Voluntary Prepayments and
Permitted Loan Purchases will not qualify as voluntary prepayments of Term
Loans. Not later than the date on which the Borrower is required to deliver
financial statements with respect to the end of each Excess Cash Flow Period
under Section 6.04(a), the Borrower will deliver to the Administrative Agent a
certificate signed by a Financial Officer of the Borrower setting forth the
amount, if any, of Excess Cash Flow for such fiscal year and the calculation
thereof in reasonable detail.

(e) Anything contained herein to the contrary notwithstanding, in the event the
Borrower is required to make any mandatory prepayment (a “Waivable Mandatory
Prepayment”) of the Term Loans, not less than three Business Days prior to the
date (the “Required Prepayment Date”) on which the Borrower elects (or is
otherwise required) to make such Waivable Mandatory Prepayment, the Borrower
shall notify the Administrative Agent of the amount of such prepayment, and the
Administrative Agent will promptly thereafter notify each Lender holding an
outstanding Term Loan of the amount of such Lender’s pro rata share of such
Waivable Mandatory Prepayment and such Lender’s option to refuse such amount.
Each such Lender may exercise such option by giving written notice to the
Administrative Agent of its election to do so on or before the second Business
Day prior to the Required Prepayment Date (it being understood that any Lender
which does not notify the Administrative Agent of its election to exercise such
option on or before the first Business Day prior to the Required Prepayment Date
shall be deemed to have elected, as of such date, not to exercise such option).
On the Required Prepayment Date, the Borrower shall pay to Administrative Agent
the amount of the Waivable Mandatory Prepayment, which amount shall be applied
(i) in an amount equal to that portion of the Waivable Mandatory Prepayment
payable to those Lenders that have elected not to exercise such option (each, a

 

- 48 -



--------------------------------------------------------------------------------

“Declining Lender”), to prepay the Term Loans of such Declining Lenders (which
prepayment shall be applied to the scheduled Installments of principal of the
Term Loans in accordance with Section 2.07(b) and (c)), and (ii) in an amount
equal to that portion of the Waivable Mandatory Prepayment otherwise payable to
those Lenders that have elected to exercise such option, to the Borrower.

(f) (i) Notwithstanding anything to the contrary in Section 2.08(a), 2.11(c) or
3.04, the Borrower shall have the right at any time and from time to time to
prepay Term Loans to the Lenders at a discount to the par value of such Loans
and on a non pro rata basis (each, a “Discounted Voluntary Prepayment”) pursuant
to the procedures described in this Section 2.08(f), provided that the Borrower
shall deliver to the Administrative Agent a certificate of the Chief Financial
Officer of the Borrower stating (1) that no Default or Event of Default has
occurred and is continuing or would result from the Discounted Voluntary
Prepayment (after giving effect to any related waivers or amendments obtained in
connection with such Discounted Voluntary Prepayment), (2) that each of the
conditions to such Discounted Voluntary Prepayment contained in this
Section 2.08(f) has been satisfied and (3) the aggregate principal amount of
Term Loans so prepaid pursuant to such Discounted Voluntary Prepayment.

(ii) To the extent the Borrower seeks to make a Discounted Voluntary Prepayment,
the Borrower will provide written notice to the Administrative Agent
substantially in the form of Exhibit F hereto (each, a “Discounted Prepayment
Option Notice”) that the Borrower desires to prepay Term Loans in an aggregate
principal amount specified therein by the Borrower (each, a “Proposed Discounted
Prepayment Amount”), at a discount to the par value of such Term Loans as
specified below. The Proposed Discounted Prepayment Amount of Term Loans shall
not be less than $5,000,000. The Discounted Prepayment Option Notice shall
further specify with respect to the proposed Discounted Voluntary Prepayment:
(A) the Proposed Discounted Prepayment Amount for Term Loans, (B) a discount
range (which may be a single percentage) selected by the Borrower with respect
to such proposed Discounted Voluntary Prepayment equal to a percentage of par of
the principal amount of Term Loans (the “Discount Range”), (C) the source of
proceeds to be used to make such Discounted Voluntary Prepayment and (D) the
date by which Lenders are required to indicate their election to participate in
such proposed Discounted Voluntary Prepayment which shall be at least five
Business Days following the date of the Discounted Prepayment Option Notice (the
“Acceptance Date”).

(iii) Upon receipt of a Discounted Prepayment Option Notice, the Administrative
Agent shall promptly notify each applicable Lender thereof. On or prior to the
Acceptance Date, each such Lender may specify by written notice substantially in
the form of Exhibit G hereto (each, a “Lender Participation Notice”) to the
Administrative Agent (A) a maximum discount to par (the “Acceptable Discount”)
within the Discount Range (for example, a Lender specifying a discount to par of
20% would accept a purchase price of 80% of the par value of the Loans to be
prepaid) and (B) a maximum principal amount (subject to rounding requirements
specified by the Administrative Agent) of Term Loans held by such Lender with
respect to which such Lender is willing to permit a Discounted Voluntary
Prepayment at the Acceptable Discount (“Offered Loans”). Based on the Acceptable
Discounts and principal amounts of Term Loans specified by the Lenders in the
applicable Lender Participation Notice, the Administrative Agent, in
consultation with the Borrower, shall determine the applicable discount for Term
Loans (the “Applicable Discount”), which Applicable Discount shall be (A) the
percentage specified by the Borrower if the Borrower has selected a single
percentage pursuant to Section 2.08(f)(ii)) for the Discounted Voluntary
Prepayment or (B) otherwise, the highest Acceptable Discount at which the
Borrower can pay the Proposed Discounted Prepayment Amount in full (determined
by adding the principal amounts of Offered Loans commencing with the Offered
Loans with the highest Acceptable Discount); provided, however,

 

- 49 -



--------------------------------------------------------------------------------

that in the event that such Proposed Discounted Prepayment Amount cannot be
repaid in full at any Acceptable Discount, the Applicable Discount shall be the
lowest Acceptable Discount specified by the Lenders that is within the Discount
Range. The Applicable Discount shall be applicable for all Lenders who have
offered to participate in the Voluntary Discounted Prepayment and have
Qualifying Loans (as defined below). Any Lender with outstanding Loans whose
Lender Participation Notice is not received by the Administrative Agent by the
Acceptance Date shall be deemed to have declined to accept a Discounted
Voluntary Prepayment of any of its Loans at any discount to their par value
within the Applicable Discount.

(iv) The Borrower shall make a Discounted Voluntary Prepayment by prepaying
those Term Loans (or the respective portions thereof) offered by the Lenders
(“Qualifying Lenders”) that specify an Acceptable Discount that is equal to or
greater than the Applicable Discount (“Qualifying Loans”) at the Applicable
Discount, provided that if the aggregate proceeds required to prepay all
Qualifying Loans (disregarding any interest payable at such time) would exceed
the amount of aggregate proceeds required to prepay the Proposed Discounted
Prepayment Amount, such amounts in each case calculated by applying the
Applicable Discount, the Borrower shall prepay such Qualifying Loans ratably
among the Qualifying Lenders based on their respective principal amounts of such
Qualifying Loans (subject to rounding requirements specified by the
Administrative Agent). If the aggregate proceeds required to prepay all
Qualifying Loans (disregarding any interest payable at such time) would be less
than the amount of aggregate proceeds required to prepay the Proposed Discounted
Prepayment Amount, such amounts in each case calculated by applying the
Applicable Discount, the Borrower shall prepay all Qualifying Loans.

(v) Each Discounted Voluntary Prepayment shall be made within five Business Days
of the Acceptance Date (or such later date as the Administrative Agent shall
reasonably agree, given the time required to calculate the Applicable Discount
and determine the amount and holders of Qualifying Loans), without premium or
penalty (except as set forth in Section 3.05), upon irrevocable notice
substantially in the form of Exhibit H hereto (each a “Discounted Voluntary
Prepayment Notice”), delivered to the Administrative Agent no later than 1:00
P.M. Local time, three Business Days prior to the date of such Discounted
Voluntary Prepayment, which notice shall specify the date and amount of the
Discounted Voluntary Prepayment and the Applicable Discount determined by the
Administrative Agent. Upon receipt of any Discounted Voluntary Prepayment Notice
the Administrative Agent shall promptly notify each relevant Lender thereof. If
any Discounted Voluntary Prepayment Notice is given, the amount specified in
such notice shall be due and payable to the applicable Lenders, subject to the
Applicable Discount on the applicable Loans, on the date specified therein
together with accrued interest (on the par principal amount) to but not
including such date on the amount prepaid.

(vi) On the date of any Discounted Voluntary Prepayment, Holdings, the Borrower
and each Subsidiary (as applicable) shall represent and warrant to all Lenders
participating in such Discounted Voluntary Prepayment that, as of such date,
neither it nor any of its respective directors or officers has any material
non-public information with respect to Holdings, the Borrower or the
Subsidiaries, or any of their respective securities, that has not been disclosed
to the Term Lenders generally (other than because such Term Lenders do not wish
to receive material non-public information with respect to Holdings, the
Borrower or the Subsidiaries or any of their respective securities) prior to
such date to the extent such information could reasonably be expected to have a
material effect upon, or otherwise be material, to such Lender’s decision to
participate in such Discounted Voluntary Prepayment, provided that no such
representation or warranty shall be required to be made to Affiliated Loan Funds
participating Discounted Voluntary Prepayment;

 

- 50 -



--------------------------------------------------------------------------------

(vii) To the extent not expressly provided for herein, each Discounted Voluntary
Prepayment shall be consummated pursuant to procedures (including as to timing,
rounding, minimum amounts, Type and Interest Periods and calculation of
Applicable Discount in accordance with Section 2.08(f)(iii) above) established
by the Administrative Agent in consultation with the Borrower.

(viii) Prior to the delivery of a Discounted Voluntary Prepayment Notice, upon
written notice to the Administrative Agent, the Borrower may withdraw its offer
to make a Discounted Voluntary Prepayment pursuant to any Discounted Prepayment
Option Notice.

(ix) Lenders may not modify, revoke or terminate or cancel a Lender
Participation Notice delivered to the Administrative Agent; provided that a
Lender may modify a Lender Participation Notice, at any time prior to the
Acceptance Date, solely to increase the Acceptable Discount included in such
Lender Participation Notice.

Section 2.09 Fees. (a) The Borrower agrees to pay to the Administrative Agent,
for the account of the Administrative Agent, the agency fees set forth in
Section 5 of the Engagement Letter, as amended, restated, supplemented, replaced
or otherwise modified from time to time, at the times specified therein (the
“Administrative Agent Fees”).

(b) All Fees shall be paid on the dates due, in immediately available funds.
Once paid, none of the Fees shall be refundable under any circumstances.

Section 2.10 Interest. (a) The Loans comprising each Base Rate Borrowing shall
bear interest at a rate per annum equal to the sum of (i) the greater of (x) the
Base Rate and (y) 2.25% plus (ii) the Applicable Margin.

(b) The Loans comprising each Eurodollar Rate Borrowing shall bear interest for
each Interest Period applicable thereto at a rate per annum equal to the sum of
(i) the greater of (x) the Adjusted Eurodollar Rate for such Interest Period and
(y) 1.25% plus (ii) the Applicable Margin.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any Fees or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate (the
“Default Rate”) per annum equal to (i) in the case of overdue principal of any
Loan, 2.0% plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section 2.10 or (ii) in the case of any other
amount, 2.0% plus the rate applicable to Base Rate Loans as provided in
paragraph (a) of this Section; provided, that this paragraph (c) shall not apply
to any Event of Default that has been waived by the Lenders pursuant to
Section 10.01.

(d) Accrued interest on each Loan shall be payable in arrears (i) on each
Interest Payment Date for such Loan and (ii) on the applicable Term Facility
Maturity Date; provided, that (i) interest accrued pursuant to paragraph (c) of
this Section 2.10 shall be payable on demand, (ii) in the event of any repayment
or prepayment of any Loan, accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and
(iii) in the event of any conversion of any Eurodollar Rate Loan prior to the
end of the current Interest Period therefor, accrued interest on such Loan shall
be payable on the effective date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Base Rate shall be computed on
the basis of a year of 365 days (or 366 days in a leap year, and in each case,
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day). The applicable Base Rate, Adjusted Eurodollar Rate
or Eurodollar Base Rate shall be determined by the Administrative Agent, and
such determination shall be conclusive absent manifest error.

 

- 51 -



--------------------------------------------------------------------------------

Section 2.11 Payments Generally; Pro Rata Treatment; Sharing of Set offs.
(a) Unless otherwise specified, the Borrower shall make each payment required to
be made by it hereunder (whether of principal, interest, fees, or of amounts
payable under Section 3.01, 3.04 or 3.05, or otherwise) prior to 2:00 p.m.,
Local Time, on the date when due, in immediately available funds, without
condition or deduction for any defense, recoupment, set off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent to the applicable account designated
to the Borrower by the Administrative Agent, except that payments pursuant to
Sections 3.01, 3.04, 3.05 and 10.04 shall be made directly to the persons
entitled thereto. The Administrative Agent shall distribute any such payments
received by it for the account of any other person to the appropriate recipient
promptly following receipt thereof. If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
under the Loan Documents shall be made in Dollars. Any payment required to be
made by the Administrative Agent hereunder shall be deemed to have been made by
the time required if the Administrative Agent shall, at or before such time,
have taken the necessary steps to make such payment in accordance with the
regulations or operating procedures of the clearing or settlement system used by
the Administrative Agent to make such payment.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent from the Borrower to pay fully all amounts of principal,
interest and fees then due from the Borrower hereunder, such funds shall be
applied (i) first, towards payment of interest and fees then due from the
Borrower hereunder, ratably among the parties entitled thereto in accordance
with the amounts of interest and fees then due to such parties, and (ii) second,
towards payment of principal then due from the Borrower hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.

(c) If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of (i) Term Credit Obligations due and
payable to such Lender hereunder and under the other Loan Documents at such time
in excess of its ratable share (according to the proportion of (x) the amount of
such Term Credit Obligations due and payable to such Lender at such time to
(y) the aggregate amount of the Term Credit Obligations due and payable to all
Lenders hereunder and under the other Loan Documents at such time) of payments
on account of the Term Credit Obligations due and payable to all Lenders
hereunder and under the other Loan Documents at such time or (ii) Term Credit
Obligations owing (but not due and payable) to such Lender hereunder and under
the other Loan Documents at such time in excess of its ratable share (according
to the proportion of (x) the amount of such Term Credit Obligations owing (but
not due and payable) to such Lender at such time to (y) the aggregate amount of
the Term Credit Obligations owing (but not due and payable) to all Lenders
hereunder and under the other Loan Documents at such time) of payment on account
of the Term Credit Obligations owing (but not due and payable) to all Lenders
hereunder and under the other Loan Documents at such time then the Lender
receiving such greater proportion shall (A) notify the Administrative Agent of
such fact, and (B) purchase (for cash at face value) participations in the Loans
of the other Lenders, or make such other adjustments as shall be equitable, so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of Term Credit Obligations then due and
payable to the Lenders or owing (but not due and payable) to the Lenders, as the
case may be, provided that:

 

- 52 -



--------------------------------------------------------------------------------

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(ii) the provisions of this Section shall not be construed to apply to (A) any
payment made by or on behalf of the Borrower pursuant to any Discounted
Voluntary Prepayment under Section 2.08(f) or to any other payment made by or on
behalf of the Borrower pursuant to and in accordance with the express terms of
this Agreement (including the application of funds arising from the existence of
a Defaulting Lender), (B) any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans to any assignee
or participant, other than an assignment to the Borrower unless, in the case of
an assignment of Loans to the Borrower, such assignment is made in accordance
with Section 10.06 hereof.

Borrower consents to the foregoing Section 2.11(c) and agrees, to the extent it
may effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against any
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Appropriate Lenders the amount due. In such event,
if the Borrower has not in fact made such payment, then each of the Appropriate
Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

(e) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing of Eurodollar Rate Loans (or, in the
case of any Borrowing of Base Rate Loans, prior to 12:00 noon Local Time on the
date of such Borrowing) that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.02 (or, in the case of a Borrowing of Base Rate Loans,
that such Lender has made such share available in accordance with and at the
time required by Section 2.02) and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in immediately available funds with interest thereon, for each day from
and including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by

 

- 53 -



--------------------------------------------------------------------------------

the Borrower for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing. Any payment by the Borrower shall
be without prejudice to any claim the Borrower may have against a Lender that
shall have failed to make such payment to the Administrative Agent.

Section 2.12 Incremental Commitments. (a) The Borrower may, by written notice to
the Administrative Agent from time to time, request Incremental Term Loan
Commitments in an amount not to exceed the Incremental Amount from one or more
Incremental Term Lenders (which may include any existing Lender) willing to
provide such Incremental Term Loans in their own discretion. Such notice shall
set forth (i) the amount of the Incremental Term Loan Commitments being
requested (which shall be in minimum increments of $5,000,000 and a minimum
amount of $25,000,000 or equal to the remaining Incremental Amount), (ii) the
date on which such Incremental Term Loan Commitments are requested to become
effective (the “Increased Amount Date”), (iii) whether such Incremental Term
Loan Commitments are to be Term B Loan Commitments or commitments to make term
loans with pricing and/or amortization terms different from the Term B Loans
(“Other Term Loans”).

(b) The Borrower and each Incremental Term Lender shall execute and deliver to
the Administrative Agent an Incremental Assumption Agreement and such other
documentation as the Administrative Agent shall reasonably specify to evidence
the Incremental Term Loan Commitment of such Incremental Term Lender. Each
Incremental Assumption Agreement shall specify the terms of the applicable
Incremental Term Loans; provided, that (i) the Other Term Loans shall rank pari
passu or junior in right of payment and of security with the Term B Loans and,
except as to pricing, amortization and final maturity date, shall have (x) the
same terms as the Term B Loans, as applicable, or (y) such other terms as shall
be reasonably satisfactory to the Administrative Agent; provided that, only with
respect to Other Term Loans incurred within eighteen months after the Closing
Date, if the initial yield on the Other Term Loans (as determined by the
Administrative Agent as set forth below) exceeds by more than 50 basis points
(the amount of such excess above 50 basis points being herein referred to as the
“Yield Differential”) the interest rate margins then in effect for outstanding
Term Loans (which shall be calculated to be the sum of (A) the Applicable Margin
then in effect for Eurodollar Rate Loans increased by the amount that any
“Eurodollar floor” applicable to such Eurodollar Rate Loans on such date would
exceed the Eurodollar Base Rate that would be in effect for a three-month
Interest Period commencing on such date plus (B) all upfront or similar fees or
original issue discount paid by the Borrower generally to the Lenders who
provided the outstanding Term Loans in the primary syndication thereof based on
an assumed four-year life to maturity), then the Applicable Margin then in
effect for outstanding Term Loans shall automatically be increased by the Yield
Differential, effective upon the making of the Incremental Term Loans under the
Incremental Term Loan Commitment, (ii) the final maturity date of any Other Term
Loans shall be no earlier than the Term B Facility Maturity Date, and (iii) the
weighted average life to maturity of any Other Term Loans shall be no shorter
than the remaining weighted average life to maturity of the Term B Loans. Each
of the parties hereto hereby agrees that, upon the effectiveness of any
Incremental Assumption Agreement, this Agreement shall be amended to the extent
(but only to the extent) necessary to reflect the existence and terms of the
Incremental Term Loan Commitments evidenced thereby as provided for in
Section 10.01. Any such deemed amendment may be memorialized in writing by the
Administrative Agent with the Borrower’s consent (not to be unreasonably
withheld) and furnished to the other parties hereto, it being understood that
such Incremental Assumption Agreement may, without the consent of the other
Lenders, effect such amendments to this Agreement or any other Loan Document as
may be necessary or appropriate, in the opinion of the Administrative Agent, to
effect the provisions of this Section 2.12.

For purposes of clause (i) above, the initial yield on any Incremental Term Loan
Commitment shall be determined by the Administrative Agent to be equal to the
sum of (x) the interest rate margin above the Eurodollar Rate for loans under
the Incremental Term Loan Commitment that bear

 

- 54 -



--------------------------------------------------------------------------------

interest based on the Eurodollar Rate (which shall be increased by the amount
that any “Eurodollar floor” applicable to such Incremental Term Loans on the
date such Incremental Term Loans are made would exceed the Eurodollar Rate that
would be in effect for a three month Interest Period commencing on such date)
and (y) if the Incremental Term Loan Commitment is originally advanced at a
discount or the Lenders making the same receive a fee directly or indirectly
from Holdings or the Borrower for doing so (the amount of such discount or fee,
expressed as a percentage of the Incremental Term Loan Commitment, being
referred to herein as “OID”), the amount of such OID divided by four).

(c) Notwithstanding the foregoing, no Incremental Term Loan Commitment shall
become effective under this Section 2.12 unless (i) on the date of such
effectiveness, the conditions set forth in paragraphs (b) and (c) of
Section 5.01 shall be satisfied or waived and the Administrative Agent shall
have received a certificate to that effect dated such date and executed by a
Responsible Officer of the Borrower, (ii) the Administrative Agent shall have
received customary legal opinions, board resolutions and other customary closing
certificates and documentation as required by the relevant Incremental
Assumption Agreement and, to the extent required by the Administrative Agent,
consistent with those delivered on the Closing Date under Section 5.02 and such
additional customary documents and filings (including amendments to the
Mortgages and other Security Documents and title endorsement bringdowns) as the
Administrative Agent may reasonably require to assure that the Incremental Term
Loans are secured by the Collateral ratably with (or, to the extent agreed by
the applicable Incremental Term Lenders in the applicable Incremental Assumption
Agreement, junior to) the existing Term B Loans, (iii) no Default or Event of
Default shall have occurred and be continuing or would result therefrom, and
(iv) before and after giving effect to any Incremental Term Loans (including any
Other Term Loan), the aggregate par principal amount directly held by all
Affiliated Lenders shall not, collectively, exceed 25.0% of the aggregate par
principal of the then outstanding principal amount of all Term Loans (including
any Incremental Term Loans).

(d) Each of the parties hereto hereby agrees that the Administrative Agent may
take any and all action as may be reasonably necessary to ensure that all
Incremental Term Loans (other than Other Term Loans) in the form of additional
Term B Loans, when originally made, are included in each Borrowing of
outstanding Term B Loans on a pro rata basis. The Borrower agrees that
Section 3.05 shall apply to any conversion of Eurodollar Rate Loans to Base Rate
Loans reasonably required by the Administrative Agent to effect the foregoing.

Section 2.13 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and
Section 10.01.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees,
indemnity payments or other amounts received by the Administrative Agent for the
account of such Defaulting Lender (whether voluntary or mandatory, at maturity,
pursuant to Article VIII or otherwise) or received by the Administrative Agent
from a Defaulting Lender pursuant to Section 10.09 shall be applied at such time
or times as may be determined by the Administrative Agent and the Borrower as
follows: first, to the payment of any amounts owing by such Defaulting Lender to
the Administrative Agent hereunder; second, as the Borrower may request, to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion

 

- 55 -



--------------------------------------------------------------------------------

thereof as required by this Agreement, as determined by the Administrative
Agent; third, if so determined by the Administrative Agent and the Borrower, to
be held in a deposit account and released pro-rata in order to satisfy such
Defaulting Lender’s potential future funding obligations with respect to Loans
under this Agreement; fourth, to the payment of any amounts owing to the Lenders
as a result of any judgment of a court of competent jurisdiction obtained by any
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; fifth, so long as no Default or
Event of Default exists, to the payment of any amounts owing to the Borrower as
a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and sixth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans in
respect of which such Defaulting Lender has not fully funded its appropriate
share, and (y) such Loans were made at a time when the conditions set forth in
Section 5.01 were satisfied or waived, such payment shall be applied solely to
pay the Loans of all Non-Defaulting Lenders on a pro rata basis prior to being
applied to the payment of any Loans of such Defaulting Lender until such time as
all Loans are held by the Lenders pro-rata in accordance with the Commitments
hereunder. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender shall be deemed paid to and redirected by such Defaulting Lender, and
each Lender irrevocably consents hereto.

(b) Defaulting Lender Cure. If the Borrower and the Administrative Agent in
their sole discretion agree in writing that a Lender is no longer a Defaulting
Lender, the Administrative Agent will so notify the parties hereto, whereupon as
of the effective date specified in such notice and subject to any conditions set
forth therein, that Lender will, to the extent applicable, purchase that portion
of outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans to be held
on a pro-rata basis by the Lenders in accordance with their percentages (carried
out to the ninth decimal place) of the applicable Facility, whereupon such
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Non-Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender’s having been a Defaulting Lender.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

Section 3.01 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. For purposes of this Section 3.01,
the term “applicable Laws” includes FATCA. If any applicable Laws (as determined
in the good faith discretion of the Administrative Agent or Loan Party) require
the deduction or withholding of any Tax from any such payment by the
Administrative Agent or a Loan Party, then the Administrative Agent or such Loan
Party shall be entitled to make such deduction or withholding, upon the basis of
the information and documentation to be delivered pursuant to subsection
(e) below.

 

- 56 -



--------------------------------------------------------------------------------

(ii) If any Loan Party or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding Taxes, from any payment, then (A) such Loan Party or
the Administrative Agent shall withhold or make such deductions as are
determined by such Loan Party or the Administrative Agent to be required based
upon the information and documentation it has received pursuant to subsection
(e) below, (B) such Loan Party or the Administrative Agent shall timely pay the
full amount withheld or deducted to the relevant Governmental Authority in
accordance with the Code and (C) to the extent that the withholding or deduction
is made on account of Indemnified Taxes, the sum payable by the applicable Loan
Party shall be increased as necessary so that after any required withholding or
the making of all required deductions for Indemnified Taxes (including
deductions for Indemnified Taxes applicable to additional sums payable under
this Section 3.01) the applicable Recipient receives an amount equal to the sum
it would have received had no such withholding or deduction of Indemnified Taxes
been made.

(iii) If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Loan Party or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws and
(C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions for Indemnified Taxes (including deductions for
Indemnified Taxes applicable to additional sums payable under this Section 3.01)
the applicable Recipient receives an amount equal to the sum it would have
received had no such withholding or deduction of Indemnified Taxes been made.

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above, the Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

(c) Tax Indemnifications.

(i) Without duplication of any additional amounts paid pursuant to
Section 3.01(a), each of the Loan Parties shall, and does hereby, jointly and
severally indemnify each Recipient, and shall make payment in respect thereof
within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.01) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability shall be delivered to the Borrower by a
Lender (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender.

(ii) Each Lender shall, and does hereby, severally indemnify, and shall make
payment in respect thereof within 10 days after written demand therefor, (x) the
Administrative Agent against any Indemnified Taxes attributable to such Lender
(but only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and

 

- 57 -



--------------------------------------------------------------------------------

without limiting the obligation of the Loan Parties to do so), (y) the
Administrative Agent and the Loan Parties, as applicable, against any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 10.06(d) relating to the maintenance of a Participant Register and
(z) the Administrative Agent and the Loan Parties, as applicable, against any
Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by the Administrative Agent or a Loan Party in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability shall be delivered to any Lender by the Administrative Agent. Each
Lender hereby authorizes the Administrative Agent to set off and apply any and
all amounts at any time owing to such Lender, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).

(d) Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by any Loan Party or the
Administrative Agent to a Governmental Authority as provided in this
Section 3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.

(e) Status of Lenders; Tax Documentation.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(e)(ii)(A), (ii)(B), (ii)(C) and (ii)(D) below) shall
not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii) Without limiting the generality of the foregoing:

(A) any Lender that is a U.S. Person (or, if such Lender is disregarded as an
entity separate from its owner for U.S. Federal tax purposes, is owned by a U.S.
Person) shall deliver to the Borrower and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Lender becomes a Lender under this Agreement (and from time to
time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), duly completed and executed originals of IRS Form W-9
certifying that such Lender or such U.S. Person, as applicable, is exempt from
U.S. federal backup withholding Tax;

 

- 58 -



--------------------------------------------------------------------------------

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender (or, if such Foreign Lender is disregarded
as an entity separate from its owner for U.S. Federal tax purposes, the person
treated as its owner for U.S. Federal tax purposes) eligible for the benefits of
an income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Loan Document, duly completed and executed
originals of IRS Form W-8BEN establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, duly completed and executed originals of IRS Form W-8BEN establishing
an exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

(2) duly completed and executed originals of IRS Form W-8ECI with respect to
such Foreign Lender (or, if such Foreign Lender is disregarded as an entity
separate from its owner for U.S. Federal tax purposes, with respect to the
person treated as its owner for U.S. Federal tax purposes);

(3) in the case of a Foreign Lender (or, if such Foreign Lender is disregarded
as an entity separate from its owner for U.S. Federal tax purposes, the person
treated as its owner for Federal tax purposes) entitled to the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit I-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) duly completed and executed originals of IRS Form W-8BEN;
or

(4) to the extent a Foreign Lender (or, if such Foreign Lender is disregarded as
an entity separate from its owner for U.S. Federal tax purposes, the person
treated as its owner for U.S. Federal tax purposes) is not the beneficial owner,
duly completed and executed originals of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN, a U.S. Tax Compliance Certificate substantially in
the form of Exhibit I-2 or Exhibit I-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit I-4 on behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender

 

- 59 -



--------------------------------------------------------------------------------

becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in U.S. federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower or the Administrative Agent to determine
the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

(iii) Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall promptly (x) update such form or
certification or (y) notify the Borrower and the Administrative Agent in writing
of its legal inability to do so.

(iv) Each Lender shall promptly (A) notify the Borrower, Holdings and the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction, and (B) take such steps as shall not
be materially disadvantageous to it, in the reasonable judgment of such Lender,
and as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that the
Borrower, Holdings or the Administrative Agent make any withholding or deduction
for Taxes from amounts payable to such Lender.

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender. If any Recipient receives a refund of any Taxes as to which it has been
indemnified by any Loan Party or with respect to which any Loan Party has paid
additional amounts pursuant to this Section 3.01, it shall pay to the Loan Party
an amount equal to such refund (but only to the extent of indemnity payments
made, or additional amounts paid, by a Loan Party under this Section 3.01 with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) incurred by such Recipient, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that the Loan Party, upon the request of the
Recipient, agrees to repay the amount paid over to the Loan Party (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (f), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (f) the payment
of which would place the indemnified party

 

- 60 -



--------------------------------------------------------------------------------

in a less favorable net after-Tax position than the indemnified party would have
been in if the Tax subject to indemnification and giving rise to such refund had
not been deducted, withheld or otherwise imposed and the indemnification
payments or additional amounts with respect to such Tax had never been paid.
This subsection shall not be construed to require any Recipient to make
available its tax returns (or any other information relating to its Taxes that
it deems confidential) to any Loan Party or any other person.

(g) Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Term Credit
Obligations.

Section 3.02 Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to the Eurodollar Base Rate, or to
determine or charge interest rates based upon the Eurodollar Base Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, (i) any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended, and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Base Rate component of the Base Rate,
the interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Base Rate component of the Base Rate, in each case
until such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, (x) the Borrower shall, upon demand from such Lender (with a copy
to the Administrative Agent), prepay or, if applicable, convert all Eurodollar
Rate Loans of such Lender to Base Rate Loans (the interest rate on which Base
Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurodollar Base
Rate component of the Base Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Rate
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Rate Loans and (y) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
Eurodollar Base Rate, the Administrative Agent shall during the period of such
suspension compute the Base Rate applicable to such Lender without reference to
the Eurodollar Base Rate component thereof until the Administrative Agent is
advised in writing by such Lender that it is no longer illegal for such Lender
to determine or charge interest rates based upon the Eurodollar Base Rate. Each
Lender agrees to notify the Administrative Agent and the Borrower in writing
promptly upon becoming aware that it is no longer illegal for such Lender to
determine or charge interest rates based upon the Eurodollar Base Rate. Upon any
such prepayment or conversion, the Borrower shall also pay accrued interest on
the amount so prepaid or converted.

Section 3.03 Inability to Determine Rates. If the Required Lenders advise the
Administrative Agent prior to a Eurodollar Rate Borrowing, or a conversion of a
Base Rate Loan to a Eurodollar Rate Loan or a continuation of a Eurodollar Rate
Loan that (i) Dollar deposits are not being offered to banks in the London
interbank eurodollar market for the applicable amount and Interest Period of
such Eurodollar Rate Loan, (ii) adequate and reasonable means do not exist for
determining the Eurodollar Base Rate for any requested Interest Period with
respect to a proposed Eurodollar Rate Loan or in connection with an existing or
proposed Base Rate Loan or (iii) the Eurodollar Base Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such Loan, the
Administrative Agent will as promptly as

 

- 61 -



--------------------------------------------------------------------------------

practicable so notify the Borrower (by telephone and/or facsimile) and each
Lender. Thereafter, (x) any Interest Election Request that requests the
conversion of any Base Rate Loan to a Eurodollar Rate Loan or the continuation
of a Eurodollar Rate Loan shall be ineffective, (y) if any Borrowing Request
requests a Eurodollar Rate Borrowing, then such Borrowing shall be made as a
Base Rate Borrowing and (z) in the event of a determination described in the
preceding sentence with respect to the Eurodollar Base Rate component of the
Base Rate, the utilization of the Eurodollar Base Rate component in determining
the Base Rate shall be suspended, in each case until the Administrative Agent
(upon the instruction of the Required Lenders) revokes such notice.
Notwithstanding anything to the contrary contained herein, upon receipt of such
notice, the Borrower may revoke any pending request for a Eurodollar Rate
Borrowing, conversion of a Base Rate Loan to a Eurodollar Rate Loan or a
continuation of Eurodollar Rate Loans or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Loans in the
amount specified therein.

Section 3.04 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets held by, deposits
with or for the account of, or credit extended or participated in by, any Lender
(or its applicable Lending Office) (except any reserve requirement which is
reflected in the determination of the Adjusted Eurodollar Rate hereunder); or

(ii) impose on any Lender (or its applicable Lending Office) or the London
interbank market any other condition, cost or expense affecting this Agreement
or Eurodollar Rate Loans made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender (or its applicable Lending Office) of making, converting to, continuing
or maintaining any Loan the interest on which is determined by reference to the
Eurodollar Base Rate (or of maintaining its obligation to make any such Loan),
or to reduce the amount of any sum received or receivable by such Lender
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender, the Borrower will pay to such Lender, as the case may
be, such additional amount or amounts as will compensate such Lender, as the
case may be, for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or its applicable Lending Office or such Lender’s holding
company, if any, regarding capital requirements has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by such Lender, to a level below
that which such Lender or such Lender’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy),
then from time to time the Borrower will pay to such Lender, as the case may be,
such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in subsection (a) or (b) of this Section and
delivered to the Borrower shall be conclusive absent manifest error. The
Borrower shall pay such Lender, as the case may be, the amount shown as due on
any such certificate within 10 days after receipt thereof.

 

- 62 -



--------------------------------------------------------------------------------

(d) Delays in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section 3.04 shall not
constitute a waiver of such Lender’s right to demand such compensation; provided
that the Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than 180 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof).

(e) The foregoing provisions of this Section 3.04 shall not apply with respect
to Taxes, which shall instead be governed by Section 3.01.

Section 3.05 Compensation for Losses. Upon demand of any Lender (with a copy to
the Administrative Agent) from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:

(i) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(ii) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower
pursuant to this Agreement; or

(iii) any assignment of a Eurodollar Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 10.14;

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained. The Borrower shall also pay any
customary administrative fees charged by such Lender in connection with the
foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Base Rate for such Loan by a matching
deposit or, other borrowing in the London interbank eurodollar market for a
comparable amount and for a comparable period, whether or not such Eurodollar
Rate Loan was in fact so funded.

Section 3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or if the Borrower is required to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, or if any
event gives rise to the operation of Section 3.02, such Lender shall use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or Affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) would not subject such Lender to any material unreimbursed cost or expense
and would not otherwise be disadvantageous to such Lender in any material
respect. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

 

- 63 -



--------------------------------------------------------------------------------

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.06(a), the Borrower may replace such Lender in accordance with
Section 10.14.

Section 3.07 Survival. All of the Borrower’s obligations under this Article III
shall survive repayment of all other Term Credit Obligations hereunder and
resignation of the Administrative Agent.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

On the date of each Credit Event as provided in Section 5.01, each of Holdings
and the Borrower represents and warrants to each of the Lenders that:

Section 4.01 Organization; Powers. Except as set forth on Schedule 4.01, each of
Holdings, the Borrower and each of the Material Subsidiaries (a) is a
partnership, limited liability company or corporation duly organized, validly
existing and in good standing (or, if applicable in a foreign jurisdiction,
enjoys the equivalent status under the laws of any jurisdiction of organization
outside the United States) under the laws of the jurisdiction of its
organization, (b) has all requisite power and authority to own its property and
assets and to carry on its business as now conducted, (c) is qualified to do
business in each jurisdiction where such qualification is required, except where
the failure so to qualify would not reasonably be expected to have a Material
Adverse Effect, and (d) has the power and authority to execute, deliver and
perform its obligations under each of the Loan Documents and each other
agreement or instrument contemplated thereby to which it is or will be a party
and, in the case of the Borrower, to borrow and otherwise obtain credit
hereunder.

Section 4.02 Authorization. The execution, delivery and performance by Holdings,
the Borrower and each of the Subsidiary Loan Parties of each of the Loan
Documents to which it is a party, and the borrowings hereunder and the
transactions forming a part of the Transactions (a) have been duly authorized by
all corporate, stockholder, partnership or limited liability company action
required to be obtained by Holdings, the Borrower and such Subsidiary Loan
Parties and (b) will not (i) violate (A) any provision of law, statute, rule or
regulation, or of the certificate or articles of incorporation or other
constitutive documents (including any partnership, limited liability company or
operating agreements) or by laws of Holdings, the Borrower or any such
Subsidiary Loan Party, (B) any applicable order of any court or any rule,
regulation or order of any Governmental Authority or (C) any provision of any
indenture, certificate of designation for preferred stock, agreement or other
instrument to which Holdings, the Borrower or any such Subsidiary Loan Party is
a party or by which any of them or any of their property is or may be bound,
(ii) be in conflict with, result in a breach of or constitute (alone or with
notice or lapse of time or both) a default under, give rise to a right of or
result in any cancellation or acceleration of any right or obligation (including
any payment) or to a loss of a material benefit under any such indenture,
certificate of designation for preferred stock, agreement or other instrument,
where any such conflict, violation, breach or default referred to in clause
(i) or (ii) of this Section 4.02(b), would reasonably be expected to have,
individually or in the aggregate a Material Adverse Effect, or (iii) result in
the creation or imposition of any Lien upon or with respect to any property or
assets now owned or hereafter acquired by Holdings, the Borrower or any such
Subsidiary Loan Party, other than the Liens created by the Loan Documents and
Permitted Liens.

 

- 64 -



--------------------------------------------------------------------------------

Section 4.03 Enforceability. This Agreement has been duly executed and delivered
by Holdings and the Borrower and constitutes, and each other Loan Document when
executed and delivered by each Loan Party that is party thereto will constitute,
a legal, valid and binding obligation of such Loan Party enforceable against
each such Loan Party in accordance with its terms, subject to (i) the effects of
bankruptcy, insolvency, moratorium, reorganization, fraudulent conveyance or
other similar laws affecting creditors’ rights generally, (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law) and (iii) implied covenants of good faith and
fair dealing.

Section 4.04 Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the Transactions, the perfection or
maintenance of the Liens created under the Security Documents or the exercise by
any Agent or any Lender of its rights under the Loan Documents or the remedies
in respect of the Collateral, except for (a) the filing of Uniform Commercial
Code financing statements and equivalent filings, registrations or other
notifications in foreign jurisdictions, (b) filings with the United States
Patent and Trademark Office and the United States Copyright Office and
comparable offices in foreign jurisdictions and equivalent filings in foreign
jurisdictions, (c) recordation of the Mortgages, (d) such as have been made or
obtained and are in full force and effect, (e) such actions, consents and
approvals the failure of which to be obtained or made would not reasonably be
expected to have a Material Adverse Effect and (f) filings or other actions
listed on Schedule 4.04.

Section 4.05 Financial Statements. The audited consolidated balance sheets of
the Holdings and its consolidated Subsidiaries as at the end of the 2010 and
2011 fiscal years, and the related audited consolidated statements of
operations, stockholders’ equity (deficit) and comprehensive income, and cash
flows for such fiscal years, reported on by and accompanied by a report from
Deloitte & Touche LLP present fairly in all material respects the combined
financial position of the Holdings and its consolidated Subsidiaries as at such
date and the combined results of operations, stockholders’ equity, and cash
flows of Holdings and its consolidated Subsidiaries for the years then ended.

Section 4.06 No Material Adverse Effect. Since December 31, 2011, there has been
no event, development or circumstance that has had or would reasonably be
expected to have a Material Adverse Effect.

Section 4.07 Title to Properties; Possession Under Leases. (a) Each of Holdings,
the Borrower and its Subsidiaries has valid fee simple title to, or valid
leasehold interests in, or easements or other limited property interests in, all
of its Real Properties (including all Mortgaged Properties) and has valid title
to its personal property and assets, in each case, except for Permitted Liens
and except for defects in title that do not materially interfere with its
ability to conduct its business as currently conducted or to utilize such
properties and assets for their intended purposes and except where the failure
to have such title would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect. All such properties and assets are
free and clear of Liens, other than Permitted Liens.

(b) Each of the Borrower and its Subsidiaries has complied with all obligations
under all leases to which it is a party, except where the failure to comply
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect, and all such leases are in full force and effect,
except leases in respect of which the failure to be in full force and effect
would not reasonably be expected to have a Material Adverse Effect. Except as
set forth on Schedule 4.07(b), the Borrower and each of its Subsidiaries enjoys
peaceful and undisturbed possession under all such leases, other than leases in
respect of which the failure to enjoy peaceful and undisturbed possession would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

- 65 -



--------------------------------------------------------------------------------

(c) As of the Closing Date, none of the Borrower or its Subsidiaries has
received any notice of any pending or contemplated condemnation proceeding
affecting any material portion of the Mortgaged Properties or any sale or
disposition thereof in lieu of condemnation that remains unresolved as of the
Closing Date.

(d) None of the Borrower or its Subsidiaries is obligated on the Closing Date
under any right of first refusal, option or other contractual right to sell,
assign or otherwise dispose of any Mortgaged Property or any interest therein,
except as permitted by Section 7.02 or 7.05.

Section 4.08 Subsidiaries. (a) Schedule 4.08(a) sets forth as of the Closing
Date the name and jurisdiction of incorporation, formation or organization of
each direct and indirect subsidiary of Holdings and, as to each such subsidiary,
the percentage of each class of Equity Interests owned by Holdings or by any
such subsidiary.

(b) As of the Closing Date, there are no outstanding subscriptions, options,
warrants, calls, rights or other agreements or commitments (other than stock
options granted to employees or directors and directors’ qualifying shares) of
any nature relating to any Equity Interests of the Borrower or any of its
Subsidiaries, except as set forth on Schedule 4.08(b).

Section 4.09 Litigation; Compliance with Laws. (a) There are no actions, suits
or proceedings at law or in equity or, to the knowledge of the Borrower,
investigations by or on behalf of any Governmental Authority or in arbitration
now pending, or, to the knowledge of Holdings or the Borrower, threatened in
writing against or affecting Holdings or the Borrower or any of its Subsidiaries
or any business, property or rights of any such person which would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

(b) None of Holdings, the Borrower, its Subsidiaries and their respective
properties or assets is in violation of (nor will the continued operation of
their material properties and assets as currently conducted violate) any law,
rule or regulation (including any zoning, building, ordinance, code or approval
or any building permit, but excluding any Environmental Laws, which are subject
to Section 4.16) or any restriction of record or agreement affecting any
Mortgaged Property, or is in default with respect to any judgment, writ,
injunction or decree of any Governmental Authority, where such violation or
default would reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect.

Section 4.10 Federal Reserve Regulations. (a) None of Holdings, the Borrower or
its Subsidiaries is engaged principally, or as one of its important activities,
in the business of extending credit for the purpose of purchasing or carrying
Margin Stock.

(b) No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, (i) to purchase
or carry Margin Stock or to extend credit to others for the purpose of
purchasing or carrying Margin Stock or to refund indebtedness originally
incurred for such purpose, or (ii) for any purpose that entails a violation of,
or that is inconsistent with, the provisions of the Regulations of the Board,
including Regulation U or Regulation X.

 

- 66 -



--------------------------------------------------------------------------------

Section 4.11 Investment Company Act. None of Holdings, the Borrower and its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940, as amended.

Section 4.12 Use of Proceeds. The Borrower will use the proceeds of the Term B
Loans (a) to redeem or repurchase all of the Existing Notes, (b) to make a
prepayment in respect of ABL Loans, (c) to pay the Transaction Expenses and
(d) for general corporate purposes, including working capital.

Section 4.13 Taxes. Except as set forth on Schedule 4.13:

(i) except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, (i) each of Holdings, the Borrower
and its Subsidiaries has filed or caused to be filed all federal, state, local
and non U.S. Tax returns required to have been filed by it and (ii) each such
Tax return is true and correct;

(ii) each of Holdings, the Borrower and its Subsidiaries has timely paid or
caused to be timely paid all Taxes shown to be due and payable by it on the
returns referred to in clause (a)(i) above and all other Taxes or assessments
(or made adequate provision (in accordance with GAAP) for the payment of all
Taxes due) with respect to all periods or portions thereof ending on or before
the Closing Date (except Taxes or assessments that are being contested in good
faith by appropriate proceedings in accordance with Section 6.03 and for which
Holdings, the Borrower or any of its Subsidiaries (as the case may be) has set
aside on its books adequate reserves in accordance with GAAP), which Taxes, if
not paid or adequately provided for, would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect; and

(iii) other than as would not be, individually or in the aggregate, reasonably
expected to have a Material Adverse Effect as of the Closing Date, with respect
to each of Holdings, the Borrower and its Subsidiaries, there are no claims
being asserted in writing by any Governmental Authority with respect to any
Taxes.

Section 4.14 No Material Misstatements. (a) All written information (other than
the Projections, estimates and information of a general economic nature or
general industry nature) (the “Information”) concerning Holdings, the Borrower,
its Subsidiaries, the Transactions and any other transactions contemplated
hereby included in the Information Memorandum or otherwise prepared by or on
behalf of the foregoing or their representatives and made available to any
Lenders or the Administrative Agent in connection with the Transactions or the
other transactions contemplated hereby, when taken as a whole, was true and
correct in all material respects, as of the date such Information was furnished
to the Lenders and, if delivered prior to the Closing Date, as of the Closing
Date and did not, taken as a whole, contain any untrue statement of a material
fact as of any such date or omit to state a material fact necessary in order to
make the statements contained therein, taken as a whole, not materially
misleading in light of the circumstances under which such statements were made.

(b) The Projections and estimates and information of a general economic nature
prepared by or on behalf of the Borrower or any of its representatives and that
have been made available to any Lenders or the Administrative Agent in
connection with the Transactions or the other transactions contemplated hereby
(i) have been prepared in good faith based upon assumptions believed by the
Borrower to be reasonable as of the date thereof (it being understood that
actual results may vary materially from the Projections), as of the date such
Projections and estimates were furnished to the Lenders and as of the Closing
Date, and (ii) as of the Closing Date, have not been modified in any material
respect by the Borrower.

 

- 67 -



--------------------------------------------------------------------------------

Section 4.15 Employee Benefit Plans. (a) Except as would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect:
(i) each Plan is in compliance in all material respects with the applicable
provisions of ERISA and the Code; (ii) no Reportable Event has occurred during
the past five years as to which the Borrower, Holdings, any of their
Subsidiaries or any ERISA Affiliate was required to file a report with the PBGC,
other than reports that have been filed; (iii) no Plan has any Unfunded Pension
Liability in excess of $5,000,000; (iv) no ERISA Event has occurred or is
reasonably expected to occur; and (v) none of Holdings, Borrower, its
Subsidiaries and the ERISA Affiliates (A) has received any written notification
that any Multiemployer Plan is in reorganization or has been terminated within
the meaning of Title IV of ERISA, or has knowledge that any Multiemployer Plan
is reasonably expected to be in reorganization or to be terminated or (B) has
incurred or is reasonably expected to incur any Withdrawal Liability to any
Multiemployer Plan.

(b) Each of Holdings, the Borrower and its Subsidiaries is in compliance
(i) with all applicable provisions of law and all applicable regulations and
published interpretations thereunder with respect to any employee pension
benefit plan or other employee benefit plan governed by the laws of a
jurisdiction other than the United States and (ii) with the terms of any such
plan, except, in each case, for such noncompliance that would not reasonably be
expected to have a Material Adverse Effect.

(c) Within the last five years, no Plan of Holdings, Borrower, any Subsidiaries
or the ERISA Affiliates has been terminated, whether or not in a “standard
termination” as that term is used in Section 404(b)(1) of ERISA, that would
reasonably be expected to result in liability to Holdings, Borrower, any
Subsidiaries of the ERISA Affiliates in excess of $5,000,000, nor has any Plan
of Holdings, Borrower, any Subsidiaries or the ERISA Affiliates (determined at
any time within the past five years) with Unfunded Pension Liabilities been
transferred outside of the “controlled group” (with the meaning of
Section 4001(a)(14) of ERISA) of Holdings, Borrower, any Subsidiaries or the
ERISA Affiliates that has or would reasonably be expected to result in a
Material Adverse Effect.

Section 4.16 Environmental Matters. Except as set forth in Schedule 4.16 and
except as to matters that would not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect: (i) no written notice, request
for information, order, complaint or penalty has been received by the Borrower
or any of its Subsidiaries, and there are no judicial, administrative or other
actions, suits or proceedings pending or, to the Borrower’s knowledge,
threatened which allege a violation of or liability under any Environmental
Laws, in each case relating to the Borrower or any of its Subsidiaries,
(ii) each of the Borrower and its Subsidiaries has all environmental permits,
licenses and other approvals necessary for its operations to comply with all
applicable Environmental Laws and is, and during the term of all applicable
statutes of limitation, has been, in compliance with the terms of such permits,
licenses and other approvals and with all other applicable Environmental Laws,
(iii) to the Borrower’s knowledge, no Hazardous Material is located at, on or
under any property currently owned, operated or leased by the Borrower or any of
its Subsidiaries that would reasonably be expected to give rise to any cost,
liability or obligation of the Borrower or any of its Subsidiaries under any
Environmental Laws, and no Hazardous Material has been generated, owned,
treated, stored, handled or controlled by the Borrower or any of its
Subsidiaries and transported to or Released at any location in a manner that
would reasonably be expected to give rise to any cost, liability or obligation
of the Borrower or any of its Subsidiaries under any Environmental Laws and
(iv) there are no agreements in which the Borrower or any of its Subsidiaries
has expressly assumed or undertaken responsibility for any known or reasonably
likely liability or obligation of any other person arising under or relating to
Environmental Laws, which in any such case has not been made available to the
Administrative Agent prior to the date hereof.

 

- 68 -



--------------------------------------------------------------------------------

Section 4.17 Security Documents. (a) The Collateral Agreement is effective to
create in favor of the Collateral Agent (for the benefit of the Secured Parties)
a legal, valid and enforceable security interest in the Collateral described
therein and proceeds thereof. In the case of the Pledged Collateral described in
the Collateral Agreement, when certificates or promissory notes, as applicable,
representing such Pledged Collateral are delivered to the Collateral Agent, and
in the case of the other Collateral described in the Collateral Agreement (other
than the Intellectual Property (as defined in the Collateral Agreement)), when
financing statements and other filings specified in the Perfection Certificate
are filed in the offices specified in the Perfection Certificate, the Collateral
Agent (for the benefit of the Secured Parties) shall have a perfected Lien on,
and security interest in, all right, title and interest of the Loan Parties in
such Collateral and, subject to Section 9-315 of the New York Uniform Commercial
Code, the proceeds thereof, as security for the Finance Obligations to the
extent perfection can be obtained by filing Uniform Commercial Code financing
statements, in each case prior and superior in right to any other person (other
than the ABL Collateral Agent with respect to the ABL Priority Collateral and
except for Permitted Liens).

(b) When the Collateral Agreement or a summary thereof is properly filed in the
United States Patent and Trademark Office and the United States Copyright
Office, and, with respect to Collateral in which a security interest cannot be
perfected by such filings, upon the proper filing of the financing statements
referred to in paragraph (a) above, the Collateral Agent (for the benefit of the
Secured Parties) shall have a perfected Lien on, and security interest in, all
right, title and interest of the Loan Parties thereunder in all domestic
Intellectual Property, in each case prior and superior in right to any other
person (except Permitted Liens), it being understood that subsequent recordings
in the United States Patent and Trademark Office and the United States Copyright
Office may be necessary to perfect a lien on registered trademarks and patents,
trademark and patent applications and registered copyrights acquired by the Loan
Parties after the Closing Date.

(c) The Mortgages to be executed and delivered after the Closing Date pursuant
to Section 6.10 shall be, effective to create in favor of the Collateral Agent
(for the benefit of the Secured Parties) a valid Lien on all of the Loan
Parties’ right, title and interest in and to the Mortgaged Property thereunder
and the proceeds thereof, and when such Mortgages are filed or recorded in the
proper real estate filing or recording offices, the Collateral Agent (for the
benefit of the Secured Parties) shall have a perfected Lien on, and security
interest in, all right, title and interest of the Loan Parties in such Mortgaged
Property and, to the extent applicable, subject to Section 9-315 of the Uniform
Commercial Code, the proceeds thereof, in each case prior and superior in right
to any other person, other than with respect to the rights of a person pursuant
to Permitted Liens.

(d) Notwithstanding anything herein (including this Section 4.17) or in any
other Loan Document to the contrary, neither the Borrower nor any other Loan
Party makes any representation or warranty as to the effects of perfection or
non-perfection, the priority or the enforceability of any pledge of or security
interest in any Equity Interests of any Foreign Subsidiary that is not a Loan
Party, or as to the rights and remedies of the Administrative Agent, the
Collateral Agent or any Lender with respect thereto, under foreign law.

Section 4.18 Location of Real Property and Leased Premises. (a) The Perfection
Certificate correctly sets forth and identifies, in all material respects, as of
the Closing Date all material Real Property owned by the Borrower and the
Subsidiary Loan Parties and the addresses thereof. As of the Closing Date, the
Borrower and the Subsidiary Loan Parties own in fee all the Real Property set
forth as being owned by them on such schedules to the Perfection Certificate.

(b) The Perfection Certificate completely and correctly sets forth and
identifies, in all material respects, as of the Closing Date, all material Real
Property leased by the Borrower and the Subsidiary Loan Parties and the
addresses thereof and the leases pursuant to which the Real Property is leased.

 

- 69 -



--------------------------------------------------------------------------------

Section 4.19 Solvency. (a) Immediately after giving effect to the Transactions
on the Closing Date, (i) the fair value of the assets of the Borrower
(individually) and Holdings, the Borrower and its Subsidiaries on a consolidated
basis, at a fair valuation, will exceed the debts and liabilities, direct,
subordinated, unmatured, unliquidated, contingent or otherwise, of the Borrower
(individually) and Holdings, the Borrower and its Subsidiaries on a consolidated
basis, respectively; (ii) the present fair saleable value of the property of the
Borrower (individually) and Holdings, the Borrower and its Subsidiaries on a
consolidated basis will be greater than the amount that will be required to pay
the probable liability of the Borrower (individually) and Holdings, the Borrower
and its Subsidiaries on a consolidated basis, respectively, on their debts and
other liabilities, direct, subordinated, unmatured, unliquidated, contingent or
otherwise, as such debts and other liabilities become absolute and matured;
(iii) the Borrower (individually) and Holdings, the Borrower and its
Subsidiaries on a consolidated basis will be able to pay their debts and
liabilities, direct, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (iv) the Borrower (individually)
and Holdings, the Borrower and its Subsidiaries on a consolidated basis will not
have unreasonably small capital with which to conduct the businesses in which
they are engaged as such businesses are now conducted and are proposed to be
conducted following the Closing Date.

(b) On the Closing Date, neither Holdings nor the Borrower intends to, and
neither Holdings nor the Borrower believes that it or any of its subsidiaries
will, incur debts beyond its ability to pay such debts as they mature, taking
into account the timing and amounts of cash to be received by it or any such
subsidiary and the timing and amounts of cash to be payable on or in respect of
its Indebtedness or the Indebtedness of any such subsidiary.

Section 4.20 Labor Matters. Except as, individually or in the aggregate, would
not reasonably be expected to have a Material Adverse Effect: (a) there are no
strikes or other labor disputes pending or threatened against Holdings, the
Borrower or any of its Subsidiaries; (b) the hours worked and payments made to
employees of Holdings, the Borrower and its Subsidiaries have not been in
violation of the Fair Labor Standards Act or any other applicable law dealing
with such matters; and (c) all payments due from Holdings, the Borrower or any
of its Subsidiaries or for which any claim may be made against Holdings, the
Borrower or any of its Subsidiaries, on account of wages and employee health and
welfare insurance and other benefits have been paid or accrued as a liability on
the books of Holdings, the Borrower or such Subsidiary to the extent required by
GAAP. Except as, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect, the consummation of the Transactions
will not give rise to a right of termination or right of renegotiation on the
part of any union under any material collective bargaining agreement to which
Holdings, the Borrower or any of its Subsidiaries (or any predecessor) is a
party or by which Holdings, the Borrower or any of its Subsidiaries (or any
predecessor) is bound.

Section 4.21 Insurance. Schedule 4.21 sets forth a true, complete and correct
description, in all material respects, of all material insurance maintained by
or on behalf of Holdings, the Borrower or its Subsidiaries as of the Closing
Date. As of such date, such insurance is in full force and effect.

Section 4.22 No Default. No Default or Event of Default has occurred and is
continuing or would result from the consummation of the transactions
contemplated by this Agreement or any other Loan Document.

 

- 70 -



--------------------------------------------------------------------------------

Section 4.23 Intellectual Property; Licenses, etc. Except as would not
reasonably be expected to have a Material Adverse Effect and as set forth in
Schedule 4.23, (a) the Borrower and each of its Subsidiaries owns, or possesses
the right to use, all of the patents, patent rights, trademarks, service marks,
trade names, copyrights, mask works, domain names, and any and all applications
or registrations for any of the foregoing (collectively, “Intellectual Property
Rights”) that are reasonably necessary for the operation of their respective
businesses, without conflict with the rights of any other person, (b) to the
best knowledge of the Borrower, neither the Borrower nor its Subsidiaries nor
any Intellectual Property Right, proprietary right, product, process, method,
substance, part, or other material now employed, sold or offered by or
contemplated to be employed, sold or offered by the Borrower or its Subsidiaries
infringes upon Intellectual Property Rights of any other person, and (c) no
claim or litigation regarding any of the foregoing is pending or, to the best
knowledge of the Borrower, threatened.

Section 4.24 Senior Debt. The Term Credit Obligations constitute “Senior Debt”
(or the equivalent thereof) and “Designated Senior Debt” (or the equivalent
thereof) under the documentation governing any outstanding Indebtedness, if any,
permitted to be incurred hereunder constituting Indebtedness that, by its terms,
is expressly subordinated in right of payment to the Term Credit Obligations
pursuant to written agreement.

Section 4.25 OFAC. No Loan Party (a) is a Sanctioned Person, (b) has any of its
assets in Sanctioned Entities, or (c) derives any of its operating income from
investments in, or transactions with Sanctioned Persons or Sanctioned Entities,
in each case, that would constitute a violation of applicable Laws. No proceeds
of any Loan will be used and none have been used to fund any operations in,
finance any investments or activities in, or make any payments to, a Sanctioned
Person or a Sanctioned Entity, in each case, that would constitute a violation
of applicable Laws.

Section 4.26 Foreign Corrupt Practices Act. Each of Holdings, the Borrower, the
Subsidiaries and their respective directors, officers, agents, employees, and
any person acting for or on behalf of Holdings, the Borrower or such
Subsidiaries has complied with, and will comply with, the U.S. Foreign Corrupt
Practices Act, as amended from time to time, or any other applicable
anti-bribery or anti-corruption law, and it and they have not made, offered,
promised, or authorized, and will not make, offer, promise, or authorize,
whether directly or indirectly, any payment, of anything of value to: (i) an
executive, official, employee or agent of a governmental department, agency or
instrumentality, (ii) a director, officer, employee or agent of a wholly or
partially government-owned or government-controlled company or business, (iii) a
political party or official thereof, or candidate for political office or
(iv) an executive, official, employee or agent of a public international
organization (e.g., the International Monetary Fund or the World Bank)
(“Government Official”), in each case while knowing or having a reasonable
belief that all or some portion will be used for the purpose of: (a) influencing
any act, decision or failure to act by a Government Official in his or her
official capacity, (b) inducing a Government Official to use his or her
influence with a government or instrumentality to affect any act or decision of
such government or entity or (c) securing an improper advantage; in order to
obtain, retain, or direct business.

Section 4.27 Anti-Terrorism Law. Neither Holdings, the Borrower nor any of its
Subsidiaries is in violation of any legal requirement relating to any laws with
respect to terrorism or money laundering, including Executive Order No. 13224 on
Terrorist Financing effective September 24, 2001 and the USA PATRIOT Act.

 

- 71 -



--------------------------------------------------------------------------------

ARTICLE V

CONDITIONS OF LENDING

The obligations of the Lenders to make Loans (each, a “Credit Event”) are
subject to the satisfaction or waiver (in accordance with Section 10.01 hereof)
of the following conditions:

Section 5.01 All Credit Events. On the date of each Credit Event:

(a) The Administrative Agent shall have received, in the case of a Borrowing, a
Borrowing Request as required by Section 2.03 (or a Borrowing Request shall have
been deemed given in accordance with the last paragraph of Section 2.03).

(b) The representations and warranties set forth in the Loan Documents shall be
true and correct in all material respects as of such date, as applicable, with
the same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties shall be true and correct in all
material respects as of such earlier date).

(c) At the time of and immediately after such Borrowing, no Event of Default or
Default shall have occurred and be continuing or would result therefrom.

Each such Credit Event shall be deemed to constitute a representation and
warranty by the Borrower on the date of such Borrowing, issuance, amendment,
extension or renewal as applicable, as to the matters specified in paragraphs
(b) and (c) of this Section 5.01.

Section 5.02 First Credit Event. On or prior to the Closing Date.

(a) The Administrative Agent (or its counsel) shall have received from each
party thereto either (i) a counterpart of this Agreement and each other Loan
Document to be executed on or prior to the Closing Date, signed on behalf of
such party or (ii) written evidence satisfactory to the Administrative Agent
(which may include electronic transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement and such
other applicable Loan Documents.

(b) The Administrative Agent shall have received, on behalf of itself and the
Lenders on the Closing Date, a favorable written opinion of (i) Wachtell,
Lipton, Rosen & Katz, (ii) Richards, Layton & Finger, P.A. (iii) William A.
Smith II, Esq., the General Counsel to the Borrower, and (iv) other counsel set
forth on Schedule 5.02(b), in each case (A) dated the Closing Date,
(B) addressed to the Administrative Agent and the Lenders and (C) in form and
substance reasonably satisfactory to the Administrative Agent and covering such
matters as the Administrative Agent shall reasonably request.

(c) The Administrative Agent shall have received in the case of each Loan Party
each of the items referred to in clauses (i), (ii), (iii) and (iv) below:

(i) a copy of the certificate or articles of incorporation, certificate of
limited partnership or certificate of formation, including all amendments
thereto, of each Loan Party, (A) in the case of a corporation, certified as of a
recent date by the Secretary of State (or other similar official) of the
jurisdiction of its organization, and a certificate as to the good standing (to
the extent such concept or a similar concept exists under the laws of such
jurisdiction) of each such Loan Party as of a recent date from such Secretary of
State (or other similar official) or (B) in the case of a partnership or limited
liability company, certified by the Secretary or Assistant Secretary of each
such Loan Party;

 

- 72 -



--------------------------------------------------------------------------------

(ii) a certificate of the Secretary or Assistant Secretary or similar officer of
each Loan Party dated the Closing Date and certifying;

(A) that attached thereto is a true and complete copy of the by-laws (or
partnership agreement, limited liability company agreement or other equivalent
governing documents) of such Loan Party as in effect on the Closing Date and at
all times since a date prior to the date of the resolutions described in clause
(B) below;

(B) that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors (or equivalent governing body) of such Loan
Party (or its managing general partner or managing member) authorizing the
execution, delivery and performance of the Loan Documents to which such person
is a party and, in the case of the Borrower, the borrowings hereunder, and that
such resolutions have not been modified, rescinded or amended and are in full
force and effect on the Closing Date;

(C) that the certificate or articles of incorporation, certificate of limited
partnership or certificate of formation of such Loan Party has not been amended
since the date of the last amendment thereto disclosed pursuant to clause
(i) above;

(D) as to the incumbency and specimen signature of each officer executing any
Loan Document or any other document delivered in connection herewith on behalf
of such Loan Party; and

(E) as to the absence of any pending proceeding for the dissolution or
liquidation of such Loan Party or, to the knowledge of such person, threatening
the existence of such Loan Party;

(iii) a certificate of a director or another officer as to the incumbency and
specimen signature of the Secretary or Assistant Secretary or similar officer
executing the certificate pursuant to clause (ii) above; and

(iv) such other documents as the Administrative Agent or the Lenders on the
Closing Date may reasonably request (including without limitation, tax
identification numbers and addresses).

(d) The elements of the Collateral and Guarantee Requirement required to be
satisfied on the Closing Date shall have been satisfied (other than in the case
of any security interest in the intended Collateral or any deliverable related
to the perfection of security interests in the intended Collateral (other than
(i) any Collateral the security interest in which may be perfected by the filing
of a UCC financing statement, or the delivery of stock certificates, (ii) the
security agreement giving rise to the security interest therein and
(iii) results of recent lien searches in each relevant jurisdiction with respect
to the Loan Parties and their Subsidiaries, and such search results shall reveal
no liens on any assets of the Companies and their subsidiaries except for
Permitted Liens and liens to be discharged on or prior to the Closing Date
pursuant to documentation reasonably satisfactory to the Administrative Agent)
that is not provided on the Closing Date after the Borrower’s use of
commercially reasonable efforts to do so, which such security interest or
deliverable shall be delivered within the time periods specified with respect
thereto in Schedule 5.02(d)), and the Administrative Agent shall have received a
completed Perfection Certificate dated the Closing Date and signed by a
Responsible Officer of the Borrower,

 

- 73 -



--------------------------------------------------------------------------------

together with all attachments contemplated thereby, and the results of a search
of the Uniform Commercial Code (or equivalent) filings made with respect to the
Loan Parties in the jurisdictions contemplated by the Perfection Certificate and
copies of the financing statements (or similar documents) disclosed by such
search and evidence reasonably satisfactory to the Administrative Agent that the
Liens indicated by such financing statements (or similar documents) are
Permitted Liens or have been released.

(e) The Lenders shall have received a solvency certificate substantially in the
form of Exhibit B and signed by the Chief Financial Officer of the Borrower.

(f) The ABL Credit Agreement shall be in full force and effect.

(g) The Existing Notes shall have been redeemed, repurchased or satisfied and
discharged.

(h) The Lenders shall have received the financial information referred to in
Section 4.05.

(i) On the Closing Date, after giving effect to the Transactions and the other
transactions contemplated hereby, (x) Holdings shall have outstanding no
Indebtedness and the Borrower and its Subsidiaries shall have outstanding no
Indebtedness other than (i) the Loans and other extensions of credit under this
Agreement, (ii) the extensions of credit under the ABL Credit Agreement and
(iii) other Indebtedness permitted pursuant to Section 7.01.

(j) Since December 31, 2011 there has been no event, development or circumstance
that, individually or in the aggregate, has, had or would reasonably be expected
to have a Material Adverse Effect.

(k) All fees and expenses due and payable on or prior to the Closing Date,
pursuant to the Engagement Letter or as may otherwise be agreed between the
Company, the Lead Arrangers, the Joint Bookrunners and the Co-Managers shall
have been paid (which amounts, at the option of the Company, may be offset
against the proceeds of the Facility), including, to the extent invoiced,
reimbursement or payment of all reasonable out of pocket expenses (including
reasonable fees, charges and disbursements of Fried, Frank, Harris, Shriver &
Jacobson LLP) required to be reimbursed or paid by the Loan Parties hereunder or
under any Loan Document.

(l) The Administrative Agent shall have received all insurance certificates
satisfying the requirements of Section 6.02 of this Agreement. The
Administrative Agent shall have received all documentation and other information
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation, the
USA PATRIOT Act to the extent requested not less than five Business Days prior
to the Closing Date.

(m) [Reserved]

(n) The Term B Facility shall have received a debt rating from each of Moody’s
and S&P.

For purposes of determining compliance with the conditions specified in this
Section 5.02, each Lender shall be deemed to have consented to, approved or
accepted or to be satisfied with each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to
the Lenders unless an officer of the Administrative Agent responsible for the
transactions contemplated by the Loan Documents shall have received notice from
such Lender prior to the Closing Date specifying its objection thereto and such
Lender shall not have made available to the Administrative Agent such Lender’s
ratable portion of the initial Borrowing.

 

- 74 -



--------------------------------------------------------------------------------

ARTICLE VI

AFFIRMATIVE COVENANTS

The Borrower covenants and agrees with each Lender that unless and until all
Term Credit Obligations arising under the Loan Documents (other than contingent
obligations for unasserted claims) shall have been repaid, unless the Required
Lenders shall otherwise consent in writing, the Borrower will, and will cause
each of the Material Subsidiaries to:

Section 6.01 Existence; Businesses and Properties. (a) Do or cause to be done
all things necessary to preserve, renew and keep in full force and effect its
legal existence, except, in the case of a Subsidiary of the Borrower, where the
failure to do so would not reasonably be expected to have a Material Adverse
Effect, and except as otherwise expressly permitted under Section 7.05, and
except for the liquidation or dissolution of Subsidiaries if the assets of such
Subsidiaries, to the extent they exceed estimated liabilities, are acquired by
the Borrower or a Wholly Owned Subsidiary of the Borrower in such liquidation or
dissolution; provided, that Subsidiary Loan Parties may not be liquidated into
Subsidiaries that are not Loan Parties and Domestic Subsidiaries may not be
liquidated into Foreign Subsidiaries.

(b) Except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect, do or cause to be done all things necessary to
(i) lawfully obtain, preserve, renew, extend and keep in full force and effect
the permits, franchises, authorizations, patents, trademarks, service marks,
trade names, copyrights, licenses and rights with respect thereto necessary to
the normal conduct of its business and (ii) at all times maintain and preserve
all property necessary to the normal conduct of its business and keep such
property in good repair, working order and condition and from time to time make,
or cause to be made, all needful and proper repairs, renewals, additions,
improvements and replacements thereto necessary in order that the business
carried on in connection therewith, if any, may be properly conducted at all
times (in each case except as expressly permitted by this Agreement).

Section 6.02 Insurance. (a) Maintain, with financially sound and reputable
insurance companies, insurance in such amounts and against such risks as are
customarily maintained by similarly situated companies engaged in the same or
similar businesses operating in the same or similar locations and cause, subject
to the time periods set forth in clause (ix) of the definition of “Collateral
and Guarantee Requirement” or Schedule 5.02(d), if applicable, the
Administrative Agent to be listed as a co-loss payee on property and casualty
policies and as an additional insured on liability policies.

(b) With respect to any Mortgaged Properties, if at any time the area in which
the Premises (as defined in the Mortgages) are located is designated a “flood
hazard area” in any Flood Insurance Rate Map published by the Federal Emergency
Management Agency (or any successor agency), maintain, subject to the time
periods set forth in clause (vii) of the definition of “Collateral and Guarantee
Requirement” to the extent commercially reasonably available, flood insurance in
amounts no less than that maintained by the Borrower and the Material
Subsidiaries as of the Closing Date or in such other total amount as the
Administrative Agent may from time to time reasonably require, and otherwise
comply with the National Flood Insurance Program as set forth in the Flood
Disaster Protection Act of 1973, as it may be amended from time to time.

 

- 75 -



--------------------------------------------------------------------------------

(c) In connection with the covenants set forth in this Section 6.02, it is
understood and agreed that:

(i) none of the Administrative Agent, the Lenders and their respective agents or
employees shall be liable for any loss or damage insured by the insurance
policies required to be maintained under this Section 6.02, it being understood
that (A) the Loan Parties shall look solely to their insurance companies or any
other parties other than the aforesaid parties for the recovery of such loss or
damage and (B) such insurance companies shall have no rights of subrogation
against the Administrative Agent, the Lenders or their agents or employees. If,
however, the insurance policies, as a matter of the internal policy of such
insurer, do not provide waiver of subrogation rights against such parties, as
required above, then each of Holdings and the Borrower, on behalf of itself and
behalf of each of its subsidiaries, hereby agrees, to the extent permitted by
law, to waive, and further agrees to cause each of their Subsidiaries to waive,
its right of recovery, if any, against the Administrative Agent, the Lenders and
their agents and employees; and

(ii) the designation of any form, type or amount of insurance coverage by the
Administrative Agent under this Section 6.02 shall in no event be deemed a
representation, warranty or advice by the Administrative Agent or the Lenders
that such insurance is adequate for the purposes of the business of Holdings,
the Borrower and its Subsidiaries or the protection of their properties.

Section 6.03 Taxes. Pay and discharge promptly when due all material Taxes
imposed upon it or upon its income or profits or in respect of its property,
before the same shall become delinquent or in default, as well as all lawful
claims which, if unpaid, might give rise to a Lien (other than a Permitted Lien)
upon such properties or any part thereof; provided, however, that such payment
and discharge shall not be required with respect to any such Tax or claim so
long as the validity or amount thereof shall be contested in good faith by
appropriate proceedings, and Holdings, the Borrower or the affected Subsidiary,
as applicable, shall have set aside on its books reserves in accordance with
GAAP with respect thereto.

Section 6.04 Financial Statements, Reports, etc. Furnish to the Administrative
Agent (which will promptly furnish such information to the Lenders):

(a) Within 95 days after the end of each fiscal year, a consolidated balance
sheet and related statements of operations, cash flows and owners’ equity
showing the financial position of the Borrower and its Subsidiaries as of the
close of such fiscal year and the consolidated results of its operations during
such year and setting forth in comparative form the corresponding figures for
the prior fiscal year, which consolidated balance sheet and related statements
of operations, cash flows and owners’ equity shall be audited by independent
public accountants of recognized national standing and accompanied by an opinion
of such accountants (which opinion shall not be qualified as to scope of audit
or as to the status of the Borrower or any Material Subsidiary as a going
concern) to the effect that such consolidated financial statements fairly
present, in all material respects, the financial position and results of
operations of the Borrower and its Subsidiaries on a consolidated basis in
accordance with GAAP (it being understood that the delivery by the Borrower of
annual reports on Form 10-K of the Borrower and its consolidated Subsidiaries
shall satisfy the requirements of this Section 6.04(a) to the extent such annual
reports include the information specified herein);

(b) within 50 days after the end of each of the first three fiscal quarters of
each fiscal year beginning with the fiscal quarter ending March 31, 2013, (i) a
consolidated balance sheet and related statements of operations and cash flows
showing the financial position of the Borrower and its

 

- 76 -



--------------------------------------------------------------------------------

Subsidiaries as of the close of such fiscal quarter and the consolidated results
of its operations during such fiscal quarter and the then elapsed portion of the
fiscal year and setting forth in comparative form the corresponding figures for
the corresponding periods of the prior fiscal year, and (ii) management’s
discussion and analysis of significant operational and financial developments
during such quarterly period, all of which shall be in reasonable detail and
which consolidated balance sheet and related statements of operations and cash
flows shall be certified by a Financial Officer of the Borrower on behalf of the
Borrower as fairly presenting, in all material respects, the financial position
and results of operations of the Borrower and its Subsidiaries on a consolidated
basis in accordance with GAAP (subject to normal year-end audit adjustments and
the absence of footnotes) (it being understood that the delivery by the Borrower
of quarterly reports on Form 10-Q of the Borrower and its consolidated
Subsidiaries shall satisfy the requirements of this Section 6.04(b) to the
extent such quarterly reports include the information specified herein);

(c) (x) concurrently with any delivery of financial statements under paragraphs
(a) or (b) above, (i) a certificate of a Financial Officer of the Borrower
(A) certifying that no Event of Default or Default has occurred or, if such an
Event of Default or Default has occurred, specifying the nature and extent
thereof and any corrective action taken or proposed to be taken with respect
thereto, (B) setting forth computations in reasonable detail satisfactory to the
Administrative Agent of the Total Net Senior Secured Leverage Ratio,
(C) certifying a list of names of all Immaterial Subsidiaries, that each
Subsidiary set forth on such list individually qualifies as an Immaterial
Subsidiary and that all such Subsidiaries in the aggregate do not exceed the
limitation set forth in clause (ii) of the definition of the term Immaterial
Subsidiary, (D) certifying a list of names of all Unrestricted Subsidiaries,
that each Subsidiary set forth on such list individually qualifies as an
Unrestricted Subsidiary, and (E) setting forth (1) the aggregate amount of
Permitted Loan Purchases made during the fiscal period then ended and (2) the
aggregate amount of Term Loans purchased and cancelled by the Borrower as of the
date of such certificate and (ii) a certificate of a Financial Officer of the
Borrower (A) certifying that no Event of Default or Default has occurred or, if
such an Event of Default or Default has occurred, specifying the nature and
extent thereof and any corrective action taken or proposed to be taken with
respect thereto, (B) certifying a list of names of all Immaterial Subsidiaries,
that each Subsidiary set forth on such list individually qualifies as an
Immaterial Subsidiary and that all such Subsidiaries in the aggregate do not
exceed the limitation set forth in clause (ii) of the definition of the term
Immaterial Subsidiary, (C) certifying a list of names of all Unrestricted
Subsidiaries, that each Subsidiary set forth on such list individually qualifies
as an Unrestricted Subsidiary, and (D) setting forth (1) the aggregate amount of
Permitted Loan Purchases made during the fiscal period then ended and (2) the
aggregate amount of Term Loans purchased and cancelled by the Borrower as of the
date of such certificate, and (y) concurrently with any delivery of financial
statements under paragraph (a) above, if the accounting firm is not restricted
from providing such a certificate by the policies of its national office, a
certificate of the accounting firm opining on or certifying such statements
stating whether they obtained knowledge during the course of their examination
of such statements of any Default or Event of Default (which certificate may be
limited to accounting matters and disclaim responsibility for legal
interpretations);

(d) promptly after the same become publicly available, copies of all periodic
and other publicly available reports, proxy statements and, to the extent
requested by the Administrative Agent, other materials filed by any Parent
Entity, Holdings, the Borrower or any of its Subsidiaries with the SEC, or
distributed to its stockholders generally, as applicable; provided, however,
that such reports, proxy statements, filings and other materials required to be
delivered pursuant to this clause (d) shall be deemed delivered for purposes of
this Agreement when posted to the website of any Parent Entity, Holdings or the
Borrower;

 

- 77 -



--------------------------------------------------------------------------------

(e) within 95 days after the beginning of each fiscal year, a reasonably
detailed consolidated annual budget for such fiscal year (including a projected
consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
the following fiscal year, and the related consolidated statements of projected
cash flow and projected income), including a description of underlying
assumptions with respect thereto (collectively, the “Budget”), which Budget
shall in each case be accompanied by the statement of a Financial Officer of the
Borrower to the effect that the Budget is based on assumptions believed by such
Financial Officer to be reasonable as of the date of delivery thereof;

(f) upon the reasonable request of the Administrative Agent, an updated
Perfection Certificate (or, to the extent such request relates to specified
information contained in the Perfection Certificate, such information)
reflecting all changes since the date of the information most recently received
pursuant to this paragraph (f) or Section 6.10(f);

(g) (i) promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of Holdings, the Borrower
or any of its Subsidiaries, or compliance with the terms of any Loan Document,
or such consolidating financial statements as in each case the Administrative
Agent may reasonably request (for itself or on behalf of any Lender) and
(ii) prior written notice in the event that the Borrower changes its fiscal year
end;

(h) in the event that (i) Holdings or any Parent Entity, as the case may be, is
not engaged in any business or activity, and does not own any assets or have
other liabilities, other than those incidental to its ownership directly or
indirectly of the capital stock of the Borrower and the incurrence of
Indebtedness for borrowed money (and, without limitation on the foregoing, does
not have any subsidiaries other than the Borrower and the Borrower’s
Subsidiaries and any direct or indirect parent companies of the Borrower that
are not engaged in any other business or activity and do not hold any other
assets or have any liabilities except as indicated above) or (ii) in connection
with any reporting requirements described in paragraphs (a) and (b) of this
Section 6.04 the Borrower delivers consolidating financial information that
explains, at a level of detail reasonably acceptable to the Administrative
Agent, the differences between the information relating to Holdings or such
Parent Entity and their Subsidiaries other than the Borrower and its
Subsidiaries, on the one hand, and the information relating to the Borrower and
its Subsidiaries on a standalone basis, on the other hand, then such
consolidated reporting at such Parent Entity’s level in a manner consistent with
that described in paragraphs (a) and (b) of this Section 6.04 for the Borrower
will satisfy the requirements of such paragraphs;

(i) promptly upon request by the Administrative Agent, copies of: (i) each
Schedule B (Actuarial Information) to the most recent annual report (Form 5500
Series) filed with the Internal Revenue Service with respect to a Plan; (ii) the
most recent actuarial valuation report for any Plan; (iii) all notices received
from a Multiemployer Plan sponsor, a plan administrator or any governmental
agency, or provided to any Multiemployer Plan by Holdings, the Borrower, a
Subsidiary or any ERISA Affiliate, concerning an ERISA Event; and (iv) such
other documents or governmental reports or filings relating to any Plan or
Multiemployer Plan as the Administrative Agent shall reasonably request; and

(j) promptly upon Holdings, Borrower or Subsidiaries becoming aware of any fact
or condition which would reasonably be expected to result in an ERISA Event,
Borrower shall deliver to Administrative Agent a summary of such facts and
circumstances and any action it or Holdings or Subsidiaries intend to take
regarding such facts or conditions.

Section 6.05 Litigation and Other Notices. Furnish to the Administrative Agent
(which will promptly thereafter furnish to the Lenders) written notice of the
following promptly after any Responsible Officer of Holdings or the Borrower
obtains actual knowledge thereof:

(i) any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) proposed to be taken with respect thereto;

 

- 78 -



--------------------------------------------------------------------------------

(ii) the filing or commencement of, or any written threat or notice of intention
of any person to file or commence, any action, suit or proceeding, whether at
law or in equity or by or before any Governmental Authority or in arbitration,
against Holdings, the Borrower or any of its Subsidiaries as to which an adverse
determination is reasonably probable and which, if adversely determined, would
reasonably be expected to have a Material Adverse Effect;

(iii) any other development specific to Holdings, the Borrower or any of its
Subsidiaries that is not a matter of general public knowledge and that has had,
or would reasonably be expected to have, a Material Adverse Effect; and

(iv) the development of any ERISA Event that, together with all other ERISA
Events that have developed or occurred, would reasonably be expected to have a
Material Adverse Effect.

Section 6.06 Compliance with Laws. Comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property, except
where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect; provided, that
this Section 6.06 shall not apply to Environmental Laws, which are the subject
of Section 6.09, or to laws related to Taxes, which are the subject of
Section 6.03.

Section 6.07 Maintaining Records; Access to Properties and Inspections. Maintain
all financial records in accordance with GAAP and permit any persons designated
by the Administrative Agent or, upon the occurrence and during the continuance
of an Event of Default, any Lender to visit and inspect the financial records
and the properties of Holdings, the Borrower or any of its Subsidiaries at
reasonable times, upon reasonable prior notice to Holdings or the Borrower, and
as often as reasonably requested and to make extracts from and copies of such
financial records, and permit any persons designated by the Administrative Agent
or, upon the occurrence and during the continuance of an Event of Default, any
Lender upon reasonable prior notice to Holdings or the Borrower to discuss the
affairs, finances and condition of Holdings, the Borrower or any of its
Subsidiaries with the officers thereof and independent accountants therefor
(subject to reasonable requirements of confidentiality, including requirements
imposed by law or by contract).

Section 6.08 Use of Proceeds. Use the proceeds of the Term B Loans (a) to redeem
or repurchase all of the Existing Notes, (b) to make a prepayment in respect of
ABL Loans, (c) to pay the Transaction Expenses and (d) for general corporate
purposes, including working capital.

Section 6.09 Compliance with Environmental Laws. Comply, and make reasonable
efforts to cause all lessees and other persons occupying its properties to
comply, with all Environmental Laws applicable to its operations and properties;
and obtain and renew all material authorizations and permits required pursuant
to Environmental Law for its operations and properties, in each case in
accordance with Environmental Laws, except, in each case with respect to this
Section 6.09, to the extent the failure to do so would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

Section 6.10 Further Assurances; Additional Security. (a) Execute any and all
further documents, financing statements, agreements and instruments, and take
all such further actions (including the filing and recording of financing
statements, fixture filings, Mortgages and other documents and recordings of
Liens in stock registries), that may be required under any applicable law, or
that the Collateral Agent may reasonably request, to satisfy the Collateral and
Guarantee Requirement and to cause the Collateral and Guarantee Requirement to
be and remain satisfied, all at the expense of the Loan Parties and provide to
the Collateral Agent, from time to time upon reasonable request, evidence
reasonably satisfactory to the Collateral Agent as to the perfection and
priority of the Liens created or intended to be created by the Security
Documents.

 

- 79 -



--------------------------------------------------------------------------------

(b) If any asset (including any Real Property (other than Real Property covered
by paragraph (c) below) or improvements thereto or any interest therein) that
has an individual fair market value (as determined in good faith by the
Borrower) in an amount greater than $5,000,000 is acquired by the Borrower or
any other Loan Party after the Closing Date or owned by an entity at the time it
becomes a Subsidiary Loan Party (in each case other than (x) assets constituting
Collateral under a Security Document that become subject to the Lien of such
Security Document upon acquisition thereof and (y) assets that are not required
to become subject to Liens in favor of the Collateral Agent pursuant to
Section 6.10(g) or the Security Documents) (i) notify the Collateral Agent
thereof, and (ii) cause such asset to be subjected to a Lien securing the Term
Credit Obligations (subject, as the case may be, to the Intercreditor Agreement
and Permitted Liens) and take, and cause the Subsidiary Loan Parties to take,
such actions as shall be necessary or reasonably requested by the Collateral
Agent to grant and perfect such Liens, (subject, as the case may be, to the
Intercreditor Agreement and Permitted Liens), including actions described in
paragraph (a) of this Section 6.10, all at the expense of the Loan Parties,
subject to paragraph (g) below.

(c) Promptly notify the Collateral Agent of the acquisition of, and grant and
cause each of the Subsidiary Loan Parties to grant to the Collateral Agent
security interests and mortgages in, such Real Property of the Borrower or any
such Subsidiary Loan Parties as are not covered by the original Mortgages, to
the extent acquired after the Closing Date and having a value at the time of
acquisition in excess of $5,000,000, and, to the extent requested by the
Collateral Agent, pursuant to documentation substantially in the form of the
Mortgages delivered to the Collateral Agent on the Closing Date or in such other
form as is reasonably satisfactory to the Collateral Agent (each, an “Additional
Mortgage”) and constituting valid and enforceable Liens subject to no other
Liens except Permitted Liens, at the time of perfection thereof, record or file,
and cause each such Subsidiary to record or file, the Additional Mortgage or
instruments related thereto in such manner and in such places as is required by
law to establish, perfect, preserve and protect the Liens in favor of the
Collateral Agent required to be granted pursuant to the Additional Mortgages and
pay, and cause each such Subsidiary to pay, in full, all Taxes, fees and other
charges payable in connection therewith, in each case subject to paragraph
(g) below. Unless otherwise waived by the Collateral Agent, with respect to each
such Additional Mortgage, the Borrower shall deliver to the Collateral Agent
(i) if such Real Property is an improved Real Property, prior to the execution
and delivery of such Additional Mortgage, (x)(1) address and other identifying
information with respect to such Real Property reasonably satisfactory to the
Collateral Agent and (2) if any improvements on such Mortgaged Property are
located within any area designated by the Director of the Federal Emergency
Management Agency as a “special flood hazard” area (as may be established by a
completed Federal Emergency Management Agency Standard Flood Hazard
Determination with respect to such Mortgaged Property), evidence of a flood
insurance policy (if such insurance is required by applicable Law and
commercially reasonably available) from a company and in an amount satisfactory
to the Collateral Agent for the applicable portion of the premises, naming the
Collateral Agent, for the benefit of the Lenders, as mortgagee or (y) a
certification from a registered engineer or land surveyor in a form reasonably
satisfactory to the Collateral Agent or other evidence reasonably satisfactory
to the Collateral Agent that none of the improvements on such Mortgaged Property
is located within any area designated by the Director of the Federal Emergency
Management Agency as a “special flood hazard” area and (ii) contemporaneously
therewith a title insurance policy and a copy of any survey obtained by the
Borrower with respect to each Real Property subject to an Additional Mortgage.

 

- 80 -



--------------------------------------------------------------------------------

(d) If any additional direct or indirect Subsidiary of the Borrower is formed or
acquired after the Closing Date (with any Subsidiary Redesignation resulting in
an Unrestricted Subsidiary becoming a Subsidiary being deemed to constitute the
acquisition of a Subsidiary), and if such Subsidiary is a Subsidiary Loan Party,
within ten Business Days after the date such Subsidiary is formed or acquired,
notify the Collateral Agent and the Lenders thereof and, within 20 Business Days
after the date such Subsidiary is formed or acquired or such longer period as
the Collateral Agent shall agree, cause the Collateral and Guarantee Requirement
to be satisfied with respect to such Subsidiary and with respect to any Equity
Interest in or Indebtedness of such Subsidiary owned by or on behalf of any Loan
Party, subject to paragraph (g) below.

(e) If any additional Foreign Subsidiary of the Borrower is formed or acquired
after the Closing Date (with any Subsidiary Redesignation resulting in an
Unrestricted Subsidiary becoming a Subsidiary being deemed to constitute the
acquisition of a Subsidiary), and if such Subsidiary is a “first tier” Foreign
Subsidiary, within five Business Days after the date such Foreign Subsidiary is
formed or acquired, notify the Collateral Agent and the Lenders thereof and,
within 20 Business Days after the date such Foreign Subsidiary is formed or
acquired or such longer period as the Collateral Agent shall agree, cause the
Collateral and Guarantee Requirement to be satisfied with respect to any Equity
Interest in such Foreign Subsidiary owned by or on behalf of any Loan Party,
subject to paragraph (g) below.

(f) (i) Furnish to the Collateral Agent prompt written notice of any change
(A) in any Loan Party’s corporate or organization name, (B) in any Loan Party’s
identity or organizational structure or (C) in any Loan Party’s organizational
identification number; provided, that the Borrower shall not effect or permit
any such change unless all filings have been made, or will have been made within
any statutory period, under the Uniform Commercial Code or otherwise that are
required in order for the Collateral Agent to continue at all times following
such change to have a valid, legal and perfected security interest in all the
Collateral for the benefit of the Secured Parties and (ii) promptly notify the
Collateral Agent if any material portion of the Collateral is damaged or
destroyed.

(g) The Collateral and Guarantee Requirement and the other provisions of this
Section 6.10 need not be satisfied with respect to (i) any Real Property held by
the Borrower or any of its Subsidiaries as a lessee under a lease or any Real
Property owned in fee that has an individual fair market value (as determined in
good faith by the Borrower) in an amount less than $3,500,000, (ii) any vehicle,
(iii) Exempt Deposit Accounts and securities accounts, (iv) any Equity Interests
issued or acquired after the Closing Date (other than Equity Interests in the
Borrower or, in the case of any person which is a Subsidiary, Equity Interests
in such person issued or acquired after such person became a Subsidiary) in
accordance with this Agreement if, and to the extent that, and for so long as
(A) such Equity Interests constitute less than 100% of all applicable Equity
Interests of such person and the person holding the remainder of such Equity
Interests are not Affiliates, (B) doing so would violate applicable law or a
contractual obligation binding on or with respect to such Equity Interests or
such Subsidiary and (C) with respect to such contractual obligations, such
obligation existed at the time of the acquisition thereof and was not created or
made binding on or with respect to such Equity Interests or such Subsidiary in
contemplation of or in connection with the acquisition of such Equity Interests
or Subsidiary, (v) any assets acquired after the Closing Date, to the extent
that, and for so long as, taking such actions would violate an enforceable
contractual obligation binding on such assets that existed at the time of the
acquisition thereof and was not created or made binding on such assets in
contemplation or in connection with the acquisition of such assets (except in
the case of assets acquired with Indebtedness permitted pursuant to
Section 7.01(i) that is secured by a Permitted Lien) or (vi) those assets as to
which the Collateral Agent shall reasonably determine that the costs of
obtaining or perfecting such a security interest are excessive in relation to
the value of the security to be afforded thereby.

(h) Within 90 days of the Closing Date (or such later date as may be agreed by
the Administrative Agent in its discretion), the Borrower shall execute and
deliver to the Collateral Agent a Deposit Account Control Agreement (or take
other arrangements to perfect liens in cash reasonably acceptable to the
Collateral Agent) with respect to each Deposit Account of the Borrower and the
Loan Parties in existence as of the Closing Date, other than any Exempt Deposit
Account.

 

- 81 -



--------------------------------------------------------------------------------

(i) Prior to any Loan Party establishing and funding a Deposit Account following
the Closing Date, the Borrower shall notify the Collateral Agent thereof and
execute and deliver to the Collateral Agent a Deposit Account Control Agreement
with respect to each such Deposit Account, other than any Exempt Deposit
Account.

(j) Following the Closing Date (and subject to the time period provided for in
Section 6.10(h)), the Loan Parties shall maintain effective Deposit Account
Control Agreements (or other arrangements to perfect liens in cash reasonably
acceptable to the Collateral Agent) with respect to each Deposit Account, other
than Exempt Deposit Accounts, of the Loan Parties, at all times unless and until
the Security Interest (as defined in the Collateral Agreement) with respect to
such Deposit Account is released in accordance with this Agreement.

Section 6.11 Rating. Exercise commercially reasonable efforts to maintain
ratings from each of Moody’s and S&P for the Term B Loans.

ARTICLE VII

NEGATIVE COVENANTS

The Borrower covenants and agrees with each Lender that unless and until all
Term Credit Obligations arising under the Loan Documents (other than contingent
obligations for unasserted claims) shall have been paid, unless the Required
Lenders shall otherwise consent in writing, the Borrower will not, and will not
permit any of the Material Subsidiaries to:

Section 7.01 Indebtedness. Incur, create, assume or permit to exist any
Indebtedness, except:

(a) Indebtedness existing on the Closing Date and set forth on Schedule 7.01 and
any Permitted Refinancing Indebtedness incurred to Refinance such Indebtedness
(other than intercompany indebtedness Refinanced with Indebtedness owed to a
person not affiliated with the Borrower or any Subsidiary);

(b) Indebtedness (i) created hereunder and under the other Loan Documents and
any Permitted Refinancing Indebtedness incurred to Refinance such Indebtedness
and (ii) under revolving credit facilities, including the ABL Finance Documents,
so long as the aggregate amount of the commitments of all applicable lenders to
make revolving loans under such revolving credit facilities does not to exceed
the greater of (A) $750,000,000 and (B) the sum of (x) 85% of the net book value
of the inventory of the Borrower and its Subsidiaries and (y) 90% of the net
book value of the accounts receivable of the Borrower and its Subsidiaries (in
each case, determined by the most recent Borrowing Base Certificate (as defined
in the ABL Credit Agreement) delivered pursuant to the ABL Credit Agreement);

(c) obligations (contingent or otherwise) arising under a Swap Contract if such
obligations are (or were) entered into by such person in the ordinary course of
business for the purpose of directly mitigating risks associated with
fluctuations in interest rates, commodity prices or foreign exchange rates (or
to allow any customer to do so);

 

- 82 -



--------------------------------------------------------------------------------

(d) Indebtedness owed to (including obligations in respect of letters of credit
or bank guarantees or similar instruments for the benefit of) any person
providing workers’ compensation, health, disability or other employee benefits
or property, casualty or liability insurance to the Borrower or any Subsidiary,
pursuant to reimbursement or indemnification obligations to such person, in each
case in the ordinary course of business; provided, that upon the incurrence of
Indebtedness with respect to reimbursement obligations regarding workers’
compensation claims, such obligations are reimbursed not later than 30 days
following such incurrence;

(e) Indebtedness of the Borrower to Holdings or any Subsidiary and of any
Subsidiary to Holdings, the Borrower or any other Subsidiary; provided, that,
except in respect of intercompany current liabilities incurred in the ordinary
course of business in connection with the cash management operations among
Holdings and its subsidiaries, (i) Indebtedness of any Subsidiary that is not a
Subsidiary Loan Party owing to the Loan Parties shall be subject to
Section 7.04(b) and (ii) Indebtedness of the Borrower to Holdings or any
Subsidiary and Indebtedness of any other Loan Party to Holdings or any
Subsidiary that is not a Subsidiary Loan Party shall be subordinated to the Term
Credit Obligations on terms reasonably satisfactory to the Administrative Agent;

(f) Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds and completion guarantees and similar obligations, in each case
provided in the ordinary course of business, including those incurred to secure
health, safety and environmental obligations in the ordinary course of business;

(g) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business or other cash management services in
the ordinary course of business; provided, that (x) such Indebtedness (other
than credit or purchase cards) is extinguished within ten Business Days of
notification to the Borrower of its incurrence and (y) such Indebtedness in
respect of credit or purchase cards is extinguished within 60 days from its
incurrence;

(h) (i) Indebtedness or Disqualified Stock of (A) the Borrower or any of its
Subsidiaries incurred to finance a Permitted Business Acquisition or (B) persons
that are acquired by the Borrower or any of its Subsidiaries or merged with or
into the Borrower or any of its Subsidiaries in connection with a Permitted
Business Acquisition and otherwise in accordance with the terms hereof;
provided, however, after giving effect to such Permitted Business Acquisition or
the incurrence of Indebtedness or Disqualified Stock in respect thereof, the
Fixed Charge Coverage Ratio, on a Pro Forma Basis, (1) shall be no less than
2.00 to 1.00 or (2) shall be at least equal to the Fixed Charge Coverage Ratio
immediately prior to the Permitted Business Acquisition or the incurrence of
Indebtedness or Disqualified Stock in respect thereof and (ii) Permitted
Refinancing Indebtedness in respect of the foregoing;

(i) Capital Lease Obligations, mortgage financings and purchase money
Indebtedness incurred by the Borrower or any Subsidiary prior to or within 270
days after the acquisition, lease, construction, repair, replacement or
improvement of the respective property (real or personal, and whether through
the direct purchase of property or the Equity Interests of any person owning
such property) permitted under this Agreement in order to finance such
acquisition, lease, construction, repair, replacement or improvement, and any
Permitted Refinancing Indebtedness in respect thereof, in an aggregate principal
amount that at the time of, and after giving effect to, the incurrence thereof,
together with the Remaining Present Value of outstanding leases permitted under
Section 7.03, would not exceed the greater of $50,000,000 and 5.0% of
Consolidated Total Assets as of the end of the fiscal quarter immediately prior
to the date of such incurrence for which financial statements have been
delivered pursuant to Section 4.05 or 6.04, as applicable;

 

- 83 -



--------------------------------------------------------------------------------

(j) Capital Lease Obligations incurred by the Borrower or any Subsidiary in
respect of any Sale and Lease Back Transaction that is permitted under
Section 7.03 and any Permitted Refinancing Indebtedness in respect thereof;

(k) other Indebtedness of the Borrower or any Subsidiary, in an aggregate
principal amount outstanding that at the time of, and after giving effect to,
the incurrence thereof, would not exceed the greater of $75,000,000 and 7.5% of
Consolidated Total Assets as of the end of the fiscal quarter immediately prior
to the date of such incurrence for which financial statements have been
delivered pursuant to Section 4.05 or 6.04, as applicable;

(l) Indebtedness of the Borrower pursuant to the Ultimate Parent Loan Agreement,
as amended from time to time in a manner reasonably satisfactory to the
Administrative Agent, in an aggregate principal amount equal to amounts
outstanding on the Closing Date and additional in kind or other non-cash
interest expense in respect thereof;

(m) Guarantees (i) by the Borrower or any Subsidiary Loan Party of any
Indebtedness of the Borrower or any Subsidiary Loan Party permitted to be
incurred under this Agreement, (ii) by the Borrower or any Subsidiary Loan Party
of Indebtedness otherwise permitted hereunder of Holdings or any Subsidiary that
is not a Subsidiary Loan Party to the extent such Guarantees are permitted by
Section 7.04 (other than Section 7.04(w)), (iii) by any Subsidiary that is not a
Loan Party of Indebtedness of another Subsidiary that is not a Loan Party and
(iv) by the Borrower or any Subsidiary Loan Party of Indebtedness of
Subsidiaries that are not Subsidiary Loan Parties incurred for working capital
purposes in the ordinary course of business on ordinary course of business terms
so long as such Indebtedness is permitted to be incurred under Section 7.01(s)
to the extent such Guarantees are permitted by Section 7.04 (other than
Section 7.04(w)); provided, that Guarantees by the Borrower or any Subsidiary
Loan Party under this Section 7.01(m) of any other Indebtedness of a person that
is subordinated to other Indebtedness of such person shall be expressly
subordinated to the Term Credit Obligations;

(n) Indebtedness arising from agreements of the Borrower or any Subsidiary
providing for indemnification, adjustment of purchase or acquisition price or
similar obligations, in each case, incurred or assumed in connection with the
Transactions and any Permitted Business Acquisition or the disposition of any
business, assets or a Subsidiary not prohibited by this Agreement, other than
Guarantees of Indebtedness incurred by any person acquiring all or any portion
of such business, assets or a Subsidiary for the purpose of financing such
acquisition;

(o) Indebtedness in respect of letters of credit, bank guarantees, warehouse
receipts or similar instruments issued to support performance obligations and
trade letters of credit (other than obligations in respect of other
Indebtedness) in the ordinary course of business;

(p) Indebtedness supported by Letters of Credit (as defined in the ABL Credit
Agreement) in principal amount not in excess of the stated amount of such
Letters of Credit;

(q) Indebtedness consisting of (i) the financing of insurance premiums or
(ii) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(r) (i) other Indebtedness incurred by the Borrower or any Subsidiary Loan
Party, other than Indebtedness constituting Swap Obligations; provided, that
(A) at the time of the incurrence of such Indebtedness and after giving effect
thereto, no Default or Event of Default shall have occurred and be continuing or
would result therefrom, (B) immediately after giving effect to the issuance,
incurrence or assumption of such Indebtedness that is unsecured, the Fixed
Charge Coverage Ratio, on a Pro Forma Basis, shall be no less than 2.00 to 1.00
and (C) in the case of any such Indebtedness that is secured,

 

- 84 -



--------------------------------------------------------------------------------

immediately after giving effect to the issuance, incurrence or assumption of
such Indebtedness, the Borrower shall, on a Pro Forma Basis, (x) if such
Indebtedness is secured on a first lien basis and pari passu with the Term
Credit Obligations, have a Total Net Senior Secured Leverage Ratio of no greater
than 4.00 to 1.00 or (y) if such secured Indebtedness by its terms is
subordinated in lien priority to the Term Credit Obligations, have a Fixed
Charge Coverage Ratio of no less than 2.00 to 1.00 and (ii) Permitted
Refinancing Indebtedness in respect thereof; provided, that, at the time of the
incurrence of such Permitted Refinancing Indebtedness and after giving effect
thereto, no Default or Event of Default shall have occurred and be continuing or
would result therefrom;

(s) Indebtedness of Subsidiaries that are not Subsidiary Loan Parties; provided
that the aggregate amount of Indebtedness incurred under this clause (s), when
aggregated with all other Indebtedness incurred and outstanding pursuant to this
clause (s), shall not exceed the greater of $50,000,000 and 5.0% of Consolidated
Total Assets as of the end of the fiscal quarter immediately prior to the date
of such incurrence for which financial statements have been delivered pursuant
to Section 4.05 or 6.04, as applicable;

(t) unsecured Indebtedness in respect of obligations of the Borrower or any
Subsidiary to pay the deferred purchase price of goods or services or progress
payments in connection with such goods and services; provided, that such
obligations are incurred in connection with open accounts extended by suppliers
on customary trade terms (which require that all such payments be made within 90
days after the incurrence of the related obligations) in the ordinary course of
business and not in connection with the borrowing of money or any Swap
Contracts;

(u) Indebtedness representing deferred compensation to employees and directors
of the Borrower or any Subsidiary incurred in the ordinary course of business;

(v) Indebtedness in connection with Permitted Receivables Financings, provided
that proceeds thereof are applied in accordance with Section 2.08(c);

(w) [Reserved];

(x) Indebtedness incurred on behalf of, or representing Guarantees of
Indebtedness of, joint ventures of the Borrower or any Subsidiary not in excess,
at any one time outstanding, of the greater of $25,000,000 or 2.5% of
Consolidated Total Assets as of the end of the fiscal quarter immediately prior
to the date of such incurrence for which financial statements have been
delivered pursuant to Section 4.05 or 6.04, as applicable;

(y) Indebtedness issued by the Borrower or any Subsidiary to current or former
officers, directors and employees, their respective estates, spouses or former
spouses to finance the purchase or redemption of Equity Interests of Holdings or
any Parent Entity permitted by Section 7.06;

(z) Indebtedness consisting of obligations of the Borrower or any Subsidiary
under deferred compensation or other similar arrangements incurred by such
person in connection with Permitted Business Acquisitions or any other
Investment permitted hereunder;

(aa) all premiums (if any), interest (including post petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in paragraphs (a) through (z) above.

Section 7.02 Liens. Create, incur, assume or permit to exist any Lien on any
property or assets (including stock or other securities of any person, including
the Borrower and any Subsidiary) at the time owned by it or on any income or
revenues or rights in respect of any thereof, except the following
(collectively, “Permitted Liens”):

 

- 85 -



--------------------------------------------------------------------------------

(a) Liens on property or assets of the Borrower and its Subsidiaries existing on
the Closing Date and set forth on Schedule 7.02(a) or, to the extent not listed
in such Schedule, where such property or assets have a fair market value (as
determined in good faith by the Borrower) that does not exceed $10,000,000 in
the aggregate, and any modifications, replacements, renewals or extensions
thereof; provided, that such Liens shall secure only those obligations that they
secure on the Closing Date (and any Permitted Refinancing Indebtedness in
respect of such obligations permitted by Section 7.01(a)) and shall not
subsequently apply to any other property or assets of the Borrower or any
Subsidiary other than (A) after-acquired property that is affixed or
incorporated into the property covered by such Lien, and (B) proceeds and
products thereof;

(b) (i) Liens created under the Loan Documents (including, without limitation,
Liens created under the Security Documents securing obligations under Secured
Hedge Agreements and obligations permitted under Section 7.01(c)) or permitted
in respect of any Mortgaged Property by the terms of the applicable Mortgage and
(ii) Liens securing Indebtedness incurred pursuant to Section 7.01(b)(ii)
(including Liens securing obligations in respect of Swap Contracts and Cash
Management Agreements secured under the documents governing such Indebtedness
and otherwise permitted to be incurred hereunder), which Liens are subject to
the Intercreditor Agreement or another intercreditor agreement substantially
consistent with and no less favorable to the Lenders in any material respect
than the Intercreditor Agreement;

(c) Liens on any property or asset of the Borrower or any Subsidiary securing
Indebtedness permitted under Section 7.01(h)(ii) or Permitted Refinancing
Indebtedness in respect thereof; provided, that such Lien (i) does not apply to
any other property or assets of the Borrower or any of its Subsidiaries not
securing such Indebtedness at the date of the acquisition of such property or
asset (other than after acquired property subjected to a Lien securing
Indebtedness and other obligations incurred prior to such date and which
Indebtedness and other obligations are permitted hereunder that require a pledge
of after acquired property, it being understood that such requirement shall not
be permitted to apply to any property to which such requirement would not have
applied but for such acquisition), (ii) such Lien is not created in
contemplation of or in connection with such acquisition and (iii) in the case of
a Lien securing Permitted Refinancing Indebtedness, subject to compliance with
clause (v) of the definition of the term “Permitted Refinancing Indebtedness”;

(d) Liens for Taxes, assessments or other governmental charges or levies not yet
due or that are being contested in compliance with Section 6.03;

(e) Liens imposed by law, such as landlord’s, carriers’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s, construction or other like Liens arising
in the ordinary course of business and securing obligations that are not overdue
by more than 30 days or that are being contested in good faith by appropriate
proceedings and in respect of which, if applicable, the Borrower or any
Subsidiary shall have set aside on its books reserves in accordance with GAAP;

(f) (i) pledges and deposits and other Liens made in the ordinary course of
business in compliance with the Federal Employers Liability Act or any other
workers’ compensation, unemployment insurance and other social security laws or
regulations and deposits securing liability to insurance carriers under
insurance or self insurance arrangements in respect of such obligations and
(ii) pledges and deposits and other Liens securing liability for reimbursement
or indemnification obligations of (including obligations in respect of letters
of credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance to the Borrower or any Subsidiary;

 

- 86 -



--------------------------------------------------------------------------------

(g) deposits and other customary Liens to secure the performance of bids, trade
contracts (other than for Indebtedness), leases (other than Capital Lease
Obligations), statutory and regulatory obligations, surety and appeal bonds,
performance and return of money bonds, bids, leases, government contracts, trade
contracts, agreements with utilities, and other obligations of a like nature
(including letters of credit in lieu of any such bonds or to support the
issuance thereof) incurred in the ordinary course of business, including those
incurred to secure health, safety and environmental obligations in the ordinary
course of business;

(h) zoning restrictions, survey exceptions and such matters as an accurate
survey would disclose, easements, trackage rights, leases (other than Capital
Lease Obligations), licenses, special assessments, rights of way, covenants,
conditions, restrictions and declaration on or with respect to the use of Real
Property, servicing agreements, development agreements, site plan agreements and
other similar encumbrances incurred in the ordinary course of business and title
defects or irregularities that are of a minor nature and that, in the aggregate,
do not interfere in any material respect with the ordinary conduct of the
business of the Borrower or any Subsidiary;

(i) Liens securing Indebtedness permitted by Section 7.01(i) (limited to the
assets subject to such Indebtedness);

(j) Liens arising out of sale and lease-back transactions permitted under
Section 7.03, so long as such Liens attach only to the property sold and being
leased in such transaction and any accessions thereto or proceeds thereof and
related property;

(k) Liens securing judgments that do not constitute an Event of Default under
Section 8.01(j) and notices of lis pendens and associated rights related to
litigation being contested in good faith by appropriate proceedings and for
which adequate reserves have been made;

(l) Liens disclosed by the title insurance policies delivered on or subsequent
to the Closing Date and pursuant to Section 6.10 and any replacement, extension
or renewal of any such Lien; provided, that such replacement, extension or
renewal Lien shall not cover any property other than the property that was
subject to such Lien prior to such replacement, extension or renewal; provided,
further, that the Indebtedness and other obligations secured by such
replacement, extension or renewal Lien are permitted by this Agreement;

(m) any interest or title of a lessor or sublessor under any leases or subleases
entered into by the Borrower or any Subsidiary in the ordinary course of
business;

(n) Liens that are contractual rights of set off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the Borrower or any Subsidiary to permit satisfaction of overdraft or similar
obligations incurred in the ordinary course of business of the Borrower or any
Subsidiary or (iii) relating to purchase orders and other agreements entered
into with customers of the Borrower or any Subsidiary in the ordinary course of
business;

(o) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set off or similar rights;

(p) Liens securing obligations in respect of trade related letters of credit or
bank guarantees permitted under Section 7.01(f) or (o) and covering the goods
(or the documents of title in respect of such goods) financed by such letters of
credit or bank guarantees and the proceeds and products thereof;

 

- 87 -



--------------------------------------------------------------------------------

(q) leases or subleases, licenses or sublicenses (including with respect to
intellectual property and software) granted to others in the ordinary course of
business not interfering in any material respect with the business of the
Borrower and its Subsidiaries, taken as a whole;

(r) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(s) Liens solely on any cash earnest money deposits made by the Borrower or any
of its Subsidiaries in connection with any letter of intent or purchase
agreement in respect of any Investment permitted hereunder;

(t) Liens with respect to property or assets of any Subsidiary that is not a
Subsidiary Loan Party securing Indebtedness permitted under Section 7.01(s);

(u) other Liens with respect to property or assets of the Borrower or any
Subsidiary; provided that (i) no such Lien shall secure any Swap Obligation,
(ii) after giving effect to any such Lien and the incurrence of Indebtedness, if
any, (x) secured by such Lien on a first lien basis and pari passu with the Term
Credit Obligations, the Borrower, on a Pro Forma Basis, shall have a Total Net
Senior Secured Leverage Ratio of no greater than 4.00 to 1.00 or (y) secured by
such Lien and by its terms such Lien is subordinated in priority to the Liens
securing the Term Credit Obligations, the Borrower, on a Pro Forma Basis, shall
have a Fixed Charge Coverage Ratio of no less than 2.00 to 1.00, (iii) at the
time of the incurrence of such Lien and after giving effect thereto, no Default
or Event of Default shall have occurred and be continuing or would result
therefrom, (iv) the Indebtedness or other obligations secured by such Lien are
otherwise permitted by this Agreement, and (v) to the extent such Liens are pari
passu with or subordinated to the Liens granted hereunder, an intercreditor
agreement reasonably satisfactory to the Administrative Agent shall be entered
into providing that such new liens will be secured equally and ratably with the
Liens granted hereunder, or, as applicable, subordinated to the Liens granted
hereunder, in each case, on customary terms;

(v) the prior rights of consignees and their lenders under consignment
arrangements entered into in the ordinary course of business;

(w) Liens arising from precautionary Uniform Commercial Code financing
statements or consignments entered into in connection with any transaction
otherwise permitted under this Agreement;

(x) Liens on Equity Interests in joint ventures securing obligations of such
joint venture;

(y) Liens on securities that are the subject of repurchase agreements
constituting Permitted Investments under clause (iii) of the definition thereof;

(z) Liens in respect of Permitted Receivables Financings that extend only to the
receivables subject thereto;

(aa) Liens on goods or inventory the purchase, shipment or storage price of
which is financed by a documentary letter of credit, bank guarantee or bankers’
acceptance issued or created for the account of the Borrower or any Subsidiary
in the ordinary course of business; provided, that such Lien secures only the
obligations of the Borrower or such Subsidiaries in respect of such letter of
credit or bank guarantee to the extent permitted under Section 7.01;

 

- 88 -



--------------------------------------------------------------------------------

(bb) Liens securing insurance premiums financing arrangements, provided, that
such Liens are limited to the applicable unearned insurance premiums;

(cc) Liens in favor of the Borrower or any Subsidiary Loan Party; provided that
if any such Lien shall cover any Collateral, the holder of such Lien shall
execute and deliver to the Administrative Agent a subordination agreement in
form and substance reasonably satisfactory to the Administrative Agent;

(dd) Liens on deposits securing Swap Contracts permitted under Section 7.01(c)
not to exceed $30,000,000; and

(ee) other Liens with respect to property or assets of the Borrower or any
Subsidiary securing obligations in an aggregate principal amount outstanding at
any time not to exceed the greater of $50,000,000 or 5.0% of Consolidated Total
Assets as of the end of the fiscal quarter immediately prior to the date of such
incurrence for which financial statements have been delivered pursuant to
Section 4.05 or 6.04, as applicable.

Section 7.03 Sale and Lease Back Transactions. Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
that it intends to use for substantially the same purpose or purposes as the
property being sold or transferred (a “Sale and Lease Back Transaction”);
provided, that a Sale and Lease Back Transaction shall be permitted with respect
to any property owned by the Borrower or any Domestic Subsidiary, if at the time
the lease in connection therewith is entered into, and after giving effect to
the entering into of such lease, on a Pro Forma Basis, the Borrower would have a
Total Net Senior Secured Leverage Ratio of no greater than 4.00 to 1.00 or
(ii) if at the time the lease in connection therewith is entered into, and after
giving effect to the entering into of such lease, the Remaining Present Value of
such lease, together with Indebtedness outstanding under Section 7.01(i) and the
Remaining Present Value of outstanding leases previously entered into under this
Section 7.03, shall not exceed the greater of $50,000,000 and 5.0% of
Consolidated Total Assets as of the end of the fiscal quarter immediately prior
to the date the lease was entered into for which financial statements have been
delivered pursuant to Section 4.05 or 6.04, as applicable; provided, further,
that if such Sale and Lease Back Transaction is of property owned by the
Borrower or any Domestic Subsidiary as of the Closing Date, the Net Proceeds
therefrom are used to prepay the Term Loans to the extent required by
Section 2.08(c).

Section 7.04 Investments, Loans and Advances. Purchase, hold or acquire
(including pursuant to any merger, consolidation or amalgamation with a person
that is not a Wholly Owned Subsidiary immediately prior to such merger,
consolidation or amalgamation) any Equity Interests, evidences of Indebtedness
or other securities of, make or permit to exist any loans or advances to or
Guarantees of the obligations of, or make or permit to exist any investment or
any other interest in (each, an “Investment”), any other person, except:

(a) the Transactions;

(b) (i) Investments by the Borrower or any Subsidiary in the Equity Interests of
the Borrower or any Subsidiary; (ii) intercompany loans from the Borrower or any
Subsidiary to the Borrower or any Subsidiary; and (iii) Guarantees by the
Borrower or any Subsidiary Loan Party of Indebtedness otherwise expressly
permitted hereunder of the Borrower or any Subsidiary; provided, that the sum of
(A) Investments (valued at the time of the making thereof and without giving
effect to any write downs or write offs thereof) made after the Closing Date by
the Loan Parties pursuant to clause (i) in Subsidiaries that are not Subsidiary
Loan Parties, plus (B) net intercompany loans made after the

 

- 89 -



--------------------------------------------------------------------------------

Closing Date by Loan Parties to Subsidiaries that are not Subsidiary Loan
Parties pursuant to clause (ii), plus (C) Guarantees after the Closing Date by
Loan Parties of Indebtedness of Subsidiaries that are not Subsidiary Loan
Parties pursuant to clause (iii), shall not exceed an aggregate net amount equal
to the greater of (1) $50,000,000 and (2) 5.0% of Consolidated Total Assets as
of the end of the fiscal quarter immediately prior to the date of such
Investment for which financial statements have been delivered pursuant to
Section 4.05 or 6.04, as applicable (plus any return of capital actually
received by the respective investors in respect of Investments theretofore made
by them after the Closing Date pursuant to this paragraph (b)); provided,
further, that intercompany current liabilities incurred in the ordinary course
of business in connection with the cash management operations of the Borrower
and its Subsidiaries shall not be included in calculating the limitation in this
paragraph at any time.

(c) Permitted Investments and Investments that were Permitted Investments when
made;

(d) Investments arising out of the receipt by the Borrower or any Subsidiary of
non-cash consideration for the sale of assets permitted under Section 7.05;

(e) loans and advances to officers, directors, employees or consultants of the
Borrower or any Subsidiary (i) in the ordinary course of business not to exceed
the greater of $20,000,000 and 2.0% of Consolidated Total Assets as of the end
of the fiscal quarter immediately prior to the date of such loan or advance for
which financial statements have been delivered pursuant to Section 4.05 or 6.04,
as applicable, in the aggregate at any time outstanding (calculated without
regard to write downs or write offs thereof), (ii) in respect of payroll
payments and expenses in the ordinary course of business and (iii) in connection
with such person’s purchase of Equity Interests of Holdings (or any Parent
Entity) solely to the extent that the amount of such loans and advances shall be
contributed to the Borrower in cash as common equity;

(f) accounts receivable, security deposits and prepayments arising and trade
credit granted in the ordinary course of business and any assets or securities
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors to the extent reasonably necessary in order to prevent
or limit loss and any prepayments and other credits to suppliers made in the
ordinary course of business;

(g) Swap Contracts permitted hereunder;

(h) Investments existing on, or contractually committed as of, the Closing Date
and set forth on Schedule 7.04 and any extensions, renewals or reinvestments
thereof, so long as the aggregate amount of all Investments pursuant to this
clause (h) is not increased at any time above the amount of such Investment
existing or contractually committed to on the Closing Date;

(i) Investments resulting from pledges and deposits under Sections 7.02(f), (g),
(k), (r), (s) and (u);

(j) other Investments by the Borrower or any Subsidiary in an aggregate amount
(valued at the time of the making thereof, and without giving effect to any
write downs or write offs thereof) not to exceed the greater of $75,000,000 and
7.5% of Consolidated Total Assets as of the end of the fiscal quarter
immediately prior to the date of such incurrence for which financial statements
have been delivered pursuant to Section 4.05 or 6.04, as applicable (plus any
returns of capital actually received by the respective investor in respect of
investments theretofore made by it pursuant to this paragraph (j)); provided
that if any Investment pursuant to this Section 7.04(j) is made in any person
that is not a Subsidiary of the Borrower at the date of the making of such
Investment and such person becomes

 

- 90 -



--------------------------------------------------------------------------------

a Subsidiary of the Borrower after such date, such Investment shall thereafter
be deemed to have been made pursuant to Section 7.04(b) and shall cease to have
been made pursuant to this Section 7.04(j) for so long as such person continues
to be a Subsidiary of the Borrower;

(k) Investments constituting Permitted Business Acquisitions;

(l) intercompany loans between Subsidiaries that are not Subsidiary Loan Parties
and Guarantees by such Subsidiaries to the extent permitted by Section 7.01(m);

(m) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with or judgments against,
customers and suppliers, in each case in the ordinary course of business or
Investments acquired by the Borrower as a result of a foreclosure by the
Borrower or any of its Subsidiaries with respect to any secured Investments or
other transfer of title with respect to any secured Investment in default;

(n) Investments of a Subsidiary acquired after the Closing Date or of an entity
merged into the Borrower or merged into or consolidated with a Subsidiary after
the Closing Date, in each case, to the extent permitted under this Section 7.04
and, in the case of any acquisition, merger, consolidation or amalgamation, in
accordance with Section 7.05 to the extent that such Investments were not made
in contemplation of or in connection with such acquisition, merger,
consolidation or amalgamation and were in existence on the date of such
acquisition, merger, consolidation or amalgamation;

(o) acquisitions by the Borrower of obligations of one or more officers or other
employees of Holdings, any Parent Entity, the Borrower or its Subsidiaries in
connection with such officer’s or employee’s acquisition of Equity Interests of
Holdings or any Parent Entity, so long as no cash is actually advanced by the
Borrower or any of its Subsidiaries to such officers or employees in connection
with the acquisition of any such obligations;

(p) Guarantees by the Borrower or any Subsidiary of operating leases (other than
Capital Lease Obligations) or of other obligations that do not constitute
Indebtedness, in each case entered into by the Borrower or any Subsidiary in the
ordinary course of business;

(q) Investments to the extent that payment for such Investments is made with
Equity Interests of Holdings (or any Parent Entity);

(r) Investments in the Equity Interests of one or more newly formed persons that
are received in consideration of the contribution by Holdings, the Borrower or
the applicable Subsidiary of assets (including Equity Interests and cash) to
such person or persons; provided, that (i) the fair market value (as determined
in good faith by the Borrower) of such assets, determined on an arms’-length
basis, so contributed pursuant to this paragraph (r) shall not in the aggregate
exceed $10,000,000 and (ii) in respect of each such contribution, a Responsible
Officer of the Borrower shall certify (x) that after giving effect to such
contribution, no Default or Event of Default shall have occurred and be
continuing, (y) the fair market value (as determined in good faith by the
Borrower) of the assets so contributed and (z) that the requirements of
paragraph (i) of this proviso remain satisfied;

(s) Investments consisting of Restricted Payments permitted under Section 7.06;

(t) Investments in the ordinary course of business consisting of Uniform
Commercial Code Article 3 endorsements for collection or deposit and Uniform
Commercial Code Article 4 customary trade arrangements with customers consistent
with past practices;

 

- 91 -



--------------------------------------------------------------------------------

(u) Investments in Subsidiaries that are not Loan Parties not to exceed the
greater of $10,000,000 and 1.0% of Consolidated Total Assets as of the end of
the fiscal quarter immediately prior to the date of such Investment for which
financial statements have been delivered pursuant to Section 4.05 or 6.04, as
applicable, in the aggregate (plus any return of capital actually received by
the respective investors in respect of Investments theretofore made by them
pursuant to this paragraph (u)), as valued at the fair market value (as
determined in good faith by the Borrower) of such Investment at the time such
Investment is made;

(v) Investments consisting of the licensing or contribution of intellectual
property licenses pursuant to joint marketing arrangements with other persons;

(w) Guarantees permitted under Section 7.01 (except to the extent such Guarantee
is expressly subject to Section 7.04);

(x) advances in the form of a prepayment of expenses, so long as such expenses
are being paid in accordance with customary trade terms of the Borrower or such
Subsidiary;

(y) Investments by Borrower and its Subsidiaries, including loans and advances
to any direct or indirect parent of the Borrower, if the Borrower or any other
Subsidiary would otherwise be permitted to make a Restricted Payment in such
amount (provided that the amount of any such Investment shall also be deemed to
be a Restricted Payment under the appropriate clause of Section 7.06 for all
purposes of this Agreement);

(z) Investments arising as a result of Permitted Receivables Financings;

(aa) Investments received substantially contemporaneously in exchange for Equity
Interests of Holdings or any Parent Entity;

(bb) Investments in joint ventures not in excess of the greater of $50,000,000
and 5.0% of Consolidated Total Assets as of the end of the fiscal quarter
immediately prior to the date of such Investment for which financial statements
have been delivered pursuant to Section 4.05 or 6.04, as applicable, in the
aggregate (plus any return of capital actually received by the respective
investors in respect of Investments theretofore made by them pursuant to this
paragraph (bb)); provided that if any Investment pursuant to this clause (bb) is
made in any person that is not a Subsidiary of the Borrower at the date of the
making of such Investment and such person becomes a Subsidiary of the Borrower
after such date, such Investment shall thereafter be deemed to have been made
pursuant to Section 7.04(b) and shall cease to have been made pursuant to this
clause (bb) for so long as such person continues to be a Subsidiary of the
Borrower; and

(cc) additional Investments not otherwise permitted hereunder; provided, that
(i) at the time of such Investment and after giving effect thereto, no Event of
Default shall have occurred and be continuing or would result therefrom and
(ii) immediately after giving effect to such Investment, on a Pro Forma Basis,
the Borrower shall have a Total Net Senior Secured Leverage Ratio of no greater
than 2.75 to 1.00.

The amount of Investments that may be made at any time pursuant to
Section 7.04(b) or 7.04(j) (such Sections, the “Related Sections”) may, at the
election of the Borrower, be increased by the amount of Investments that could
be made at such time under the other Related Section; provided, that the amount
of each such increase in respect of one Related Section shall be treated as
having been used under the other Related Section.

 

- 92 -



--------------------------------------------------------------------------------

Section 7.05 Mergers, Consolidations, Sales of Assets and Acquisitions. Merge
into or consolidate or amalgamate with any other person, or permit any other
person to merge into or consolidate or amalgamate with it, or sell, transfer,
lease or otherwise dispose of (in one transaction or in a series of
transactions) all or any part of its assets (whether now owned or hereafter
acquired), or issue, sell, transfer or otherwise dispose of any Equity Interests
of the Borrower or any Subsidiary, or purchase, lease or otherwise acquire (in
one transaction or a series of transactions) all or substantially all of the
assets of any other person or any division, unit or business of any person,
except that this Section shall not prohibit:

(a) (i) the purchase and sale of inventory in the ordinary course of business by
the Borrower or any Subsidiary, (ii) the acquisition or lease (pursuant to an
operating lease) of any other asset in the ordinary course of business by the
Borrower or any Subsidiary, (iii) the sale of surplus, obsolete or worn out
equipment or other property in the ordinary course of business by the Borrower
or any Subsidiary or (iv) the sale of Permitted Investments in the ordinary
course of business;

(b) if at the time thereof and immediately after giving effect thereto no
Default or Event of Default shall have occurred and be continuing or would
result therefrom,

(i) the merger, consolidation or amalgamation of any Subsidiary or any other
person with or into the Borrower (x) in a transaction in which the Borrower is
the survivor or (y) in a transaction in which the Borrower is not the survivor
(such surviving person, the “Successor Borrower”); provided that (A) after
giving effect to such transaction, the Fixed Charge Coverage Ratio, on a Pro
Forma Basis, (1) shall be no less than 2.00 to 1.00 or (2) shall be at least
equal to the Fixed Charge Coverage Ratio immediately prior to such transaction,
(B) the Successor Borrower shall be an entity organized or existing under the
laws of the United States, any state thereof, the District of Columbia or any
territory thereof, (C) the Successor Borrower shall expressly assume all the
obligations of the Borrower under this Agreement and the other Loan Documents to
which the Borrower is a party pursuant to a supplement hereto or thereto in form
reasonably satisfactory to the Administrative Agent, (D) each guarantor, unless
it is the other party to such merger, consolidation or amalgamation, shall
confirm that its guarantee shall apply to the Successor Borrower’s obligations
under this Agreement, (E) each guarantor, unless it is the other party to such
merger, consolidation or amalgamation, shall have by a supplement to the
Collateral Agreement confirmed that its obligations thereunder shall apply to
the Successor Borrower’s obligations under this Agreement and/or its Guarantee
thereof, as applicable, (F) each mortgagor of the Mortgaged Property, unless it
is the other party to such merger, consolidation or amalgamation, shall have by
an amendment to or restatement of the applicable Mortgage confirmed that its
obligations thereunder shall apply to the Successor Borrower’s obligations under
this Agreement and/or its Guarantee thereof, as applicable, and (G) the Borrower
shall have delivered to the Administrative Agent an officer’s certificate
stating that such merger, consolidation or amalgamation and such supplement to
this Agreement or any Security Document comply with this Agreement; provided
further that if the foregoing are satisfied, the Successor Borrower will succeed
to, and be substituted for, the Borrower under this Agreement,

(ii) the merger, consolidation or amalgamation of any Subsidiary with or into
any Subsidiary Loan Party in a transaction in which the surviving or resulting
entity is a Subsidiary Loan Party, and no person other than the Borrower or
Subsidiary Loan Party receives any consideration,

(iii) the merger, consolidation or amalgamation of any Subsidiary that is not a
Subsidiary Loan Party into or with any Subsidiary that is not a Subsidiary Loan
Party,

 

- 93 -



--------------------------------------------------------------------------------

(iv) the liquidation or dissolution or change in form of entity of any
Subsidiary if the Borrower determines in good faith that such liquidation,
dissolution or change in form is in the best interests of the Borrower and is
not materially disadvantageous to the Lenders, or

(v) any Subsidiary may merge, consolidate or amalgamate with or into any other
person in order to effect an Investment permitted pursuant to Section 7.04 so
long as the continuing or surviving person shall be a Subsidiary, which shall be
a Loan Party if the merging, consolidating or amalgamating Subsidiary was a Loan
Party and which together with each of its Subsidiaries shall have complied with
the requirements of Section 6.10;

(c) sales, transfers, leases or other dispositions to the Borrower or a
Subsidiary (upon voluntary liquidation or otherwise); provided, that any sales,
transfers, leases or other dispositions by a Loan Party to a Subsidiary that is
not a Subsidiary Loan Party in reliance on this paragraph (c) shall be made in
compliance with Section 7.07 and the aggregate gross proceeds of any such sales,
transfers, leases or other dispositions shall not exceed, in any fiscal year of
the Borrower, the greater of (x) $50,000,000 and (y) 5.0% of Consolidated Total
Assets as of the end of the fiscal quarter immediately prior to the date of such
sale, transfer, lease or other disposition for which financial statements have
been delivered pursuant to Section 4.05 or 6.04, as applicable;

(d) Sale and Lease Back Transactions permitted by Section 7.03;

(e) Investments permitted by Section 7.04, Permitted Liens and Restricted
Payments permitted by Section 7.06;

(f) the sale or other disposition of defaulted receivables and the compromise,
settlement and collection of receivables in the ordinary course of business or
in bankruptcy or other proceedings concerning the other account party thereon
and not as part of an accounts receivables financing transaction;

(g) sales, transfers, leases, licenses or other dispositions of assets not
otherwise permitted by this Section 7.05; provided, that (i) no Default or Event
of Default exists or would result therefrom, and (ii) the Net Proceeds thereof
are applied in accordance with Section 2.08(c) and (iii) no sale, transfer or
other disposition of assets in excess of $15,000,000 shall be permitted by this
paragraph (g) unless such disposition is for at least 75% cash consideration;
provided, that for purposes of clause (iii), (A) the amount of any liabilities
(as shown on the Borrower’s or any Subsidiary’s most recent balance sheet
delivered pursuant to Section 6.04(a) or (b) or in the notes thereto) of the
Borrower or any Subsidiary of the Borrower (other than liabilities that are by
their terms subordinated to the Term Credit Obligations) that are assumed by the
transferee of any such assets, (B) any notes or other obligations or other
securities or assets received by the Borrower or such Subsidiary of the Borrower
from such transferee that are converted by the Borrower or such Subsidiary of
the Borrower into cash within 180 days of the receipt thereof (to the extent of
the cash received) and (C) any Designated Non-Cash Consideration received by the
Borrower or any of its Subsidiaries in such Asset Sale having an aggregate fair
market value, taken together with all other Designated Non-Cash Consideration
received pursuant to this clause (C) that is at that time outstanding, not to
exceed the greater of $30,000,000 and 3.0% of Consolidated Total Assets as of
the end of the fiscal quarter immediately prior to the date such sale,
disposition or transfer of assets was entered into for which financial
statements have been delivered pursuant to Section 4.05 or 6.04, as applicable
at the time of the receipt of such Designated Non-Cash Consideration (with the
fair market value (as determined in good faith by the Borrower) of each item of
Designated Non-Cash Consideration being measured at the time received and
without giving effect to subsequent changes in value) shall be deemed to be
cash;

 

- 94 -



--------------------------------------------------------------------------------

(h) Permitted Business Acquisitions (including any merger, consolidation or
amalgamation in order to effect a Permitted Business Acquisition); provided,
that following any such merger, consolidation or amalgamation (i) involving the
Borrower, the Borrower is the surviving corporation or such merger,
consolidation or amalgamation shall otherwise satisfy the requirements of
subsection (b)(i) above and (ii) involving a Subsidiary Loan Party, the
surviving or resulting entity shall be a Subsidiary Loan Party that is a Wholly
Owned Subsidiary;

(i) leases, licenses (on a non-exclusive basis with respect to intellectual
property), or subleases or sublicenses (on a non-exclusive basis with respect to
intellectual property) of any real or personal property in the ordinary course
of business;

(j) sales, leases or other dispositions of inventory of the Borrower and its
Subsidiaries determined by the management of the Borrower to be no longer useful
or necessary in the operation of the business of the Borrower or any of its
Subsidiaries;

(k) acquisitions and purchases made with the proceeds of any Asset Sale pursuant
to the first proviso of paragraph (i) of the definition of “Net Proceeds”;

(l) the purchase and sale or other transfer (including by capital contribution)
of Receivables Assets pursuant to Permitted Receivables Financings; provided
that the Net Proceeds thereof are applied in accordance with Section 2.08(c)
(without duplication of any amounts applied in accordance with Section 2.08(c)
pursuant to Section 7.01(v));

(m) any surrender or waiver of contract rights or the settlement, release,
recovery on or surrender of contract tort or other claims of any kind to the
extent that any of the foregoing could not reasonably be expected to have a
Material Adverse Effect;

(n) any exchange of assets for services and/or other assets of comparable or
greater value; provided, that (i) at least 90% of the consideration received by
the transferor consists of assets that will be used in a business or business
activity permitted hereunder and (ii) in the event of a swap with a fair market
value (as determined in good faith by the Borrower) in excess of $10,000,000,
the Administrative Agent shall have received a certificate from a Responsible
Officer of the Borrower with respect to such fair market value; provided, that
the Net Proceeds, if any, thereof are applied in accordance with
Section 2.08(c); provided, further, that (A) the aggregate gross consideration
(including exchange assets, other non-cash consideration and cash proceeds) of
any or all assets exchanged in reliance upon this paragraph (n) shall not
exceed, in any fiscal year of the Borrower, the greater of $50,000,000 and 5.0%
of Consolidated Total Assets as of the end of the fiscal quarter immediately
prior to the date of such incurrence for which financial statements have been
delivered pursuant to Section 4.05 or 6.04, as applicable and (B) no Default or
Event of Default exists or would result therefrom;

(o) the Borrower or any Subsidiary may enter into any agreement or arrangement
involving, relating to or otherwise facilitating (i) requirements contracts,
(ii) tolling arrangements or (iii) the reservation or presale of production
capacity of the Borrower or a Subsidiary by one or more third parties; and

(p) any disposition of Equity Interests of a Subsidiary pursuant to an agreement
or other obligation with or to a person (other than the Borrower and its
Subsidiaries) from whom such Subsidiary was acquired or from whom such
Subsidiary acquired its business and assets (having been newly formed in
connection with such acquisition), made as part of such acquisition and in each
case comprising all or a portion of the consideration in respect of such sale or
acquisition.

 

- 95 -



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained in Section 7.05 above, no
sale, transfer or other disposition of assets shall be permitted by this
Section 7.05 (other than sales, transfers, leases, licenses or other
dispositions to Loan Parties pursuant to paragraph (c) of this Section 7.05)
unless such disposition is for fair market value (as determined in good faith by
the Borrower), or if not fair market value, the shortfall is permitted as an
Investment under Section 7.04. To the extent any Collateral is disposed of in a
transaction expressly permitted by this Section 7.05 to any person other than
Holdings, the Borrower or any Subsidiary, such Collateral shall be sold free and
clear of the Liens created by the Loan Documents, and the Administrative Agent
shall take, and shall be authorized by each Lender to take, any actions
reasonably requested by the Borrower in order to evidence the foregoing.

Section 7.06 Dividends and Distributions. Declare or pay any dividend or make
any other distribution (by reduction of capital or otherwise), whether in cash,
property, securities or a combination thereof, with respect to any of its Equity
Interests (other than dividends and distributions on Equity Interests payable
solely by the issuance of additional Equity Interests (other than Disqualified
Stock) of the person paying such dividends or distributions) or directly or
indirectly redeem, purchase, retire or otherwise acquire for value (or permit
any Subsidiary to purchase or acquire) any of its Equity Interests or set aside
any amount for any such purpose (other than through the issuance of additional
Equity Interests (other than Disqualified Stock) of the person redeeming,
purchasing, retiring or acquiring such shares) (the foregoing, “Restricted
Payments”); provided, however, that:

(a) any Subsidiary of the Borrower may make Restricted Payments to the Borrower
or to any Wholly Owned Subsidiary of the Borrower (or, in the case of non Wholly
Owned Subsidiaries, to the Borrower or any Subsidiary that is a direct or
indirect parent of such Subsidiary and to each other owner of Equity Interests
of such Subsidiary on a pro rata basis (or more favorable basis from the
perspective of the Borrower or such Subsidiary) based on their relative
ownership interests so long as any repurchase of its Equity Interests from a
person that is not the Borrower or a Subsidiary is permitted under
Section 7.04);

(b) the Borrower may make Restricted Payments to Holdings or any Parent Entity
in respect of (i) overhead, legal, accounting and other professional fees and
expenses of Holdings or any Parent Entity, (ii) fees and expenses related to any
public offering or private placement of debt or equity securities of Holdings or
any Parent Entity whether or not consummated, (iii) franchise Taxes or similar
Taxes and fees and expenses in connection with the maintenance of Holdings’ or
any Parent Entity’s existence and Holdings’ (or any Parent Entity’s indirect)
ownership of the Borrower, (iv) payments permitted by Section 7.07(b), (v) the
portion (which shall be 100% for so long as Holdings or the applicable Parent
Entity, as the case may be, owns no assets other than the Equity Interests in
the Borrower, Holdings or another Parent Entity) of the tax liability to each
relevant jurisdiction in respect of consolidated, combined, unitary or
affiliated returns for the relevant jurisdiction of Holdings or any Parent
Entity attributable to the Borrower or its Subsidiaries, (vi) tax liabilities of
Holdings or any Parent Entity incurred as a result of transactions occurring
prior to the Closing Date, and (vii) customary salary, bonus and other benefits
payable to, and indemnities provided on behalf of, officers and employees of
Holdings or any Parent Entity, in each case in order to permit Holdings or any
Parent Entity to make such payments; provided, that in the case of clauses (i),
(ii) and (iii), the amount of such Restricted Payments shall not exceed the
portion of any amounts referred to in such clauses (i), (ii) and (iii) that are
allocable to the Borrower and its Subsidiaries (which shall be 100% for so long
as Holdings or any Parent Entity owns no assets other than the Equity Interests
in the Borrower, Holdings or another Parent Entity);

(c) the Borrower may make Restricted Payments to Holdings or any Parent Entity
the proceeds of which are used to purchase or redeem the Equity Interests of
Holdings or any Parent Entity (including related stock appreciation rights or
similar securities) held by then present or former directors, consultants,
officers or employees of Holdings, any Parent Entity, the Borrower or any of its

 

- 96 -



--------------------------------------------------------------------------------

Subsidiaries or by any Plan or shareholders’ agreement then in effect upon such
person’s death, disability, retirement or termination of employment or under the
terms of any such Plan or any other agreement under which such shares of stock
or related rights were issued; provided, that the aggregate amount of such
purchases or redemptions under this paragraph (c) shall not exceed in any fiscal
year $15,000,000 (plus the amount of net proceeds contributed to the Borrower
that were (x) received by Holdings or any Parent Entity during such calendar
year from sales of Equity Interests of Holdings or any Parent Entity to
directors, consultants, officers or employees of Holdings, any Parent Entity,
the Borrower or any Subsidiary in connection with permitted employee
compensation and incentive arrangements and (y) of any key man life insurance
policies received during such calendar year and (z) the amount of any cash
bonuses otherwise payable to members of management, directors or consultants of
Holdings, any Parent Entity, the Borrower or its Subsidiaries that are foregone
in return for the receipt of Equity Interests, which, in each case, if not used
in any year, may be carried forward to any subsequent calendar year; provided,
further that cancellation of Indebtedness owing to the Borrower or any
Subsidiary from members of management of Holdings, any Parent Entity, the
Borrower or its Subsidiaries in connection with a repurchase of Equity Interests
of Holdings or any Parent Entity will not be deemed to constitute a Restricted
Payment for purposes of this Section 7.06;

(d) non-cash repurchases of Equity Interests deemed to occur upon exercise of
stock options or warrants if such Equity Interests represent a portion of the
exercise price of such options or warrants;

(e) the Borrower may make Restricted Payments to Holdings or any Parent Entity
in an aggregate amount equal to any regularly scheduled quarterly dividends
payable on Ultimate Parent’s or any other Parent Entity’s common stock;
provided, that the aggregate amount of payments made under this paragraph
(e) shall not exceed in any fiscal year $15,000,000;

(f) [Reserved];

(g) the Borrower may make Restricted Payments to allow Holdings or any Parent
Entity to make payments in cash, in lieu of the issuance of fractional shares,
upon the exercise of warrants or upon the conversion or exchange of Equity
Interests of any such person;

(h) the Borrower may make Restricted Payments to Holdings or any Parent Entity,
or repurchase or redeem shares from, its, Holdings’ or any Parent Entity’s
equity holders in an amount equal to 6.0% per annum of the net proceeds received
by the Borrower after the Closing Date from any public offering of Equity
Interests of the Borrower or any direct or indirect parent of the Borrower;

(i) the Borrower may make Restricted Payments to Holdings or any Parent Entity
to finance any Investment permitted to be made pursuant to Section 7.04;
provided, that (i) such Restricted Payment shall be made substantially
concurrently with the closing of such Investment and (ii) such parent shall,
immediately following the closing thereof, cause (A) all property acquired
(whether assets or Equity Interests) to be contributed to the Borrower or a
Subsidiary or (B) the merger, consolidation or amalgamation (to the extent
permitted in Section 7.05) of the person formed or acquired into the Borrower or
a Subsidiary in order to consummate such Permitted Business Acquisition or
Investment, in each case, in accordance with the requirements of Section 6.10;

(j) the Borrower may make Restricted Payments to Holdings or any Parent Entity
in an amount necessary to fund payments to the Fund and the Fund Affiliates of
the type and in amounts otherwise permitted pursuant to Sections 7.07(b)(ix) and
(xiv); provided, that such payments are not otherwise made directly by the
Borrower or any of its Subsidiaries;

 

- 97 -



--------------------------------------------------------------------------------

(k) Restricted Payments made within 60 days after the date of declaration
thereof, if at the date of declaration such payment would have been permitted
under (and was counted against any applicable basket under) this Agreement;

(l) so long as no Event of Default shall have occurred or be continuing or would
result therefrom, the Borrower may make other Restricted Payments in an
aggregate amount equal to the excess, if any, of (A) the greater of
(i) $50,000,000 and (ii) 5.0% of Consolidated Total Assets as of the end of the
fiscal quarter immediately prior to the date of such Restricted Payment for
which financial statements have been delivered pursuant to Section 4.05 or 6.04,
as applicable, over (B) the aggregate amount of payments or distributions made
in respect of Junior Financing pursuant to Section 7.09(b)(i); and

(m) the Borrower may make additional Restricted Payments to Holdings or any
Parent Entity; provided, that (A) at the time of such Restricted Payment and
after giving effect thereto, no Event of Default shall have occurred and be
continuing or would result therefrom and (B) immediately after giving effect to
such Restricted Payment, on a Pro Forma Basis, the Borrower shall have a Total
Net Senior Secured Leverage Ratio of no greater than 2.75 to 1.00.

Section 7.07 Transactions with Affiliates. (a) Sell or transfer any property or
assets to, or purchase or acquire any property or assets from, or otherwise
engage in any other transaction with, any of its Affiliates or any known direct
or indirect holder of 10% or more of any class of capital stock of any Parent
Entity, Holdings or the Borrower in a transaction involving aggregate
consideration in excess of $5,000,000, unless such transaction is (i) otherwise
permitted (or required) under this Agreement or (ii) upon terms no less
favorable to the Borrower or such Subsidiary, as applicable, than would be
obtained in a comparable arm’s length transaction with a person that is not an
Affiliate. For purposes of this Section 7.07, any transaction with any Affiliate
or any such 10% holder shall be deemed to have satisfied the standard set forth
in clause (ii) of the immediately preceding sentence if such transaction is
approved by a majority of the disinterested members of the Board of Directors of
Holdings or the Borrower.

(b) The foregoing paragraph (a) shall not prohibit, to the extent otherwise
permitted under this Agreement,

(i) any issuance of securities, or other payments, loans (or cancellation of
loans), awards or grants in cash, securities or otherwise pursuant to, or the
funding of, employment arrangements, equity purchase agreements, stock options
and stock ownership plans or similar employee benefit plans approved by the
Board of Directors of any Parent Entity, Holdings or of the Borrower,

(ii) loans or advances to employees or consultants of Holdings (or any Parent
Entity), the Borrower or any of its Subsidiaries in accordance with
Section 7.04(e),

(iii) transactions among the Borrower or any Subsidiary or any entity that
becomes a Loan Party as a result of such transaction (including via merger,
consolidation or amalgamation in which a Subsidiary is the surviving entity),

(iv) the payment of fees, reasonable out-of-pocket costs and indemnities to
directors, officers, consultants and employees of Holdings, any Parent Entity,
the Borrower and its Subsidiaries in the ordinary course of business (limited,
in the case of Holdings or any Parent Entity, to the portion of such fees and
expenses that are allocable to the Borrower and its Subsidiaries (which shall be
100% for so long as Holdings, as the case may be, owns no assets other than the
Equity Interests in the Borrower, Holdings or another Parent Entity and assets
incidental to the ownership of the Borrower and its Subsidiaries)),

 

- 98 -



--------------------------------------------------------------------------------

(v) subject to the limitations set forth in Section 7.07(b)(xiv), if applicable,
transactions pursuant to the Transaction Documents and permitted transactions,
agreements and arrangements in existence on the Closing Date and to the extent
involving aggregate consideration in excess of $500,000, set forth on Schedule
7.07 or any amendment thereto to the extent such amendment is not adverse to the
Lenders when taken as a whole in any material respect and other transactions,
agreements and arrangements described on Schedule 7.07 and any amendment thereto
to the extent such amendment is not adverse to the Lenders when taken as a whole
in any material respect or similar transactions, agreements or arrangements
entered into by the Borrower or any of its Subsidiaries,

(vi) (A) any employment agreements entered into by the Borrower or any of its
Subsidiaries in the ordinary course of business, (B) any subscription agreement
or similar agreement pertaining to the repurchase of Equity Interests pursuant
to put/call rights or similar rights with employees, officers or directors, and
(C) any employee compensation, benefit plan or arrangement, any health,
disability or similar insurance plan which covers employees, and any reasonable
employment contract and transactions pursuant thereto,

(vii) Restricted Payments permitted under Section 7.06, including payments to
Holdings (and any Parent Entity),

(viii) any purchase by Holdings of the Equity Interests of the Borrower;
provided, that any Equity Interests of the Borrower purchased by Holdings shall
be pledged to the Administrative Agent on behalf of the Lenders pursuant to the
Collateral Agreement,

(ix) payments by the Borrower or any of its Subsidiaries to the Funds or any
Fund Affiliates made for any financial advisory, financing, underwriting or
placement services or in respect of other investment banking activities,
including in connection with acquisitions or divestitures, which payments are
approved by the majority of the Board of Directors of the Borrower, or a
majority of disinterested members of the Board of Directors of the Borrower, in
good faith,

(x) transactions with Wholly Owned Subsidiaries for the purchase or sale of
goods, products, parts and services entered into in the ordinary course of
business in a manner consistent with past practice,

(xi) any transaction in respect of which the Borrower delivers to the
Administrative Agent (for delivery to the Lenders) a letter addressed to the
Board of Directors of the Borrower from an accounting, appraisal or investment
banking firm, in each case of nationally recognized standing that is (A) in the
good faith determination of the Borrower qualified to render such letter and
(B) reasonably satisfactory to the Administrative Agent, which letter states
that such transaction is on terms that are no less favorable to the Borrower or
such Subsidiary, as applicable, than would be obtained in a comparable arm’s
length transaction with a person that is not an Affiliate,

(xii) payments and transactions made under the Ultimate Parent Loan Agreement,
as amended from time to time in a manner reasonably satisfactory to the
Administrative Agent,

 

- 99 -



--------------------------------------------------------------------------------

(xiii) transactions with joint ventures for the purchase or sale of goods,
equipment and services entered into in the ordinary course of business,

(xiv) any agreement to pay, and the payment of, monitoring, consulting,
management, transaction, advisory or similar fees payable to the Funds or any
Fund Affiliates as follows: (A) in an aggregate amount in any fiscal year not to
exceed the sum of (1) $2,000,000 for such fiscal year, plus reasonable out of
pocket costs and expenses in connection therewith and unpaid amounts accrued for
prior periods; plus (2) any deferred fees (to the extent such fees were within
such amount in clause (A) (1) above originally); (B) 2.0% of the value of
transactions with respect to which the Fund or any Fund Affiliate provides any
transaction, advisory or other services; (C) so long as no Event of Default has
occurred and is continuing, the present value of all future amounts payable
pursuant to any agreement referred to in clause (A)-(1) above in connection with
the termination of such agreement with the Fund and its Fund Affiliates;
provided, that if any such payment pursuant to clause (C) is not permitted to be
paid as a result of an Event of Default, such payment shall accrue and may be
payable when no Events of Default are continuing to the extent that no further
Event of Default would result therefrom,

(xv) the issuance, sale or transfer of Equity Interests of Borrower to Holdings
and capital contributions by Holdings to Borrower,

(xvi) without duplication of any amounts otherwise paid with respect to Taxes,
payments by Holdings (and any Parent Entity), the Borrower and its Subsidiaries
pursuant to tax sharing agreements among Holdings (and any such Parent Entity),
the Borrower and its Subsidiaries on customary terms that require each party to
make payments when such Taxes are due or refunds received of amounts equal to
the income tax liabilities and refunds generated by each such party calculated
on a separate return basis and payments to the party generating tax benefits and
credits of amounts equal to the value of such tax benefits and credits made
available to the group by such party,

(xvii) transactions pursuant to any Permitted Receivables Financing,

(xviii) the issuance of Equity Interests of Holdings to the management of
Holdings, any Parent Entity, the Borrower or any Subsidiary in connection with
the Transactions,

(xix) payments or loans (or cancellation of loans) to employees or consultants
that are (i) approved by a majority of the disinterested members of the Boards
of Directors of Holdings (or any Parent Entity) or the Borrower in good faith,
(ii) made in compliance with applicable law and (iii) to the extent otherwise
permitted under this Agreement,

(xx) transactions between the Borrower or any of its Subsidiaries and any
person, a director of which is also a director of the Borrower or any direct or
indirect parent of the Borrower; provided, however, that such director abstains
from voting as a director of the Borrower or such direct or indirect parent of
the Borrower, as the case may be, on any matter involving such other person,

(xxi) transactions with Noranda Aluminum Holding Corporation, Berry Plastics
Group, Inc., Constellium Holdco B.V., or any subsidiary of the foregoing on
terms consistent with past practice prior to the Transactions,

(xxii) the provision to subsidiaries of cash management, accounting and other
overhead services in the ordinary course of business undertaken in good faith
(as certified in an officer’s certificate executed by a Responsible Officer of
the Borrower) and not for the purpose of circumventing any covenant set forth in
this Agreement,

 

- 100 -



--------------------------------------------------------------------------------

(xxiii) [Reserved], or

(xxiv) intercompany transactions undertaken in good faith (as certified in an
officer’s certificate executed by a Responsible Officer of the Borrower) for the
purpose of improving the consolidated tax efficiency of the Borrower and its
subsidiaries and not for the purpose of circumventing any covenant set forth in
this Agreement.

Section 7.08 Business of the Borrower and its Subsidiaries. Notwithstanding any
other provisions hereof, engage at any time in any business or business activity
other than any business or business activity conducted by any of them on the
Closing Date and any business or business activities incidental or related
thereto, or any business or activity that is reasonably similar or complementary
thereto or a reasonable extension, development or expansion thereof or ancillary
thereto, and in the case of a Special Purpose Receivables Subsidiary, Permitted
Receivables Financing.

Section 7.09 Limitation on Modifications of Indebtedness; Modifications of
Certificate of Incorporation, By Laws and Certain Other Agreements; etc.
(a) Amend or modify in any manner materially adverse to the Lenders (as
determined in good faith by the Borrower), or grant any waiver or release under
or terminate in any manner (if such granting or termination shall be materially
adverse to the Lenders taken as a whole (as determined in good faith by the
Borrower)), the articles or certificate of incorporation, by laws, limited
liability company operating agreement, partnership agreement or other
organizational documents of the Borrower or any of its Subsidiaries.

(b) (i) Make, or agree or offer to pay or make, directly or indirectly, any
payment or other distribution (whether in cash, securities or other property) of
or in respect of principal of or interest on any Indebtedness which by its terms
is subordinated in right or payment to the Term Credit Obligations, any
subordinated Permitted Refinancing Indebtedness in respect of the foregoing, any
preferred Equity Interests or any Disqualified Stock (each of the foregoing, a
“Junior Financing”), or any payment or other distribution (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination in respect of any Junior Financing unless, at the time of such
payment or distribution and after giving effect thereto on a Pro Forma Basis,
(i) no Default or Event of Default shall have occurred and be continuing or
would result therefrom and (ii) the Borrower shall have a Total Senior Secured
Net Leverage Ratio of no greater than 2.75 to 1.00; provided, the foregoing
restriction shall not prohibit the Borrower or any Subsidiary from making any
such payment or distribution to the extent constituting (A) Refinancings with
the proceeds of Permitted Refinancing Indebtedness, (B) payments of
(x) regularly scheduled interest of any Junior Financing and (y) other than with
respect to any subordinated Indebtedness incurred pursuant to Section 7.01(k) or
(r), principal on the scheduled maturity date of any Junior Financing,
(C) payments or distributions in respect of all or any portion of the Junior
Financing with the proceeds contributed to the Borrower by Holdings or any
Parent Entity from the issuance, sale or exchange by Holdings (or any Parent
Entity) of Equity Interests made within eighteen months prior thereto, (D) the
conversion of any Junior Financing to Equity Interests of Holdings or any Parent
Entity and (E) so long as no Default or Event of Default has occurred and is
continuing or would result therefrom, payments or distributions in an aggregate
principal amount not to exceed the excess, if any of (A) the greater of
(x) $50,000,000 and (y) 5.0% of Consolidated Total Assets as of the end of the
fiscal quarter immediately prior to the date of such payment or other
distribution for which financial statements have been delivered pursuant to
Section 4.05 or 6.04, as applicable over (B) the aggregate amount of Restricted
Payments made pursuant to Section 7.06(l); or

 

- 101 -



--------------------------------------------------------------------------------

(ii) (1) Amend or modify, or permit the amendment or modification of, any
provision of Junior Financing, or any agreement, document or instrument
evidencing or relating thereto, other than amendments or modifications that
(A) are not in any manner materially adverse to Lenders and that do not affect
the subordination or payment provisions thereof (if any) in a manner adverse to
the Lenders and (B) otherwise comply with the definition of “Permitted
Refinancing Indebtedness” or (2) amend or modify the ABL Credit Agreement other
than amendments or modifications not prohibited by the Intercreditor Agreement.

(c) Permit any Material Subsidiary to enter into any agreement or instrument
that by its terms restricts (i) the payment of dividends or distributions or the
making of cash advances to the Borrower or any Subsidiary that is a direct or
indirect parent of such Subsidiary or (ii) the granting of Liens by the Borrower
or such Material Subsidiary pursuant to the Security Documents, in each case
other than those arising under any Loan Document, except, in each case,
restrictions existing by reason of:

(i) restrictions imposed by applicable law;

(ii) contractual encumbrances or restrictions in effect on the Closing Date
under Indebtedness existing on the Closing Date and set forth on Schedule 7.01,
the ABL Finance Documents or any agreements related to any Permitted Refinancing
Indebtedness in respect of any such Indebtedness that does not expand the scope
of any such encumbrance or restriction;

(iii) any restriction on a Subsidiary imposed pursuant to an agreement entered
into for the sale or disposition of the Equity Interests or assets of a
Subsidiary pending the closing of such sale or disposition;

(iv) customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures entered into in the ordinary course of
business;

(v) any restrictions imposed by any agreement relating to secured Indebtedness
permitted by this Agreement to the extent that such restrictions apply only to
the property or assets securing such Indebtedness;

(vi) any restrictions imposed by any agreement relating to Indebtedness incurred
pursuant to Section 7.01(k) or Section 7.01(r) or any Permitted Refinancing
Indebtedness in respect thereof, to the extent such restrictions are not more
restrictive, taken as a whole, than the restrictions contained in the ABL
Finance Documents;

(vii) customary provisions contained in leases or licenses of intellectual
property and other similar agreements entered into in the ordinary course of
business;

(viii) customary provisions restricting subletting or assignment of any lease
governing a leasehold interest;

(ix) customary provisions restricting assignment of any agreement entered into
in the ordinary course of business;

(x) customary restrictions and conditions contained in any agreement relating to
the sale, transfer, lease or other disposition of any asset permitted under
Section 7.05 pending the consummation of such sale, transfer, lease or other
disposition;

 

- 102 -



--------------------------------------------------------------------------------

(xi) customary restrictions and conditions contained in the document relating to
any Lien, so long as (1) such Lien is a Permitted Lien and such restrictions or
conditions relate only to the specific asset subject to such Lien, and (2) such
restrictions and conditions are not created for the purpose of avoiding the
restrictions imposed by this Section 7.09;

(xii) customary net worth provisions contained in Real Property leases entered
into by Subsidiaries of the Borrower, so long as the Borrower has determined in
good faith that such net worth provisions would not reasonably be expected to
impair the ability of the Borrower and its Subsidiaries to meet their ongoing
obligations;

(xiii) any agreement in effect at the time such subsidiary becomes a Subsidiary,
so long as such agreement was not entered into in contemplation of such person
becoming a Subsidiary other than Subsidiaries of such new Subsidiary;

(xiv) restrictions in agreements representing Indebtedness permitted under
Section 7.01 of a Subsidiary of the Borrower that is not a Subsidiary Loan
Party;

(xv) customary restrictions on leases, subleases, licenses or Equity Interests
or asset sale agreements otherwise permitted hereby as long as such restrictions
relate to the Equity Interests and assets subject thereto;

(xvi) restrictions on cash or other deposits imposed by customers under
contracts entered into in the ordinary course of business;

(xvii) restrictions contained in any Permitted Receivables Document with respect
to any Special Purpose Receivables Subsidiary; or

(xviii) any encumbrances or restrictions of the type referred to in
Sections 7.09(c)(i) and 7.09(c)(ii) above imposed by any amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings of the contracts, instruments or obligations
referred to in clauses (A) through (P) above; provided that such amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings are, in the good faith judgment of the Borrower, no
more restrictive with respect to such dividend and other payment restrictions
than those contained in the dividend or other payment restrictions prior to such
amendment, modification, restatement, renewal, increase, supplement, refunding,
replacement or refinancing.

(d) Make, or agree or offer to pay or make, directly or indirectly, any payment
or other distribution (whether in cash, securities or other property) (i) of or
in respect of principal of or interest on the Ultimate Parent Loan Agreement or
(ii) on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of the Ultimate Parent Loan Agreement, in either
such case if a Default or Event of Default shall have occurred and be continuing
or would result therefrom. Nothing in this Section 7.09(d) shall restrict the
payment of in kind or other non-cash interest expense in respect of the Ultimate
Parent Loan Agreement.

Section 7.10 [Reserved]

Section 7.11 Holdings Covenants. Holdings covenants and agrees with each Lender
that unless and until (i) all Commitments shall have been terminated and
(ii) all Term Credit Obligations arising under the Loan Documents (other than
contingent obligations for unasserted claims) shall have been repaid, unless the
Required Lenders shall otherwise consent in writing, Holdings will not create,

 

- 103 -



--------------------------------------------------------------------------------

incur, assume or permit to exist any Lien (other than Liens of a type described
in Section 7.02(b), (d), (e) or (k)) on any of the Equity Interests issued by
the Borrower other than the Liens created under the Loan Documents, provided,
that, so long as no Default or Event of Default exists or would result
therefrom, upon at least 10 Business Days prior written notice to the
Administrative Agent, Holdings may transfer 100% of the Equity Interests in the
Borrower to any Parent Entity, any other person Wholly Owned by Parent Entity or
any other person the entire issued Equity Interests of whom are owned by the
Permitted Holders (“Successor Holdings”) so long as Successor Holdings shall
have assumed the obligations of Holdings under the Loan Documents on terms
reasonably satisfactory to the Administrative Agent, in which case the
Administrative Agent shall take all actions that it deems necessary to release
Holdings from its obligations under the Loan Documents; provided further, that
if the foregoing is satisfied, Successor Holdings will succeed to, and be
substituted for, Holdings under this Agreement.

ARTICLE VIII

EVENTS OF DEFAULT

Section 8.01 Events of Default. In case of the happening of any of the following
events (each, an “Event of Default”):

(a) any representation or warranty made or deemed made by Holdings, the Borrower
or any other Loan Party herein or in any other Loan Document or any certificate
or document delivered pursuant hereto or thereto shall prove to have been false
or misleading in any material respect when so made or deemed made;

(b) default shall be made in the payment of any principal of any Loan when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for prepayment thereof or by acceleration thereof or otherwise;

(c) default shall be made in the payment of any interest on any Loan or in the
payment of any Fee or any other amount (other than an amount referred to in
(b) above) due under any Loan Document, when and as the same shall become due
and payable, and such default shall continue unremedied for a period of five
Business Days;

(d) default shall be made in the due observance or performance by Holdings, the
Borrower or any of its Subsidiaries of any covenant, condition or agreement
contained in Section 6.01(a), 6.05(i), 6.08 or 6.10(h) or in Article VII;

(e) default shall be made in the due observance or performance by Holdings, the
Borrower or any of its Subsidiaries of any covenant, condition or agreement
contained in any Loan Document (other than those specified in paragraphs (b),
(c) and (d) above) and such default shall continue unremedied for a period of 30
days (or 60 days if such default results solely from a Foreign Subsidiary’s
failure to duly observe or perform any such covenant, condition or agreement)
after notice thereof from the Administrative Agent to the Borrower;

(f) (i) any Loan Party or any Subsidiary thereof (A) fails to make payment when
due (whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise) and beyond any applicable grace period, regardless of amount, in
respect of the ABL Credit Obligations or any Material Indebtedness (other than
in respect of Swap Contracts), (B) fails to perform or observe any other
condition or covenant, or any other event shall occur or condition shall exist,
under any agreement or instrument relating to the ABL Credit Obligations or any
Material Indebtedness, if the effect of such failure, event or condition (giving
effect to any applicable grace period) is to cause, or to permit the holder or
holders or beneficiary or beneficiaries of the ABL Credit Obligations or such
Material

 

- 104 -



--------------------------------------------------------------------------------

Indebtedness (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, the ABL Credit Obligations or such
Material Indebtedness to be declared to be due and payable prior to its stated
maturity or (C) shall be required by the terms of the ABL Credit Obligations or
such Material Indebtedness to offer to prepay or repurchase such ABL Credit
Obligations or Material Indebtedness (or any portion thereof) prior to the
stated maturity thereof; or (ii) there occurs under any Swap Contract or Swap
Obligation an Early Termination Date (as defined in such Swap Contract)
resulting from any event of default under such Swap Contract as to which any
Loan Party or any Subsidiary thereof is the Defaulting Party (as defined in such
Swap Contract) and the Swap Termination Value owed by a Loan Party or any
Subsidiary thereof as a result thereof is greater than $25,000,000; provided
that this clause (f) shall not apply to secured Indebtedness that becomes due,
or which any Loan Party or any Subsidiary thereof shall be required to prepay or
repurchase, as a result of the sale or transfer (including by way of
condemnation or casualty) of the property or assets securing such Indebtedness
if such sale or transfer is permitted hereunder and under the documents
providing for such Indebtedness;

(g) there shall have occurred a Change in Control;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of Holdings, the Borrower or any of its Subsidiaries, or of a
substantial part of the property or assets of Holdings, the Borrower or any
Subsidiary, under Title 11 of the United States Code, as now constituted or
hereafter amended, or any other federal, state or foreign bankruptcy,
insolvency, receivership or similar law, (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for Holdings,
the Borrower or any of its Subsidiaries or for a substantial part of the
property or assets of Holdings, the Borrower or any of its Subsidiaries or
(iii) the winding up or liquidation of Holdings, the Borrower or any Subsidiary
(except, in the case of any Subsidiary, in a transaction permitted by
Section 7.05); and such proceeding or petition shall continue undismissed for 60
days or an order or decree approving or ordering any of the foregoing shall be
entered;

(i) Holdings, the Borrower or any Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking relief under Title 11 of the United
States Code, as now constituted or hereafter amended, or any other federal,
state or foreign bankruptcy, insolvency, receivership or similar law,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or the filing of any petition described in
paragraph (h) above, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
Holdings, the Borrower or any of its Subsidiaries or for a substantial part of
the property or assets of Holdings, the Borrower or any Subsidiary, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors or
(vi) become unable generally to pay its debts as they become due;

(j) the failure by Holdings, the Borrower or any Subsidiary to pay one or more
final judgments aggregating in excess of $25,000,000 (to the extent not covered
by insurance), which judgments are not discharged or effectively waived or
stayed for a period of 45 consecutive days;

(k) (i) a trustee shall be appointed by a United States district court to
administer any Plan, (ii) an ERISA Event or ERISA Events shall have occurred
with respect to any Plan or Multiemployer Plan, (iii) the PBGC shall institute
proceedings (including giving notice of intent thereof) to terminate any Plan or
Plans, (iv) Holdings, the Borrower or any Subsidiary or any ERISA Affiliate
shall have been notified by the sponsor of a Multiemployer Plan that such
Multiemployer Plan is in reorganization or is being terminated, within the
meaning of Title IV of ERISA, (v) Holdings, the Borrower or any Subsidiary shall
engage in any “prohibited transaction” (as defined in Section 406 of ERISA or
Section 4975 of the Code) involving any Plan; and in each case in clauses
(i) through (v) above, such event or condition, together with all other such
events or conditions, if any, would reasonably be expected to have a Material
Adverse Effect;

 

- 105 -



--------------------------------------------------------------------------------

(l) (i) any Loan Document shall for any reason be asserted in writing by
Holdings, the Borrower or any Subsidiary not to be a legal, valid and binding
obligation of any party thereto, (ii) any security interest purported to be
created by any Security Document and to extend to assets that are not immaterial
to Holdings, the Borrower and its Subsidiaries on a consolidated basis shall
cease to be, or shall be asserted in writing by the Borrower or any other Loan
Party not to be, a valid and perfected security interest (perfected as or having
the priority required by this Agreement or the relevant Security Document and
subject to such limitations and restrictions as are set forth herein and
therein) in the securities, assets or properties covered thereby, except to the
extent that any such loss of perfection or priority results from the limitations
of foreign laws, rules and regulations as they apply to pledges of Equity
Interests in Foreign Subsidiaries or the application thereof, or from the
failure of the Administrative Agent to maintain possession of certificates
actually delivered to it representing securities pledged under the Collateral
Agreement or to file Uniform Commercial Code continuation statements or take the
actions described on Schedule 4.04 and except to the extent that such loss is
covered by a lender’s title insurance policy and the Administrative Agent shall
be reasonably satisfied with the credit of such insurer, or (iii) the Guarantees
pursuant to the Security Documents by Holdings, the Borrower or the Subsidiary
Loan Parties of any of the Term Credit Obligations shall cease to be in full
force and effect (other than in accordance with the terms thereof), or shall be
asserted in writing by Holdings or the Borrower or any Subsidiary Loan Party not
to be in effect or not to be legal, valid and binding obligations; or

(m) The Intercreditor Agreement or any provision thereof shall cease to be in
full force and effect (except in accordance with its terms), or any of the Loan
Parties party thereto shall deny or disaffirm their respective obligations
thereunder or default in the due performance or observance of any term, covenant
or agreement on their part to be performed or observed pursuant to the terms
thereof;

then, and in every such event (other than an event with respect to the Borrower
described in paragraph (h) or (i) above), and at any time thereafter during the
continuance of such event, the Administrative Agent, at the request of the
Required Lenders, shall, by notice to the Borrower, take any or all of the
following actions, at the same or different times: (i) terminate forthwith the
Commitments, (ii) declare the Loans then outstanding to be forthwith due and
payable in whole or in part, whereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and any unpaid
accrued Fees and all other liabilities of the Borrower accrued hereunder and
under any other Loan Document, shall become forthwith due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Borrower, anything contained herein or in any
other Loan Document to the contrary notwithstanding and (iii) exercise all
rights and remedies granted to it under any Loan Document and all of its rights
under any other applicable law or in equity; and in any event with respect to
the Borrower described in paragraph (h) or (i) above, the Commitments shall
automatically terminate, the principal of the Loans then outstanding, together
with accrued interest thereon and any unpaid accrued Fees and all other
liabilities of the Borrower accrued hereunder and under any other Loan Document,
shall automatically become due and payable, without presentment, demand, protest
or any other notice of any kind, all of which are hereby expressly waived by the
Borrower, anything contained herein or in any other Loan Document to the
contrary notwithstanding.

Section 8.02 Exclusion of Immaterial Subsidiaries. Solely for the purposes of
determining whether an Event of Default has occurred under clause (f), (h), (i),
(j) or (l) of Section 8.01, any reference in any such clause to any Subsidiary
shall be deemed not to include any Immaterial Subsidiary affected by any event
or circumstance referred to in any such clause.

 

- 106 -



--------------------------------------------------------------------------------

Section 8.03 Application of Funds. After the exercise of remedies provided for
in Section 8.01 (or after the Loans have automatically become immediately due
and as set forth in the proviso to Section 8.01), any amounts received on
account of the Finance Obligations shall, subject to the provisions of
Section 2.13, be applied by the Administrative Agent in the following order:

FIRST, to payment of that portion of the Finance Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

SECOND, to payment of that portion of the Finance Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders or any Hedge Bank (including amounts payable under Article III and fees,
charges and disbursements of counsel to the respective Lenders) arising under
the Loan Documents or any Secured Hedge Agreement, ratably among them in
proportion to the respective amounts described in this clause Second payable to
them;

THIRD, to payment of that portion of the Finance Obligations constituting unpaid
principal of the Loans, accrued and unpaid interest on the Loans and other Term
Credit Obligations and amounts then owing under Secured Hedge Agreements,
ratably among the Lenders and the Hedge Banks in proportion to the respective
amounts described in this clause Third held by them; and

LAST, the balance, if any, after all of the Finance Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.

Notwithstanding the foregoing, Finance Obligations arising under Secured Hedge
Agreements shall be excluded from the application described above if the
Administrative Agent has not received written notice thereof, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Hedge Bank. Each Hedge Bank not a party to this Agreement that has
given the notice contemplated by the preceding sentence shall, by such notice,
be deemed to have acknowledged and accepted the appointment of the
Administrative Agent pursuant to the terms of Article IX hereof for itself and
its Affiliates as if a “Lender” party hereto.

ARTICLE IX

THE AGENCY PROVISIONS

Section 9.01 Appointment and Authority. Each Lender hereby irrevocably appoints
the Administrative Agent and the Collateral Agent (for purposes of this Article
IX, the Administrative Agent and the Collateral Agent are referred to
collectively as the “Agents”) its agent, and authorizes the Agents to take such
actions on its behalf and to exercise such powers as are delegated to such Agent
by the terms of the Loan Documents, together with such actions and powers as are
reasonably incidental thereto. The provisions of this Article IX are solely for
the benefit of the Agents and the Lenders, and neither the Borrower nor any
other Loan Party shall have rights as a third-party beneficiary of any of such
provisions (except as expressly provided in Section 9.06). It is understood and
agreed that the use of the term “Agent” or “agent” herein or in any other Loan
Documents (or any other similar term) with reference to an Agent, is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law. Instead, such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between the contracting parties. Without limiting
the generality of the foregoing, the Agents are hereby expressly authorized to
(i) execute any and all documents (including releases) with respect to the
Collateral and the rights of the

 

- 107 -



--------------------------------------------------------------------------------

Secured Parties with respect thereto, as contemplated by and in accordance with
the provisions of this Agreement and the Security Documents, and (ii) negotiate,
enforce or settle any claim, action or proceeding affecting the Lenders in their
capacity as such, at the direction of the Required Lenders, which negotiation,
enforcement or settlement will be binding upon each Lender.

Section 9.02 Rights as a Lender. The institution serving as the Administrative
Agent and/or the Collateral Agent hereunder shall have the same rights and
powers in its capacity as a Lender as any other Lender, and may exercise the
same as though it were not an Agent, and such bank and its Affiliates may accept
deposits from, lend money to, own securities of, act as the financial advisor or
in any other advisory capacity for, and generally engage in any kind of business
with Holdings, the Borrower or any Subsidiary or other Affiliate thereof as if
it were not an Agent hereunder.

Section 9.03 Exculpatory Provisions. Neither Agent shall have any duties or
obligations except those expressly set forth in the Loan Documents, and its
duties hereunder shall be administrative in nature. Without limiting the
generality of the foregoing, (a) neither Agent shall be subject to any fiduciary
or other implied duties, regardless of whether a Default or an Event of Default
has occurred and is continuing, (b) neither Agent shall have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby that such Agent is
instructed in writing to exercise by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.01), provided that no Agent shall be required to take any
action that, in its opinion or the opinion of its counsel, may expose such Agent
to liability or that is contrary to any Loan Document or applicable law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any Debtor Relief Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law and (c) except as expressly set forth in the Loan
Documents, neither Agent shall have any duty to disclose, nor shall it be liable
for the failure to disclose, any information relating to Holdings, the Borrower
or any of the Subsidiaries that is communicated to or obtained by the bank
serving as Administrative Agent and/or Collateral Agent or any of its Affiliates
in any capacity. Neither Agent shall be liable for any action taken or not taken
by it with the consent or at the request of the Required Lenders, or such other
number or percentage of the Lenders as shall be necessary or as such Agent shall
in good faith believe to be necessary under the circumstances as provided in
Section 10.01, or in the absence of its own gross negligence or willful
misconduct as determined by a court of competent jurisdiction by final and
nonappealable judgment. Neither Agent shall be deemed to have knowledge of any
Default or Event of Default unless and until written notice thereof is given to
such Agent by Holdings, the Borrower or a Lender, and neither Agent shall be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with any Loan Document,
(ii) the contents of any certificate, report or other document delivered
thereunder or in connection therewith, (iii) the performance or observance of
any of the covenants, agreements or other terms or conditions set forth in any
Loan Document, (iv) the validity, enforceability, effectiveness or genuineness
of any Loan Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article V or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to such Agent.

Section 9.04 Reliance by Administrative Agent. Each Agent shall be entitled to
rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper person. Each Agent may also rely upon any statement
made to it orally or by telephone and believed by it to have been made by the
proper person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan that
by its terms must be fulfilled to the satisfaction of a Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender unless the Administrative Agent shall have

 

- 108 -



--------------------------------------------------------------------------------

received notice to the contrary from such Lender prior to the making of such
Loan. Each Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

Section 9.05 Delegation of Duties. Each Agent may perform any and all of its
duties and exercise its rights and powers by or through any one or more
subagents appointed by it. Each Agent and any such subagent may perform any and
all of its duties and exercise its rights and powers by or through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such subagent and to the Related Parties of each
Agent and any such subagent, and shall apply to their respective activities in
connection with the syndication of the Facility as well as activities as Agent.
No Agent shall be responsible for the negligence or misconduct of any subagents
except to the extent that a court of competent jurisdiction determines in a
final and nonappealable judgment that such Agent acted with gross negligence or
willful misconduct in the selection of such subagents.

Section 9.06 Resignation of Administrative Agent. Subject to the appointment and
acceptance of a successor Agent as provided below, either Agent may resign at
any time by notifying the Lenders and the Borrower. Upon any such resignation,
the Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor. If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Agent gives notice of its resignation, (or such earlier day as
shall be agreed by the Required Lenders) (the “Resignation Effective Date”),
then the retiring Agent may (but shall not be obligated to), on behalf of the
Lenders, appoint a successor Agent which shall be a bank with an office in New
York, New York, or an Affiliate of any such bank. If no successor Agent has been
appointed pursuant to the immediately preceding sentence by the Resignation
Effective Date, such Agent’s resignation shall become effective and the Required
Lenders shall thereafter perform all the duties of such Agent hereunder and/or
under any other Loan Document until such time, if any, as the Required Lenders
appoint a successor Administrative Agent and/or Collateral Agent, as the case
may be. Upon the acceptance of its appointment as Agent hereunder by a
successor, such successor shall succeed to, and become vested with, all the
rights, powers, privileges and duties of the retiring Agent, and the retiring
Agent shall be discharged from its duties and obligations hereunder. The
Administrative Agent Fees payable by the Borrower to a successor Agent shall be
the same as those payable to its predecessor unless otherwise agreed between the
Borrower and such successor. After an Agent’s resignation hereunder, the
provisions of this Article IX and Section 10.04 shall continue in effect for the
benefit of such retiring Agent, its subagents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while acting as Agent.

Section 9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the Agents or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Agents or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement
or any other Loan Document, any related agreement or any document furnished
hereunder or thereunder.

Section 9.08 No Other Duties, Etc. Notwithstanding any other provision of this
Agreement or any provision of any other Loan Document, each of the Engagement
Parties are named as such for recognition purposes only, and in their respective
capacities as such shall have no duties, responsibilities or liabilities with
respect to this Agreement or any other Loan Document; it being understood and
agreed that each of the Engagement Parties shall be entitled to all
indemnification and

 

- 109 -



--------------------------------------------------------------------------------

reimbursement rights in favor of the Agents provided herein and in the other
Loan Documents. Without limitation of the foregoing, none of the Engagement
Parties, in their respective capacities as such shall, by reason of this
Agreement or any other Loan Document, have any fiduciary relationship in respect
of any Lender, Loan Party or any other person.

Section 9.09 Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law, each Agent (irrespective
of whether the principal of any Loan or Term Credit Obligation shall then be due
and payable as herein expressed or by declaration or otherwise and irrespective
of whether the Agent shall have made any demand on the Borrower) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:

(i) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Term Credit Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and each Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders and each Agent and their respective agents and
counsel and all other amounts due the Lenders and each Agent under Sections 2.09
and 10.04) allowed in such judicial proceeding;

(ii) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same; and

(iii) and any custodian, receiver, assignee, trustee, liquidator, sequestrator
or other similar official in any such judicial proceeding is hereby authorized
by each Lender to make such payments to such Agent and, in the event that such
Agent shall consent to the making of such payments directly to the Lenders, to
pay to such Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of such Agent and its agents and counsel, and any
other amounts due such Agent under Sections 2.09 and 10.04.

Section 9.10 Collateral and Guaranty Matters. (a) The Lenders irrevocably
authorize the Collateral Agent, at its option and in its sole discretion:

(i) to release any Lien on any property granted to, or held by, the Collateral
Agent under any Loan Document (x) on or after the date that the Term Credit
Obligations (other than contingent indemnity obligations as to which no claim
has been made) have been paid in full and the Commitments have been terminated,
(y) with respect to any property that is sold or otherwise disposed of or to be
sold or otherwise disposed of as part of or in connection with any sale or other
disposition permitted under the Loan Documents or (z) if approved, authorized or
ratified in writing by the Required Lenders (or such other number of Lenders as
shall be required hereunder);

(ii) to subordinate any Lien on any property granted to, or held by, the
Collateral Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.02(a), (c), (i) or (j);

(iii) to execute and deliver the Intercreditor Agreement, and any other
intercreditor agreement necessary or desirable to permit the incurrence by the
Loan Parties of secured indebtedness permitted to be incurred hereunder with the
priority permitted hereunder, and perform its obligations and duties, and
exercise its rights and remedies, thereunder; and

 

- 110 -



--------------------------------------------------------------------------------

(iv) to release any Subsidiary from its obligations under the Loan Documents if
such person ceases to be a Subsidiary as a result of a transaction permitted
under the Loan Documents or otherwise is not required to remain a Loan Party.

In each case as specified in this Section 9.10, the Agent will, at the
Borrower’s expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to evidence the release of
such item of Collateral from the assignment and security interest granted under
the Collateral Agreement and the other Loan Documents or to subordinate its
interest in such item, or to release such Subsidiary Loan Party from its
obligations under the Guaranty, in each case in accordance with the terms of the
Loan Documents and this Section 9.10.

(b) Upon request by the Collateral Agent at any time, the Required Lenders will
confirm in writing, the Collateral Agent’s authority to release or subordinate
its interest in particular types or items of property, or to release any
Subsidiary from its obligations under the Loan Documents pursuant to this
Section 9.10.

(c) The Collateral Agent shall not be responsible for, or have a duty to,
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of any Collateral, the existence, priority or
perfection of the Collateral Agent’s Lien thereon, or any certificate prepared
by any Loan Party in connection therewith, nor shall the Collateral Agent be
responsible or liable to the Lenders for any failure to monitor or maintain any
portion of the Collateral.

Without limiting the foregoing, no Secured Party shall have any right
individually to realize upon any of the Collateral or to enforce any Guarantee
of the Finance Obligations, it being understood and agreed that all powers,
rights and remedies under the Loan Documents may be exercised solely by the
Administrative Agent and/or the Collateral Agent on behalf of the Secured
Parties in accordance with the terms hereof. In the event of a foreclosure by
the Collateral Agent on any of the Collateral pursuant to a public or private
sale or other disposition (including any sale or disposition conducted under a
plan of reorganization), any Secured Party may be the purchaser of any or all of
such Collateral at any such sale or other disposition, and the Collateral Agent,
as agent for and representative of the Secured Parties (but not any Lender or
Hedge Bank in its or their respective individual capacities) shall be entitled,
for purpose of bidding and making settlement or payment of the purchase price
for all or any portion of the Collateral sold at any such sale, to use and apply
any of the Finance Obligations as a credit on account of the purchase price for
any Collateral payable by the Collateral Agent on behalf of the Secured Parties
at such sale or other disposition. Each Secured Party, whether or not a party
hereto, will be deemed, by its acceptance of the benefits of the Collateral and
the Guarantees of the Finance Obligations provided under the Guaranty Agreement,
to have agreed to the foregoing provisions. The provisions of this paragraph are
for the sole benefit of the Secured Parties and shall not afford any right to,
or constitute a defense available to, any Loan Party.

Section 9.11 Secured Hedge Agreements. Except as otherwise expressly set forth
herein, any Guaranty or any Security Document, no Hedge Bank that obtains the
benefits of Section 8.01, the Guaranty or any Collateral by virtue of the
provisions hereof shall have any right to notice of any action or to consent to,
direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) other than in its capacity as a Lender and, in such case, only
to the extent expressly provided in the Loan Documents. Notwithstanding any
other provision of this Article IX to the contrary, the Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Finance Obligations arising under
Secured Hedge Agreements unless the Administrative Agent has received written
notice of such Finance Obligations, together with such supporting documentation
as the Administrative Agent may request, from the applicable Hedge Bank.

 

- 111 -



--------------------------------------------------------------------------------

ARTICLE X

MISCELLANEOUS

Section 10.01 Amendments, Etc. Except as otherwise set forth in this Agreement,
no amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders (or by the Administrative Agent with the consent or ratification of the
Required Lenders or such other number or percentage of Lenders as may be
specified herein) and the Borrower or the applicable Loan Party, as the case may
be, and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided that (x) the Administrative Agent and the
Borrower may, with the consent of the other, amend, modify or supplement this
Agreement and any other Loan Document to cure any ambiguity, omission,
typographical error, mistake, defect or inconsistency if such amendment,
modification or supplement does not adversely affect the rights of any Agent or
any Lender, to comply with local law or the advice of local counsel or to cause
one or more Loan Documents to be consistent with other Loan Documents and (y) no
such amendment, waiver or consent shall:

(i) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.01) without the written consent of such Lender;

(ii) postpone any date fixed by this Agreement or any other Loan Document for
any payment (excluding mandatory prepayments) of principal, interest or fees due
to the Lenders (or any of them) hereunder or under any other Loan Document
without the written consent of each Lender directly and adversely affected
thereby;

(iii) reduce the principal of, or the rate of interest specified herein on, any
Loan, or (subject to clause (ii) of the second proviso to this Section 10.01)
any fees payable hereunder or under any other Loan Document, without the written
consent of each Lender directly affected thereby; provided, however, that only
the consent of the Required Lenders shall be necessary to amend the definition
of “Default Rate” or to waive any obligation of the Borrower to pay interest at
the Default Rate;

(iv) change Section 8.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender directly
and adversely affected thereby;

(v) change any provision of this Section 10.01 or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender;

(vi) release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender;

(vii) release all or substantially all of the value of the Guaranty, without the
written consent of each Lender, except to the extent the release of any
Subsidiary from the Guaranty is permitted pursuant to Section 9.10 (in which
case such release may be made by the Administrative Agent acting alone);

 

- 112 -



--------------------------------------------------------------------------------

and provided, further, that: (i) no amendment, waiver or consent shall, unless
in writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; (ii) no amendment, waiver or consent
which would require the consent of a Lender but for the fact that it is a
Defaulting Lender shall be enforced against it without its consent; and
(iii) Section 5 of the Engagement Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately more adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender.

Notwithstanding any provision herein to the contrary, this Agreement may be
amended with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (i) to add one or more additional term loan facilities to
this Agreement and to permit the extensions of credit and all related
obligations and liabilities arising in connection therewith from time to time
outstanding to share ratably (or on a basis subordinated to the existing
facilities hereunder) in the benefits of this Agreement and the other Loan
Documents with the obligations and liabilities from time to time outstanding in
respect of the existing facilities hereunder, and (ii) in connection with the
foregoing, to permit the Lenders providing such additional credit facilities to
participate in any required vote or action required to be approved by the
Required Lenders or by any other number, percentage or class of Lenders
hereunder.

Notwithstanding any provision herein to the contrary, the Borrower may, by
written notice to the Administrative Agent from time to time, make one or more
offers (each, a “Loan Modification Offer”) to all the Lenders under one or more
of the Facilities (each Facility subject to such a Loan Modification Offer, an
“Affected Facility”) to make one or more Permitted Amendments (as defined below)
pursuant to procedures reasonably specified by the Administrative Agent and
reasonably acceptable to the Borrower. Such notice shall set forth (i) the terms
and conditions of the requested Permitted Amendment and (ii) the date on which
such Permitted Amendment is requested to become effective (which shall not be
less than 10 Business Days nor more than 30 Business Days after the date of such
notice) (or such shorter periods as are acceptable to the Administrative Agent).
Permitted Amendments shall become effective only with respect to the Loans of
the Lenders under the Affected Facility that accept the applicable Loan
Modification Offer (such Lenders, the “Accepting Lenders”) and, in the case of
any Accepting Lender, only with respect to such Lender’s Loans under such
Affected Facility as to which such Lender’s acceptance has been made. The
Borrower and each Accepting Lender shall execute and deliver to the
Administrative Agent an agreement in form and substance satisfactory to the
Administrative Agent giving effect to the Permitted Amendment (a “Loan
Modification Agreement”) and such other documentation as the Administrative
Agent shall reasonably specify to evidence the acceptance of the Permitted
Amendments and the terms and conditions thereof. The Administrative Agent shall
promptly notify each Lender as to the effectiveness of each Loan Modification
Agreement. Each of the parties hereto hereby agrees that, upon the effectiveness
of any Loan Modification Agreement, this Agreement shall be deemed amended to
the extent (but only to the extent) necessary to reflect the existence and terms
of the Permitted Amendment evidenced thereby and only with respect to the Loans
and Commitments of the Accepting Lenders under the Affected Facility.
Notwithstanding the foregoing, no Permitted Amendment shall become effective
under this paragraph unless the Administrative Agent shall have received any
corporate documents, officers’ certificates or legal opinions consistent with
those delivered on the Closing Date under Section 5.02 reasonably requested by
the Administrative Agent. As used in this paragraph, “Permitted Amendments”
shall be limited to (i) an extension of the final maturity date of the
applicable Loans of the Accepting Lenders (provided that such extension may not
result in having more than two additional final maturity dates in any year, or
more than

 

- 113 -



--------------------------------------------------------------------------------

three additional final maturity dates at any time, under this Agreement without
the consent of the Administrative Agent), (ii) a reduction, elimination or
extension, of the scheduled amortization of the applicable Loans of the
Accepting Lenders, (iii) a change in rate of interest (including a change to the
Applicable Rate and any provision establishing a minimum rate), premium, or
other amount with respect to the applicable Loans of the Accepting Lenders
and/or a change in the payment of fees to the Accepting Lenders (such change
and/or payments to be in the form of cash, Equity Interests or other property to
the extent not prohibited by this Agreement) and (iv) any other amendment to a
Loan Document required to give effect to the Permitted Amendments described in
clauses (i) through (iii) of this sentence.

If any Lender (a “Non-Consenting Lender”) does not consent to a proposed
amendment, waiver, consent, release, discharge or termination with respect to
any Loan Document that, pursuant to the terms of this Section 10.01, requires
the consent of each Lender (or each affected Lender) and that has been approved
by the Required Lenders, the Borrower may replace such Non-Consenting Lender in
accordance with Section 10.14.

Section 10.02 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to the Borrower, Holdings or any other Loan Party or the Administrative
Agent, to the address, facsimile number, electronic mail address or telephone
number specified for such person on Schedule 10.02; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.

 

- 114 -



--------------------------------------------------------------------------------

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii), if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” NEITHER
THE ADMINISTRATIVE AGENT NOR ANY OF ITS RELATED PARTIES WARRANTS THE ACCURACY OR
COMPLETENESS OF THE COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EACH
EXPRESSLY DISCLAIMS LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NONINFRINGEMENT OF
THIRD-PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE
ADMINISTRATIVE AGENT OR ANY OF ITS RELATED PARTIES IN CONNECTION WITH THE
COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR
ANY OF ITS RELATED PARTIES HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY LENDER OR
ANY OTHER PERSON FOR DAMAGES OF ANY KIND, WHETHER OR NOT BASED ON STRICT
LIABILITY AND INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL
DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT
OF ANY LOAN PARTY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS
THROUGH THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY SUCH PERSON IS
FOUND IN A FINAL RULING BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED
FROM SUCH PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT. In no event shall the
Administrative Agent or any of its Related Parties (collectively, “Agent
Parties”) have any liability to Holdings, the Borrower, any Lender or any other
person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of any Loan Party’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet.

(d) Change of Address, Etc. Each of Holdings, the Borrower and the
Administrative Agent may change its address, facsimile or telephone number for
notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, facsimile or telephone number
for notices and other communications hereunder by notice to the Borrower and the
Administrative Agent. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
facsimile number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal or state securities laws.

 

- 115 -



--------------------------------------------------------------------------------

(e) Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic or electronic Borrowing Request) purportedly given by or on behalf of
the Borrower or any other Loan Party even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof. The Borrower shall
indemnify the Administrative Agent, each Lender and the Related Parties of each
of them from all losses, costs, expenses and liabilities resulting from the
reliance by such person on any notice purportedly given by or on behalf of the
Borrower in the absence of gross negligence or willful misconduct by the
Administrative Agent in relying on any notice purportedly given by or on behalf
of the Borrower, such Lender or Related Party, as applicable, as determined in a
final and non-appealable judgment by a court of competent jurisdiction. All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

Section 10.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any
Lender or by the Administrative Agent to exercise, and no delay by any such
person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges herein
provided and provided under each other Loan Document are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, but subject to the Intercreditor Agreement, the authority to enforce
rights and remedies hereunder and under the other Loan Documents against the
Loan Parties or any of them shall be vested exclusively in, and all actions and
proceedings at law in connection with such enforcement shall be instituted and
maintained exclusively by, the Administrative Agent in accordance with
Section 8.01 for the benefit of all the Lenders; provided, however, that the
foregoing shall not prohibit (i) the Administrative Agent from exercising on its
own behalf the rights and remedies that inure to its benefit (solely in its
capacity as Administrative Agent) hereunder and under the other Loan Documents,
(ii) any Lender from exercising setoff rights in accordance with Section 10.09
(subject to the terms of Section 2.11) or (iii) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Loan Party under any Debtor Relief Law; and
provided, further, that if at any time there is no person acting as
Administrative Agent hereunder and under the other Loan Documents, then (x) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 8.01 and (y) in addition to the matters set forth in
clauses (ii) and (iii) of the preceding proviso and subject to Section 2.11, any
Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.

Section 10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower agrees to pay (i) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent and its
Affiliates (including the reasonable and invoiced fees, charges and
disbursements of Fried, Frank, Harris, Shriver & Jacobson LLP, as counsel for
the Administrative Agent and the Joint Lead Arrangers, and, if necessary, the
reasonable fees, charges and disbursements of one local counsel per
jurisdiction), in connection with the syndication of the credit facilities
provided for herein, the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Loan Documents (including
expenses incurred in connection with due diligence and initial ongoing
Collateral examination to the extent incurred with the

 

- 116 -



--------------------------------------------------------------------------------

reasonable prior approval of the Borrower) or any amendments, modifications or
waivers of the provisions hereof or thereof, (ii) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent or any Lender
(including the reasonable and invoiced fees, charges and disbursements of any
special counsel (limited to one firm for the Administrative Agent and the
Lenders unless, in the reasonable opinion of the Administrative Agent or any
such Lender seeking reimbursement, such joint representation would be
inappropriate due to the existence of any actual or potential conflict of
interest, in which case the Administrative Agent or any such Lender, as the case
may be, shall inform the Borrower of such conflict and the Borrower shall
reimburse the legal fees and expenses of no more than such number of additional
outside counsel for the Administrative Agent and the Lenders as is necessary to
avoid any actual or potential conflict of interest) and local counsel (limited
to one firm for the Administrative Agent and the Lenders in each relevant
jurisdiction unless, in the reasonable opinion of the Administrative Agent or
any such Lender seeking reimbursement, such joint representation would be
inappropriate due to the existence of any actual or potential conflict of
interest, in which case the Administrative Agent or any such Lender, as the case
may be, shall inform the Borrower of such conflict and the Borrower shall
reimburse the legal fees and expenses of no more than such number of additional
outside counsel for the Administrative Agent and the Lenders as is necessary to
avoid any actual or potential conflict of interest) for the Administrative Agent
and the Lenders), in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (B) in connection with the Loans made
hereunder, including all such reasonable and documented out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans.

(b) Indemnification. The Borrower shall indemnify the Administrative Agent (and
any sub-agent thereof), the Agents, the Joint Lead Arrangers, each Lender and
each Related Party of any of the foregoing persons (each such person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses (including the
reasonable counsel fees, charges and disbursements of not more than one counsel,
plus, if necessary, one local counsel per jurisdiction (except the allocated
costs of in-house counsel) unless, in the reasonable opinion of any such
Indemnitee seeking indemnity, such joint representation would be inappropriate
due to the existence of any actual or potential conflict of interest, in which
case such Indemnitee or Indemnitees, as the case may be, shall inform the
Borrower of such conflict and the Borrower shall reimburse the legal fees and
expenses of no more than such number of additional outside counsel for the
Indemnitees as is necessary to avoid any actual or potential conflict of
interest), incurred by any Indemnitee or asserted against any Indemnitee by any
person (including the Borrower or any other Loan Party) other than such
Indemnitee and its Related Parties arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the Transactions and the other transactions
contemplated hereby or thereby (including, in the case of the Administrative
Agent (and any sub-agent thereof) and its Related Parties, the administration of
this Agreement and the other Loan Documents (including in respect of any matters
addressed in Section 3.01)), (ii) any Loan or the use of the proceeds therefrom,
or (iii) any claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and non-appealable judgment to have
resulted from (x) the gross negligence, bad faith or willful misconduct of such
Indemnitee (for purposes of this proviso only, each of the Administrative Agent,
any Joint Lead Arranger or any Lender shall be treated as several and separate
Indemnitees, but each of them together with its respective Related Parties,
shall be treated as a single Indemnitee) or (y) any material breach of any Loan
Document by such Indemnitee. Subject to and without limiting the generality of
the foregoing

 

- 117 -



--------------------------------------------------------------------------------

sentence, the Borrower agrees to indemnify each Indemnitee against, and hold
each Indemnitee harmless from, any and all losses, claims, damages, liabilities
and related expenses, including reasonable counsel or consultant fees, charges
and disbursements (limited to not more than one counsel, plus, if necessary, one
local counsel per jurisdiction) (except the allocated costs of in-house
counsel), incurred by or asserted against any Indemnitee arising out of, in any
way connected with, or as a result of (A) any claim related in any way to
Environmental Laws and Holdings, the Borrower or any of their Subsidiaries, or
(B) any actual or alleged presence, Release or threatened Release of Hazardous
Materials at, under, on or from any Property; provided, that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the (1) gross negligence, bad faith or willful misconduct of such Indemnitee or
(2) any material breach of any Loan Document by such Indemnitee (for purposes of
this proviso only, each of the Administrative Agent, any Joint Lead Arranger,
any Issuing Bank or any Lender shall be treated as several and separate
Indemnitees, but each of them together with its respective Related Parties shall
be treated as a single Indemnitee). None of the Indemnitees (or any of their
respective Affiliates) shall be responsible or liable to Holdings, the Borrower
or any of their respective subsidiaries, Affiliates or stockholders or any other
person or entity for any special, indirect, consequential or punitive damages,
which may be alleged as a result of the Facilities or the Transactions. Without
limiting the provisions of Section 3.01(c), this Section 10.04(b) shall not
apply with respect to Taxes (other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim). The provisions of this
Section 10.04 shall remain operative and in full force and effect regardless of
the expiration of the term of this Agreement, the consummation of the
transactions contemplated hereby, the repayment of any of the Term Credit
Obligations, the invalidity or unenforceability of any term or provision of this
Agreement or any other Loan Document, or any investigation made by or on behalf
of the Administrative Agent or any Lender. All amounts due under this
Section 10.04 shall be payable on written demand therefor accompanied by
reasonable documentation with respect to any reimbursement, indemnification or
other amount requested.

(c) Reimbursement by Lenders. To the extent that Holdings and the Borrower for
any reason fail indefeasibly to pay any amount required under subsection (a) or
(b) of this Section to be paid by it or them to the Administrative Agent (or any
sub-agent thereof) or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent) or
such Related Party, as the case may be, such Lender’s pro rata share (determined
as of the time that the applicable unreimbursed expense or indemnity payment is
sought based on each Lender’s outstanding Term Loans and unused Commitments at
such time) of such unpaid amount (including any such unpaid amount in respect of
a claim asserted by such Lender), such payment to be made severally among them
based on such Lenders’ percentage (carried out to the ninth decimal place) of
the Facility (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought), provided that, the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent) in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.02(a).

(d) Waiver of Consequential Damages. To the fullest extent permitted by
applicable Law, the Borrower shall not assert, and hereby waives, and
acknowledges that no other Loan Party shall have, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or the use of the proceeds thereof. No Indemnitee
referred to in subsection (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic

 

- 118 -



--------------------------------------------------------------------------------

or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the gross negligence or
willful misconduct of such Indemnitee as determined by a final and
non-appealable judgment of a court of competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor; provided, however, any Indemnitee shall
promptly refund an indemnification payment received hereunder to the extent that
there is a final judicial determination that such Indemnitee was not entitled to
indemnification with respect to such payment pursuant to this Section 10.04.

(f) Survival. The agreements in this Section and the indemnity provisions of
Section 10.02(e) shall survive the resignation of the Administrative Agent, the
replacement of any Lender, the termination of the Commitments of all the Lenders
and the repayment, satisfaction or discharge of all the other Term Credit
Obligations.

Section 10.05 Payments Set Aside. To the extent that any payment by or on behalf
of the Borrower or any other Loan Party is made to the Administrative Agent or
any Lender, or the Administrative Agent or any Lender exercises its right of
set-off, and such payment or the proceeds of such set-off or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Law or otherwise, then (i) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such set-off had not occurred, and (ii) each Lender severally agrees to pay to
the Administrative Agent upon demand its applicable share of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect. The obligations of
the Lenders under clause (ii) of the preceding sentence shall survive the
payment in full of the Term Credit Obligations and the termination of this
Agreement.

Section 10.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 10.06(b), (ii) by way of participation in accordance with
the provisions of Section 10.06(d), or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 10.06(e). Nothing in
this Agreement, expressed or implied, is intended to confer, shall be construed
to confer, or shall confer upon any person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment(s) and the Loans at the time owing
to it); provided that (in each case with respect to any Facility) (x) any
assignment of any Loans or Commitments to an Affiliated Lender shall be subject
to the requirements set forth in Section 10.06(f) and (y) any such assignment
shall be subject to the following conditions:

 

- 119 -



--------------------------------------------------------------------------------

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment under any Facility and/or the Loans at the time owing to it
(in each case with respect to any Facility) or contemporaneous assignments to
related Approved Funds that equal at least the amount specified in subsection
(b)(i)(B) of this Section in the aggregate or in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment, determined as of the date the Assignment and Acceptance
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Acceptance, as of the Trade
Date, shall not be less than $1,000,000, unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing under
Section 8.01(b), (c), (h) or (i), the Borrower otherwise consents (each such
consent not to be unreasonably withheld or delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate
Facilities and any facilities provided pursuant the second paragraph of
Section 10.01 on a non-pro rata basis.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing under Section 8.01(b), (c), (h) or (i) at the time of such assignment
or (2) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund; provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within five Business Days after having received notice
thereof; and provided, further, that the Borrower’s consent shall not be
required during the primary syndication of the Term B Facility.

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (i) any
unfunded Term B Commitment if such assignment is to a person that is not a
Lender with a Term B Commitment, an Affiliate of such Lender or an Approved Fund
with respect to such Lender or (ii) any Term B Loan to a person that is not a
Lender, an Affiliate of a Lender, an Approved Fund, the Borrower or an
Affiliated Lender.

 

- 120 -



--------------------------------------------------------------------------------

(iv) Assignment and Acceptance. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Acceptance, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire and all applicable tax forms.

(v) No Assignment to Certain Persons. No such assignment shall be made
(A) except in compliance with the requirements of Section 10.06(g), to any Loan
Party, (B) except in compliance with the requirements of Section 10.06(f), to an
Affiliated Lender, (C) to any Defaulting Lender or any of its Subsidiaries,
(D) to any natural person or (E) absent the consent of the Borrower, to an
Ineligible Institution.

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to pay and satisfy in full all payment liabilities then
owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon). Notwithstanding the foregoing, in the
event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Acceptance, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Acceptance, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment); provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section 10.06.

(c) Register. (i) The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for Tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Acceptance delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans owing
to, each

 

- 121 -



--------------------------------------------------------------------------------

Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Borrower and any Lender, at any reasonable time and from
time to time upon reasonable prior notice. In addition, at any time that a
request for a consent for a material or other substantive change to the Loan
Documents is pending, (i) any Lender may request and receive from the
Administrative Agent a copy of the Register and (ii) upon request of the
Administrative Agent and receipt of a list of the names of each person named as
a Lender in the then current Register, the Borrowers and Holdings will identify
to the Administrative Agent each such Lender which is an Affiliated Lender.

(ii) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), all
applicable tax forms, the processing and recordation fee referred to in
paragraph (b)(iv) of this Section 10.06 (unless waived in accordance with such
paragraph) and any written consent to such assignment required by paragraph
(b)(iii) of this Section 10.06, the Administrative Agent shall promptly accept
such Assignment and Acceptance and record the information contained therein in
the Register. No assignment, whether or not evidenced by a promissory note,
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph (c)(ii).

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
person (other than a natural person, a known Defaulting Lender or the Borrower
or any of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent and the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. For the avoidance of doubt, each Lender shall be responsible for
the indemnity under Section 10.04(c) without regard to the existence of any
participation.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement or any of
the other Loan Documents; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in clause (y) of the first
proviso to Section 10.01 that affects such Participant and requires the consent
of each Lender directly affected thereby. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (it being understood that
the documentation required under Section 3.01(e) shall be delivered to the
Lender who sells the participation); provided that such Participant (A) agrees
to be subject to the provisions of Sections 3.06 and 10.14 as if it were an
assignee under paragraph (b) of this Section and (B) shall not be entitled to
receive any greater payment under Section 3.01, 3.04 or 3.05, with respect to
any participation, than the Lender from whom it acquired the applicable
participation would have been entitled to receive, unless the sale of the
participation to such Participant is made with the Borrower’s prior written
consent. A participant shall not be entitled to the benefits of Section 3.01 to
the extent such Participant fails to comply with Section 3.01(e) as though it
were a Lender. Each Lender that sells a participation agrees, at the Borrower’s
request and expense, to use reasonable efforts to cooperate with the Borrower to
effectuate

 

- 122 -



--------------------------------------------------------------------------------

the provisions of Section 3.06 with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.09 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.11 as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as an agent of the
Borrower, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments or Loans or its other obligations under any Loan
Document) to any person except to the extent that such disclosure is necessary
to establish that such Commitment, Loan or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(f) Affiliated Lender Assignments. Notwithstanding anything else to the contrary
contained in this Agreement, any Lender may assign all or a portion of its Term
Loans to any Affiliated Lender in accordance with Section 10.06(b); provided
that:

(i) no Default or Event of Default has occurred or is continuing or would result
therefrom;

(ii) the assigning Lender and the Affiliated Lender purchasing such Lender’s
Term Loans shall execute and deliver to the Administrative Agent an assignment
agreement substantially in the form of Exhibit A-2 hereto (an “Affiliated Lender
Assignment and Acceptance”) in lieu of an Assignment and Acceptance; and

(iii) no Term Loan may be assigned to a Affiliated Lender pursuant to this
Section 10.06(b)(i), if after giving effect to such assignment, Affiliated
Lenders (other than Affiliated Loan Funds) in the aggregate would own in excess
of 25.0 % of all Term Loans then outstanding.

Notwithstanding anything in Section 10.01 or the definition of “Required
Lenders” to the contrary, for purposes of determining whether the Required
Lenders have (A) consented (or not consented) to any amendment, modification,
waiver, consent or other action with respect to any of the terms of any Loan
Document or any departure by any Loan Party therefrom, (B) otherwise acted on
any matter related to any Loan Document, (C) directed or required the
Administrative Agent, Collateral Agent or any Lender to undertake any action (or
refrain from taking any action) with respect to or under any Loan Document or
(D) voted on any plan of reorganization pursuant to Title 11 of the United
States Code, that in any case does not require the consent of each Lender or
each affected Lender or does not adversely affect such Affiliated Lender
disproportionately in any material respect as compared to other Lenders,
Affiliated Lenders will be deemed to have voted in the same proportion as
Lenders that are not Affiliated Lenders voting on such matter. Furthermore, each
Affiliated Lender hereby acknowledges,

 

- 123 -



--------------------------------------------------------------------------------

agrees and consents that if, for any reason, its vote to accept or reject any
plan pursuant to Title 11 of the United States Code is not deemed to have been
voted as set above, then such vote will be (x) deemed not to be in good faith
and (y) “designated” pursuant to Section 1126(e) of Title 11 of the United
States Code such that the vote is not counted in determining whether the
applicable class has accepted or rejected such plan in accordance with
Section 1126(c) of Title 11 of the United States Code. Affiliated Loan Funds
shall not be subject to the limitations set forth in this paragraph, and shall
be entitled to vote as any other Lender; provided, however, that,
notwithstanding anything herein to the contrary, Affiliated Loan Funds may not
in the aggregate account for more than 50.0% of the amounts set forth in the
calculation of Required Lenders, and any amount in excess of 50.0% will be
subject to the limitations set forth in this paragraph.

No Affiliated Lender will have any right (i) to attend (including by telephone)
or receive notice of any meeting, conference call, correspondence or discussions
(or portion thereof) among the Administrative Agent or any Lender to which
representatives of the Loan Parties are not invited or to have access to the
Platform (including, without limitation, that portion of the Platform that has
been designated for “private-side” Lenders), or (ii) to receive any information
or material provided solely to the Lenders by the Administrative Agent or any
Lender or any communication by or among Administrative Agent and/or one or more
Lenders, except to the extent such information or materials have been made
available to any Loan Party or its representatives (and in any case, other than
the right to receive notices of Borrowings, notices of prepayments and other
administrative notices in respect of its Loans required to be delivered to
Lenders), or (iii) make or bring (or participate in, other than as a passive
participant in or recipient of its pro-rata benefits of) any claim, in its
capacity as a Lender, against Administrative Agent or the Collateral Agent with
respect to any duties or obligations or alleged duties or obligations of such
Agent under the Loan Documents.

(g) Permitted Loan Purchases. The Borrower may purchase by way of assignment and
become an Assignee with respect to Term Loans at any time, from Lenders in
accordance with Section 10.06(b) hereof (“Permitted Loan Purchases”) provided
that (A) the Borrower shall deliver to the Administrative Agent a certificate of
the Chief Financial Officer of the Borrower stating (1) that no Default or Event
of Default has occurred and is continuing or would result from the Permitted
Loan Purchase, (2) that each of the conditions contained in this
Section 10.06(g) has been satisfied and (3) the aggregate principal amount of
Term Loans to be purchased (and the purchase price(s) paid therefore), (B) upon
consummation of any such Permitted Loan Purchase, the Loans purchased pursuant
thereto shall be deemed to be automatically and immediately cancelled and
extinguished in accordance with Section 10.06(h) and (C) in connection with any
such Permitted Loan Purchase, the Borrower and such Lender that is the Assignor
shall execute and deliver to the Administrative Agent a Permitted Loan Purchase
Assignment and Acceptance (and for the avoidance of doubt, shall not be required
to execute and deliver an Assignment and Acceptance pursuant to
Section 10.06(b)) and shall otherwise comply with the conditions to Assignments
under this Section 10.06.

(h) Each Permitted Loan Purchase shall, for purposes of this Agreement be deemed
to be an automatic and immediate cancellation and extinguishment of such Term
Loans and the Borrower shall, upon consummation of any Permitted Loan Purchase,
notify the Administrative Agent that the Register should be updated to record
such event as if it were a prepayment of such Loans.

Section 10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed:
(i) to its Related Parties (it being understood that the persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential); (ii) to the
extent required or requested by any applicable regulatory authority having
jurisdiction over such person or its Related Parties

 

- 124 -



--------------------------------------------------------------------------------

(including any self-regulatory authority, such as the National Association of
Insurance Commissioners); (iii) to the extent required by applicable Laws or
regulations or by any subpoena or similar legal process; (iv) to any other party
hereto; (v) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder,
(vi) subject to an agreement containing confidentiality provisions substantially
the same (and at least as restrictive) as those of this Section, to (A) any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights and obligations under this Agreement or any Eligible Assignee
invited to be a Lender pursuant to Section 2.12(a) or (B) any actual or
prospective party (or its Related Parties) to any swap, derivative or other
transaction under which payments are to be made by reference to the obligations
under this Agreement, (vii) (A) any rating agency in connection with rating the
Borrower or its Subsidiaries or the credit facilities provided hereunder,
(B) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers or other market identifiers with
respect to the credit facilities provided hereunder or (C) any settlement or
administrative service providers, in each case on a confidential basis,
(viii) with the consent of the Borrower or (ix) to the extent such Information
(A) becomes publicly available other than as a result of a breach of this
Section or (B) becomes available to the Administrative Agent, any Lender or any
of their respective Affiliates on a nonconfidential basis from a source other
than any Parent Entity, Holdings, the Borrower or any Subsidiary. For purposes
of this Section, “Information” means all information received from any Parent
Entity, Holdings, the Borrower or any Subsidiary relating to any Parent Entity,
Holdings, the Borrower or any Subsidiary or any of their respective businesses,
other than any such information that is available to the Administrative Agent or
any Lender on a nonconfidential basis prior to disclosure by any Parent Entity,
Holdings, the Borrower or any Subsidiary. Any person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such person has exercised the
same degree of care to maintain the confidentiality of such Information as such
person would accord to its own confidential information. The Borrower agrees
that the provisions of this Section 10.07 supersede the confidentiality
provisions set forth in the second sentence of Section 11 of the Engagement
Letter. Notwithstanding any other provision of this Agreement, any other Loan
Document or any Assignment and Acceptance, the provisions of this Section 10.07
shall survive with respect to the Administrative Agent and each Lender until the
second anniversary of the Administrative Agent or Lender ceasing to be the
Administrative Agent or a Lender, respectively.

Each of the Administrative Agent and the Lenders acknowledges that (i) the
Information may include material non-public information concerning any Parent
Entity, Holdings, the Borrower or one or more Subsidiaries, as the case may be,
(ii) it has developed compliance procedures regarding the use of material
non-public information and (iii) it will handle such material non-public
information in accordance with applicable Laws, including Federal and state
securities Laws.

Section 10.08 Platform; Borrower Materials. Each of Holdings and the Borrower
hereby acknowledges that (i) the Administrative Agent and/or the Arranger may,
but shall not be obligated to, make available to the Lenders materials and/or
information provided by or on behalf of Holdings and the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on Debt
Domain, IntraLinks, Syndtrak or another similar electronic system (the
“Platform”) and (ii) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to the Borrower or its Affiliates, or the respective securities of any
of the foregoing, and who may be engaged in investment and other market-related
activities with respect to such persons’ securities. Each of Holdings and the
Borrower hereby agrees that it will use commercially reasonable efforts to
identify that portion of the Borrower Materials that may be distributed to the
Public Lenders and that: (w) all such Borrower Materials shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have

 

- 125 -



--------------------------------------------------------------------------------

authorized the Administrative Agent, the Arranger and the Lenders to treat such
Borrower Materials as not containing any material non-public information
(although it may be sensitive and proprietary) with respect to the Borrower or
any Parent Entity’s securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 10.07);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information;” and
(z) the Administrative Agent and the Arranger shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information.”
Notwithstanding the foregoing, the following Borrower Materials shall be deemed
to be marked “PUBLIC” unless the Borrower notifies the Administrative Agent
promptly that any such document contains material non-public information:
(A) the Loan Documents, (B) notifications of changes in the terms of this
Agreement and (C) financial statements and accompanying information and
certificates delivered pursuant to Sections 6.04(a) through (c), excluding the
certificate delivered pursuant to Section 6.04(c)(x)(i).

Section 10.09 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of the Borrower or any other
Loan Party against any and all of the obligations of the Borrower or such Loan
Party now or hereafter existing under this Agreement or any other Loan Document
to such Lender or such Affiliate, irrespective of whether or not such Lender or
Affiliate shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower or such Loan Party may be
contingent or unmatured or are owed to a branch or office of such Lender or such
Affiliate different from the branch or office holding such deposit or obligated
on such indebtedness; provided, that in the event that any Defaulting Lender
shall exercise any such right of setoff, (x) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.11 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Finance Obligations owing to such Defaulting
Lender as to which it exercised such right of setoff. The rights of each Lender
and their respective Affiliates under this Section are in addition to other
rights and remedies (including other rights of setoff) that such Lender or their
respective Affiliates may have. Each Lender agrees to notify the Borrower and
the Administrative Agent promptly after any such setoff and application;
provided that the failure to give such notice shall not affect the validity of
such setoff and application.

Section 10.10 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such person may, to the extent permitted by
applicable Law, (i) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (ii) exclude voluntary
prepayments and the effects thereof and (iii) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Term Credit Obligations hereunder.

 

- 126 -



--------------------------------------------------------------------------------

Section 10.11 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 5.02, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic imaging means (e.g. “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement.

Section 10.12 Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
any Agent or any Lender or on their behalf and notwithstanding that the
Administrative Agent or any Lender may have had notice or knowledge of any
Default or Event of Default at the time of any Credit Event, and shall continue
in full force and effect as long as any Loan or any other Term Credit Obligation
shall remain unpaid or unsatisfied.

Section 10.13 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (i) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (ii) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.13, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, then such
provisions shall be deemed to be in effect only to the extent not so limited.

Section 10.14 Replacement of Lenders. If the Borrower is entitled to replace a
Lender pursuant to the provisions of Section 3.06, or if any Lender is a
Defaulting Lender or a Non-Consenting Lender or if any other circumstance exists
hereunder that gives the Borrower the right to replace a Lender as a party
hereto, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 10.06), all of its interests, rights and obligations under
this Agreement and the related Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:

(i) unless waived, the Borrower or such assignee shall have paid to the
Administrative Agent the assignment fee specified in Section 10.06(b);

(ii) such Lender shall have received payment of an amount equal to the
outstanding par principal of its Loans, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Sections 3.05 and (solely in the case of
Non-Consenting Lenders) 2.08(b)) from such assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts);

 

- 127 -



--------------------------------------------------------------------------------

(iii) in the case of any assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(iv) such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver or consent, as applicable, by such Lender
or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply. Each party hereto agrees that an
assignment required pursuant to this Section 10.14 may be effected pursuant to,
and recorded on the Register after execution of, an Assignment and Acceptance
executed by the Borrower, the Administrative Agent and the assignee and the
Lender required to make such assignment need not be a party thereto. Each Lender
agrees that, if the Borrower elects to replace such Lender in accordance with
this Section, it shall promptly deliver to the Administrative Agent any Note (if
Notes have been issued in respect of such Lender’s Loans) subject to such
Assignment and Acceptance. Nothing in this Section 10.14 shall be deemed to
prejudice any rights that the Borrower may have against any Lender that is a
Defaulting Lender.

Section 10.15 Governing Law; Jurisdiction Etc.

(a) Governing Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT
REGARD TO THE CONFLICTS OF LAWS PRINCIPLES THEREOF THAT WOULD REQUIRE THE
APPLICATION OF LAWS OF ANOTHER JURISDICTION.

(b) Submission to Jurisdiction. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT,
ANY LENDER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR
THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH
COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER

 

- 128 -



--------------------------------------------------------------------------------

MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT
SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

(c) Waiver of Venue. EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

(d) Service of Process. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

Section 10.16 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 10.17 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent, the Joint Lead
Arrangers, the Arrangers and the Lenders are arm’s-length commercial
transactions between the Borrower and its Affiliates, on the one hand, and the
Administrative Agent, the Joint Lead Arrangers, the Joint Book Running Managers
and the Lenders, on the other hand, (B) the Borrower has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) the Borrower is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) the Administrative Agent, each Joint
Lead Arranger, each Joint Book Running Manager and each Lender is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for the Borrower or any of its Affiliates, or any other
person and (B) neither the Administrative Agent, any Joint Lead Arranger, any
Joint Book Running Manager nor any Lender has any obligation to the Borrower or
any of its Affiliates with respect to the transactions contemplated hereby
except those

 

- 129 -



--------------------------------------------------------------------------------

obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the Joint Lead Arrangers, the Joint Book Running
Managers and the Lenders and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Borrower and its Affiliates, and neither the Administrative Agent, any Joint
Lead Arranger, any Joint Book Running Manager nor any Lender has any obligation
to disclose any of such interests to the Borrower or its Affiliates. To the
fullest extent permitted by law, the Borrower hereby waives and releases any
claims that it may have against the Administrative Agent, the Joint Lead
Arrangers, the Joint Book Running Managers or any Lender with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

Section 10.18 Electronic Execution of Assignments and Certain Other Documents.
The words “execute,” “execution,” “signed,” “signature,” and words of like
import in any Assignment and Acceptance or in any amendment or other
modification hereof (including waivers and consents) shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Administrative Agent, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

Section 10.19 USA Patriot Act Notice. Each Lender that is subject to the Patriot
Act (as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001 (Title III of
Pub. L. 107-56 (signed into Law October 26, 2001) (the “Patriot Act”), it is
required to obtain, verify and record information that identifies the Borrower,
which information includes the name and address of the Borrower and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the Patriot Act. The
Borrower shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Patriot Act.

Section 10.20 Intercreditor Agreement. Each Lender understands, acknowledges and
agrees that the provisions setting forth the priorities as between the ABL
Finance Parties, on the one hand, and the Secured Parties, on the other hand,
are set forth in the Intercreditor Agreement.

Each Lender agrees that it will be bound by, and will take no actions contrary
to, the provisions of the Intercreditor Agreement. Each Lender authorizes and
instructs the Administrative Agent and the Collateral Agent to enter into the
Security Documents and the Intercreditor Agreement on behalf of such Lender and
to take all actions (and execute all documents) required (or deemed advisable)
by the Administrative Agent or the Collateral Agent in accordance with the terms
of the Security Documents and the Intercreditor Agreement.

The provisions of this Section 10.20 are not intended to summarize the relevant
provisions of the Intercreditor Agreement. Reference must be made to the
Intercreditor Agreement itself to understand all terms and conditions thereof.
Each Lender is responsible for making its own analysis and review of the
Intercreditor Agreement and the terms and provision thereof, and neither the
Administrative Agent nor the Collateral Agent or any of their respective
affiliates, representatives, advisors, attorneys or other person makes any
representation to any Lender as to the sufficiency or

 

- 130 -



--------------------------------------------------------------------------------

advisability of the provisions contained in the Intercreditor Agreement.
Notwithstanding anything to the contrary set forth herein or in any other Loan
Document, this Agreement is subject to the terms and provisions of the
Intercreditor Agreement. In the event of an inconsistency between the provisions
of this Agreement and the Intercreditor Agreement, the provisions of the
Intercreditor Agreement shall prevail.

Each Lender further agrees that it will be bound by, and will take no actions
contrary to, the provisions of any intercreditor agreement contemplated by
Section 7.02(b) and (u) (each, a “Secured Debt Intercreditor Agreement”). Each
Lender authorizes and instructs the Administrative Agent and the Collateral
Agent to enter into any Secured Debt Intercreditor Agreement on behalf of such
Lender and to take all actions (and execute all documents) required (or deemed
advisable) by the Administrative Agent or the Collateral Agent in accordance
with the terms of such Secured Debt Intercreditor Agreement.

Section 10.21 Release of Liens and Guarantees. In the event that any Loan Party
conveys, sells, leases, assigns, transfers or otherwise disposes of all or any
portion of any of the Equity Interests or assets of any Subsidiary Loan Party to
a person that is not (and is not required to become) a Loan Party in a
transaction not prohibited by Section 7.05, any Liens created by any Loan
Document in respect of such Equity Interests or assets shall be automatically
released and the Administrative Agent shall promptly (and the Lenders hereby
authorize the Administrative Agent to) take such action and execute any such
documents as may be reasonably requested by Holdings or the Borrower and at the
Borrower’s expense to release any Liens created by any Loan Document in respect
of such Equity Interests or assets, and, in the case of a disposition of the
Equity Interests of any Subsidiary Loan Party in a transaction permitted by
Section 7.05 (including through merger, consolidation, amalgamation or
otherwise) and as a result of which such Subsidiary Loan Party would cease to be
a Subsidiary, such Subsidiary Loan Party’s obligations under the Loan Documents
shall be automatically terminated and the Administrative Agent shall promptly
(and the Lender hereby authorizes the Administrative Agent to) take such action
and execute such documents as may be reasonably requested by Holdings or the
Borrower to terminate such Subsidiary Loan Party’s obligations under the Loan
Documents. In addition, the Administrative Agent agrees (a) to take such actions
as are reasonably requested by Holdings or the Borrower and at the Borrower’s
expense to terminate the Liens and security interests created by the Loan
Documents when all the Term Credit Obligations (other than contingent
indemnification obligations) are paid in full and (b) to enter into any Secured
Debt Intercreditor Agreement (in the circumstances and on those terms
contemplated by this Agreement and to take such actions (and execute all
documents) as are reasonably requested by Holdings or the Borrower in connection
with such Secured Debt Intercreditor Agreement.

Section 10.22 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

[Signature Pages Follow]

 

- 131 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
written above.

 

FLAG INTERMEDIATE HOLDINGS     CORPORATION By:   /s/ Robert C. McPherson III

Name:

Title:

 

Robert C. McPherson III


Senior Vice President &


Chief Financial Officer

METALS USA, INC. By:   /s/ Robert C. McPherson III Name:   Robert C. McPherson
III Title:   Chief Financial Officer & Treasurer

Signature Page to the Credit Agreement



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

    as Administrative Agent

By:   /s/ Robert Hetu   Name:   Robert Hetu   Title:     Managing Director By:  
/s/ Alex Verdone   Name:   Alex Verdone   Title:     Associate

Signature Page to the Credit Agreement



--------------------------------------------------------------------------------

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

    as Lender

By:   /s/ Robert Hetu   Name: Robert Hetu   Title: Managing Director By:   /s/
Alex Verdone   Name: Alex Verdone   Title: Associate

Signature Page to the Credit Agreement